TESTIMONIO

TESTICCA—

NUMERO 1051 MINUTA 939 K105192

CONTRATO DE LICENCIA PARA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 161
QUE CELEBRAN DE UNA PARTE
PERUPETRO S.A.
Y DE LA OTRA PARTÉ
PAN ANDEAN RESOURCES PLC (PERU) SUCURSAL DEL PERU
CON INTERVENCIÓN DE
BANCO CENTRAL DÉ RESERVA DEL PERU
TA
EN LA CIUDAD DE LIMA, DISTRITO DE SAN ISIDRO, A LOS DIECISEIS (16)
DIAS DEL MES DE ABRIL DEL AÑO DOS MIL NUEVE (2009) ANTE MI JAIME
ALEJANDRO MURGUIA CAVERO, ABOGADO NOTARIO DE ESTA CAPITAL,
COMPARECEN: O
DON MILTON UBALDO RODRÍGUEZ CORNEJO, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION
INGENIERO; IDENTIFICADO CON DOCUMENTO NACIONAL DÉ IDENTIDAD NO.
09150438 Y DOMICILIO EN AV. LUIS ALDANA NO. 320, SAN BORJA —
o
QUIEN PROCEDE EN REPRESENTACIÓN DE PERUPETRO S-A., CON RUC No.
20196785044, FACULTADO SEGÚN PODERES OTORGADOS MEDIANTE ACUERDO DE
DIRECTORIO NO. TT
DON JORGE MAURICIO GONZALEZ SFEIR, QUIÉN MANIFIESTA SER DE
NACIONALIDAD BOLIVIANA, DE ESTADO CIVIL CASADO, DE OCUPACIÓN
EMPRESARIO; IDENTIFICADO CON PASAPORTE DE LA REPUBLICA DE BOLIVIA
No. 2329553 Y CON DOMICILIO PARA ESTOS EFECTOS EN CORONEL INCLAN
No. 691, A

QUIEN PROCEDE EN REPRESENTACIÓN DE PAN ANDEAN RESOURCES PLC (PERU)
SUCURSAL DEL PERU, CON RUC No. 20512941657, FACULTADO SEGÚN
PODERES INSCRITOS EN LA PARTIDA No. 11861932 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA Y EN LA PARTIDA No. 11869385 DEL LIBRO
DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE
HIDROCARBUROS .========================-=-
DON OSCAR EDUARDO ARRIETA ORJEDA, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION
ABOGADO; IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD No.
07795670 Y CON DOMICILIO PARA ESTOS EFECTOS EN CORONEL INCLAN No.
691,

QUIEN PROCEDE EN REPRESENTACIÓN DE PAN ANDEAN RESOURCES PLC,
FACULTADO SEGÚN PODER INSCRITO EN LA PARTIDA ELECTRONICA No.
11858179 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA.========
DON RENZO GUILLERMO ROSSINI MIÑAN, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION
ECONOMISTA; IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD No.
087274B3,.= ====================e.=<o==20-
DON MANUEL MONTEAGUDO VALDEZ, QUIEN MANIFIESTA SER DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION ABOGADO;
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD No. 10275927.= =
AMBOS CON DOMICILIO PARA ESTOS EFECTOS EN JIRON MIRO QUESADA No.
441, LIMA.

QUIENES PROCEDEN EN REPRESENTACIÓN DEL BANCO CENTRAL DE RESERVA
DEL PERU, AUTORIZADOS CONFORME CONSTA DE LA CARTA No. 0005-2009
BCRP DEL 27 DE ENERO DE 2009 Y ACTA No. 4250, INSCRITA EN LA
PARTIDA No. 11014549 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA.=
LOS COMPARECIENTES SON INTELIGENTES EN EL IDIOMA CASTELLANO,
QUIENES SE OBLIGAN CON CAPACIDAD, LIBERTAD Y CONOCIMIENTO
SUFICIENTE DE CONFORMIDAD CON EL EXAMEN QUE LES HE EFECTUADO, DE
LO QUE DOY FE; Y ME ENTREGAN UNA MINUTA FIRMADA Y AUTORIZADA POR
EL LETRADO, LA MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO BAJO EL

NUMERO DE ORDEN CORRESPONDIENTE Y CUYO TENOR LITERAL ES COMO
SEÑOR NOTARIO DOCTOR JAIME ALEJANDRO MURGUÍA CAVERO: = == =

SÍRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS EL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 161, CUYA SUSCRIPCIÓN HA SIDO APROBADA
POR ACUERDO DE DIRECTORIO DE PERUPETRO S.A. N” 139-2008 DEL 31 DE
OCTUBRE DE 2008 Y POR DECRETO SUPREMO N* 038-2009, PUBLICADO EN
EL DIARIO OFICIAL EL PERUANO EL 16 DE ABRIL DE 2009, CUYOS TEXTOS
DEBERÁ USTED INSERTAR, QUE CELEBRAN DE UNA PARTE PERUPETRO S.A.,
CON RUC N* 20196785044, CON DOMICILIO EN AV. LUÍS ALDANA N* 320,
DISTRITO DE SAN BORJA, LIMA, REPRESENTADA POR SU GERENTE GENERAL,
SEÑOR MILTÓN UBALDO RODRÍGUEZ CORNEJO, IDENTIFICADO CON DNI N*
09150438, INGENIERO, CASADO, CON DOMICILIO LEGAL EN AV. LUÍS
ALDANA N* 320, DISTRITO DE SAN BORJA, LIMA, FACULTADO SEGÚN
PODERES OTORGADOS MEDIANTE ACUERDO DE DIRECTORIO NO. 016-2009 Y DE
CONFORMIDAD CON EL ACUERDO DE DIRECTORIO No. 139-2008; Y DE LA
OTRA PARTE PAN ANDEAN RESOURCES PLC (PERÚ) SUCURSAL DEL PERU, CON
REGISTRO ÚNICO DE CONTRIBUYENTE NO. 20512941657, CON DOMICILIO EN
CORONEL INCLÁN N” 691, DISTRITO DE MIRAFLORES, LIMA, INSCRITA EN
LA PARTIDA ELECTRÓNICA N” 11861932 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA Y EN LA PARTIDA N” 11869385 DEL LIBRO DE
CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE HIDROCARBUROS,
REPRESENTADA POR EL SEÑOR JORGE MAURICIO GONZÁLEZ SFEIR, QUIEN
MANIFIESTA SER DE NACIONALIDAD BOLIVIANA, DE ESTADO CIVIL CASADO,
EMPRESARIO, IDENTIFICADO CON PASAPORTE DE LA REPUBLICA DE BOLIVIA
N* 2329553, AUTORIZADO SEGÚN PODERES INSCRITOS EN LA PARTIDA N*
11861932 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN LA
'ARTIDA N* 11869385 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL
REGISTRO PÚBLICO DE HIDROCARBUROS; CON INTERVENCIÓN DE PAN ANDEAN
RESOURCES PLC, CON DOMICILIO EN 162 CLONTARF ROAD; CLONTARF,

DUBLÍN 3, IRLANDA, REPRESENTADA POR SU MANDATARIO NACIONAL, EL
SEÑOR OSCAR EDUARDO ARRIETA ORJEDA, DE NACIONALIDAD PERUANA,
IDENTIFICADO CON DNI 07795670, FACULTADO SEGÚN PODER INSCRITO EN
LA PARTIDA ELECTRÓNICA N* 11858179 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA Y CON LA INTERVENCIÓN DEL BANCO CENTRAL DE
RESERVA DEL PERÚ, CON DOMICILIO EN JIRÓN MIRÓ QUESADA N*441, LIMA,
REPRESENTADA POR SU GERENTE GENERAL SR. RENZO GUILLERMO ROSSINI
MIÑÁN, DE NACIONALIDAD PERUANA, IDENTIFICADO CON DNI NO. 08727483,
CASADO, ECONOMISTA Y POR SU GERENTE JURÍDICO SR. MANUEL MONTEAGUDO
VALDEZ, DE NACIONALIDAD PERUANA, IDENTIFICADO CON DNI NO.
10275927, CASADO, ABOGADO, AUTORIZADOS CONFORME CONSTA DE LA CARTA
NO. 0005-2009 BCRP DEL 27 DE ENERO DE 2009 Y ACTA NO. 4250,
INSCRITA EN LA PARTIDA NO. 11014549 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA, EN LOS TÉRMINOS Y CONDICIONES SIGUIENTES: ==
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS = == == === =========X=========
LOTE l61=============================

PERUPETRO S.A.==========================

PAN ANDEAN RESOURCES PLC (PERU), SUCURSAL DEL PERU =======

SETIEMBRE 200

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE 1l61= == ================

PAN ANDEAN RESOURCES PLC (PERU), SUCURSAL DEL PERU =======

| INDICE

(CLAUSULA PRELIMINAR GENERALIDADES

CLAUSULA PRIMERA DEFINICIONES

CLAUSULA SEGUNDA OBJETO DEL CONTRATO

CLAUSULA TERCERA PLAZO, CONDICIONES Y GARANTIA

[e ap Su

¡MA

NOYARIO DE L

|

1

CLAUSULA CUARTA EXPLORACION

CLAUSULA QUINTA EXPLOTACION

CLAUSULA SEXTA PRESENTACION DE INFORMACION Y ESTUDIOS

CLAUSULA SETIMA COMITE DE SUPERVISION

CLAUSULA OCTAVA REGALIA Y VALORIZACION

CLAUSULA NOVENA TRIBUTOS

CLAUSULA DECIMA DERECHOS ADUANEROS

CLAUSULA DECIMA PRIMERA DERECHOS FINANCIEROS

CLAUSULA DECIMA SEGUNDA TRABAJADORES

CLAUSULA DECIMA TERCERA PROTECCION AMBIENTAL Y RELACIONES
COMUNITARIAS

CLAUSULA DECIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS Y|
PREVENCIÓN CONTRA PERDIDAS

CLAUSULA DECIMA QUINTA CAPACITACION pe TRANSFERENCIA DE
TECNOLOGIA

CLAUSULA DECIMA SEXTA CESION Y ASOCIACION

CLAUSULA DECIMA SETIMA CASO FORTUITO O FUERZA MAYOR

CLAUSULA DECIMA OCTAVA CONTABILIDAD

CLAUSULA DECIMA NOVENA VARIOS

CLAUSULA VIGESIMA NOTIFICACIONES Y COMUNICACIONES

CLAUSULA VIGESIMA PRIMERA |SOMETIMIENTO A LA LEY PERUANA Y

SOLUCIÓN DE CONTROVERSIAS

CLAUSULA VIGESIMA SEGUNDA

TERMINACION

ANEXO "A" DESCRIPCION DEL AREA DE CONTRATO

ANEXO “B” MAPA DEL ÁREA DE CONTRATO

ANEZO "CSIUTADMC=S5" CARTAS FIANZA PARA EL PROGRAMA MÍNIMO
DE TRABAJO

ANEXO "D” GARANTIA CORPORATIVA

ANEXO "E" PROCEDIMIENTO CONTABLE

ANEXO "F” UNIDADES DE TRABAJO EXPLORATORIO -

TABLA DE EQUIVALENCIAS

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 161= = == === === ========

PERUPETRO S.A.=>=======================

PAN ANDEAN RESOURCES PLC (PERU), SUCURSAL DEL PERU= = == === =

CLAUSULA PRELIMINAR - GENERALIDADES=

io INTERVIENE PERUPETRO, EN VIRTUD DE LA FACULTAD CONCEDIDA POR
LA LEY N* 26221, PARA CELEBRAR EL CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 161.== ==
II. LOS HIDROCARBUROS "IN SITU" SON DE PROPIEDAD DEL ESTADO. EL
DERECHO DE PROPIEDAD SOBRE LOS HIDROCARBUROS EXTRAÍDOS ES
TRANSFERIDO POR PERUPETRO AL CONTRATISTA EN LA FECHA DE
SUSCRIPCIÓN, CONFORME A LO ESTIPULADO EN EL CONTRATO Y EN EL
ARTÍCULO 8” DE LA LEY N* 26221.================
EL CONTRATISTA SE OBLIGA A PAGAR AL ESTADO, A TRAVÉS DE PERUPETRO,

LA REGALÍA EN EFECTIVO EN LAS CONDICIONES Y OPORTUNIDAD

ESTABLECITAS TEN TEE CONTRATO == SS SS SISSI SS SÓ
III. DE ACUERDO CON LO DISPUESTO EN EL ARTÍCULO 12” DE LA LEY N”
26221, EL CONTRATO SE RIGE POR EL DERECHO PRIVADO PERUANO,

SIÉNDOLE DE APLICACIÓN LOS ALCANCES DEL ARTÍCULO 1357 DEL CÓDIGO

IV. PARA TODOS LOS EFECTOS RELATIVOS Y DERIVADOS DEL CONTRATO,

LAS PARTES CONVIENEN EN QUE LOS TÍTULOS DE LAS CLÁUSULAS SON
IRRELEVANTES PARA LA INTERPRETACIÓN DEL CONTENIDO DE LAS MISMAS.=
v. CUALQUIER REFERENCIA AL CONTRATO COMPRENDE A LOS ANEXOS. EN
CASO DE DISCREPANCIA ENTRE LOS ANEXOS Y LO ESTIPULADO EN El CUERPO
DEL CONTRATO, PREVALECERÁ ESTE ÚLTIMO.= ============
CLAUSULA PRIMERA - DEFINICIONES= = === === ========
LAS DEFINICIONES ACORDADAS POR LAS PARTES EN LA PRESENTE CLÁUSULA
TIENEN POR FINALIDAD DAR EL SIGNIFICADO REQUERIDO A LOS TÉRMINOS

QUE SE EMPLEAN EN EL CONTRATO Y DICHO SIGNIFICADO SERÁ EL ÚNICO
lam A Murguía Cavero

DE LIMA

NOTARI

ACEPTADO PARA LOS EFECTOS DE SU INTERPRETACIÓN EN LA EJECUCIÓN DEL
MISMO, A MENOS QUE LAS PARTES LO ACUERDEN EXPRESAMENTE POR ESCRITO
DE OTRA FORMA.======================-=-=
LOS TÉRMINOS DEFINIDOS Y UTILIZADOS EN EL CONTRATO, SEAN EN

SINGULAR O EN PLURAL, SE ESCRIBIRÁN CON LA PRIMERA LETRA EN

1.1 AFILIADA=

CUALQUIER ENTIDAD, CUYO CAPITAL ACCIONARIO CON DERECHO A VOTO SEA
DE PROPIEDAD, DIRECTA O INDIRECTAMENTE, EN UNA PROPORCIÓN IGUAL AL
CINCUENTA POR CIENTO (50%) O MÁS DE PERUPETRO O DEL CONTRATISTA O
CUALQUIER ENTIDAD O PERSONA QUE SEA PROPIETARIA, DIRECTA O
INDIRECTAMENTE, DEL CINCUENTA POR CIENTO (50%) O MÁS DEL CAPITAL
ACCIONARIO CON DERECHO A VOTO DE PERUPETRO O DEL CONTRATISTA; O
CUALQUIER ENTIDAD CUYO CAPITAL ACCIONARIO CON DERECHO A VOTO SEA
DE PROPIEDAD, DIRECTA O INDIRECTAMENTE, EN CINCUENTA POR CIENTO
(50%) O MÁS DEL MISMO ACCIONISTA O ACCIONISTAS QUE POSEA O POSEAN,
DIRECTA O INDIRECTAMENTE, EL CINCUENTA POR CIENTO (50%) O MÁS DEL

CAPITAL ACCIONARIO CON DERECHO A VOTO DE GPERUPETRO O DEL

CONTRATISTA.= == =========

12 AÑO0o===========================
PERÍODO DE DOCE (12) MESES CONSECUTIVOS DE ACUERDO AL CALENDARIO
GREGORIANO, CONTADO DESDE UNA FECHA ESPECÍFICA.= ========
1.3 ÁREA DE CONTRATO ====================
ÁREA DESCRITA EN EL ANEXO “A” Y QUE SE MUESTRA EN EL ANEXO “B”,
DENOMINADA LOTE 161, UBICADA EN LAS PROVINCIAS DE UCAYALI DEL
DEPARTAMENTO DE LORETO Y PADRE ABAD Y CORONEL PORTILLO DEL
DEPARTAMENTO DE UCAYALI, CON UNA EXTENSIÓN DE CUATROCIENTOS
NOVENTA Y UN MIL SETECIENTOS OCHENTA Y CUATRO PUNTO CERO TREINTA Y
CINCO HECTÁREAS (491,784.035 HA).================
EL ÁREA DE CONTRATO QUEDARÁ REDEFINIDA LUEGO DE EXCLUIR LAS ÁREAS

DE LAS QUE HAGA SUELTA EL CONTRATISTA, DE ACUERDO A LOS TÉRMINOS
ASIMISMO, CUANDO LOS RESULTADOS DE LA EXPLORACIÓN JUSTIFIQUEN UNA
NUEVA CONFIGURACIÓN DEL ÁREA DE CONTRATO Y A SOLICITUD DEL
CONTRATISTA, MEDIANTE LA PRESENTACIÓN DE UN INFORME DE SUSTENTO A
PERUPETRO, QUE INCLUYA PROPUESTAS DE TRABAJO PARA LA NUEVA ÁREA, Y
PREVIA APROBACIÓN DE PERUPETRO, EL ÁREA DE CONTRATO PODRÁ SER
NUEVAMENTE DELIMITADA. LA MODIFICACIÓN SE APROBARÁ CONFORME A LEY.
EN NINGÚN CASO, LA NUEVA DELIMITACIÓN AUMENTARÁ EL ÁREA ORIGINAL
DEL CONTRATO. ========================
EN CASO DE EXISTIR ALGUNA DISCREPANCIA ENTRE LO MOSTRADO EN EL
ANEXO "B" Y LO DESCRITO EN EL ANEXO "A", PREVALECERÁ EL ANEXO "A".
1.4 BARRIL ================5=S=======
UNIDAD DE MEDIDA DE CAPACIDAD DE LOS HIDROCARBUROS LÍQUIDOS
FISCALIZADOS QUE CONSISTE EN CUARENTA Y DOS (42) GALONES DE LOS
ESTADOS UNIDOS DE AMÉRICA, CORREGIDOS A UNA TEMPERATURA DE SESENTA
GRADOS FAHRENHEIT (60% F), A PRESIÓN DEL NIVEL DEL MAR, SIN AGUA,
BARRO U OTROS SEDIMENTOS (BSéW). ================
1.5 BU=z==========================
UNIDAD TÉRMICA BRITÁNICA. ES LA UNIDAD DE MEDIDA DE CANTIDAD DE
CALOR QUE SE REQUIERE PARA AUMENTAR LA TEMPERATURA EN UN GRADO
FAHRENHEIT (1% F) DE UNA (1) LIBRA DE AGUA, EQUIVALENTE A 1055.056
JOULES. === =========>==5=5====5=52525==
1.6 CASO FORTUITO O FUERZA MAYOR = ==============
SE ENTIENDE COMO TAL, ENTRE OTROS LOS SIGUIENTES: INCENDIOS,
TEMBLORES, TERREMOTOS,  MAREMOTOS, DERRUMBES,  AVALANCHAS,
INUNDACIONES, HURACANES, TEMPESTADES, EXPLOSIONES, ACTOS FORTUITOS
IMPREVISIBLES, CONFLICTOS BÉLICOS, GUERRILLAS, ACTOS TERRORISTAS,
SABOTAJE, CONMOCIÓN CIVIL, BLOQUEOS, DEMORAS INCONTROLABLES EN EL
TRANSPORTE, HUELGAS, PAROS, IMPOSIBILIDAD DE OBTENER, NO OBSTANTE
HABERLO PREVISTO, FACILIDADES ADECUADAS PARA EL TRANSPORTE DE
MATERIALES, EQUIPOS Y SERVICIOS, ASÍ COMO LAS AUTORIZACIONES,
APROBACIONES, LICENCIAS Y PERMISOS A CARGO DE LAS AUTORIDADES

COMPETENTES; O CUALQUIER OTRA CAUSA, YA SEA SIMILAR O DISTINTA DE
10 DE LIMA

Murguía Cavero

N

E

|

| Jam

AQUELLAS ESPECÍFICAMENTE ENUMERADAS AQUÍ, QUE ESTÉN FUERA DEL
CONTROL RAZONABLE Y NO PUDIERAN SER PREVISTAS O QUE, HABIENDO SIDO
PREVISTAS, NO PUDIERAN SER EVITADAS.= =============
1.7 COMITÉ DE SUPERVISIÓN = =================
ÓRGANO CONFORMADO POR LAS PARTES, A TRAVÉS DEL CUAL PERUPETRO
VERIFICA EL CUMPLIMIENTO Y LA EJECUCIÓN DEL CONTRATO, CUYA
CONFORMACIÓN Y ATRIBUCIONES ESTÁN ESTABLECIDAS EN LA CLÁUSULA
SÉTIMA.===========================
1.8 COMITÉ TÉCNICO DE CONCILIACIÓN= == ===========
ÓRGANO NO PERMANENTE, FORMADO PARA PRONUNCIARSE SOBRE LAS
DISCREPANCIAS QUE SURJAN EN RELACIÓN CON LAS OPERACIONES, EL MISMO
QUE SE ESTABLECERÁ DE ACUERDO A LO ESTIPULADO EN EL ACÁPITE 21.2
DEL CONTRATO.= == ==============5========
1.9 CONDENSADOS= ======================-=
HIDROCARBUROS LÍQUIDOS FORMADOS POR LA CONDENSACIÓN DE LOS
HIDROCARBUROS SEPARADOS DEL GAS NATURAL, DEBIDO A CAMBIOS EN LA
PRESIÓN Y TEMPERATURA CUANDO EL GAS NATURAL DE LOS RESERVORIOS ES
PRODUCIDO O CUANDO PROVIENE DE UNA O MÁS ETAPAS DE COMPRESIÓN DE
GAS NATURAL. PERMANECEN LÍQUIDOS A LA TEMPERATURA Y PRESIÓN
ATMOSFÉRICA. =========================
1.10 CONDENSADOS FISCALIZADOS= = = === ====== === ==
CONDENSADOS PRODUCIDOS EN EL ÁREA DE CONTRATO Y MEDIDOS EN UN
PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN. ============
1.11 CONTRATISTA= ======================
PAN ANDEAN RESOURCES PLC (PERU), SUCURSAL DEL PERU, INSCRITA EN EL
REGISTRO PÚBLICO DE HIDROCARBUROS EN EL ASIENTO A00001 DE LA

PARTIDA N” 11869385 DEL LIBRO DE CONTRATISTAS DE OPERACIONES.= = =

EL PRESENTE ACUERDO AL QUE HAN LLEGADO LAS PARTES, EN EL CUAL SE
ESTIPULAN LOS TÉRMINOS Y CONDICIONES QUE SE ENCUENTRAN CONTENIDOS

EN ESTE DOCUMENTO Y EN LOS ANEXOS QUE LO INTEGRAN, COMPRENDE LOS
ACUERDOS ADICIONALES A LOS QUE LLEGUEN LAS PARTES EN VIRTUD DE

ESTE DOCUMENTO Y LAS MODIFICACIONES QUE SE HAGAN AL MISMO

EJECUCIÓN DE CUALQUIER ACTIVIDAD APROPIADA PARA LA PRODUCCIÓN DE
HIDROCARBUROS, TAL COMO LA PERFORACIÓN, COMPLETACIÓN — Y
PROFUNDIZACIÓN DE POZOS, ASÍ COMO EL DISEÑO, CONSTRUCCIÓN E
INSTALACIÓN DE EQUIPOS, TUBERÍAS, TANQUES DE ALMACENAMIENTO Y
OTROS MEDIOS E INSTALACIONES, INCLUYENDO LA UTILIZACIÓN DE MÉTODOS
DE PRODUCCIÓN ARTIFICIAL Y SISTEMAS DE RECUPERACIÓN PRIMARIA Y

MEJORADA, EN EL ÁREA DE CONTRATO Y FUERA DE ELLA EN CUANTO RESULTE

INCLUYE LA CONSTRUCCIÓN DEL SISTEMA DE TRANSPORTE Y
ALMACENAMIENTO, DE LAS INSTALACIONES DEL PUNTO DE FISCALIZACIÓN DE
LA PRODUCCIÓN, DEL DUCTO PRINCIPAL Y DE SER EL CASO, PLANTAS DE
DESTILACIÓN PRIMARIA PARA LA MANUFACTURA DE PRODUCTOS A SER

UTILIZADOS EN LAS OPERACIONES O PLANTAS DE PROCESAMIENTO DE GAS

1.14 DESCUBRIMIENTO COMERCIAL= === =============
DESCUBRIMIENTO DE RESERVAS DE HIDROCARBUROS QUE EN OPINIÓN DEL
CONTRATISTA PERMITA SU EXPLOTACIÓN COMERCIAL. == ========
1.15 Día===========================
PERÍODO DE VEINTICUATRO (24) HORAS QUE SE INICIA A LAS CERO HORAS
(00:00) Y TERMINA A LAS VEINTICUATRO HORAS (24:00).=======
1.16 DÍA ÚTIL ========================
TODOS LOS DÍAS DE LUNES A VIERNES INCLUSIVE, SALVO LOS DÍAS QUE
SEAN DECLARADOS TOTAL O PARCIALMENTE NO LABORABLES, EN LA CIUDAD

DE LIMA, POR LA AUTORIDAD COMPETENTE.

1.17 DÓLARÓO US$ ======================
UNIDAD MONETARIA DE LOS ESTADOS UNIDOS DE AMÉRICA.= =======

1.18 DUCTO PRINCIPAL =====================
de A Murquía Cavero
NOYA

í
1
|

10 DE LIMA

TUBERÍA PRINCIPAL QUE EL CONTRATISTA PODRÁ CONSTRUIR Y OPERAR Y
QUE PARTIENDO DEL FINAL DEL SISTEMA DE TRANSPORTE Y ALMACENAMIENTO
CONDUCE LOS HIDROCARBUROS PRODUCIDOS DEL ÁREA DE CONTRATO HASTA UN
DUCTO PROPIEDAD DE TERCEROS, HASTA UN PUNTO DE VENTA O EXPORTACIÓN
O HASTA UN PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN, SIN PERJUICIO,
DE SER EL CASO, DE LA APROBACIÓN DISPUESTA EN EL ACÁPITE 2.3,
PUDIENDO COMPRENDER PUNTOS DE MEDICIÓN CONECTADOS A LA TUBERÍA,
ÁREAS DE ALMACENAMIENTO Y EMBARQUE REQUERIDOS, TUBERÍAS MENORES,
ESTACIONES DE BOMBEO O COMPRESIÓN, SISTEMA DE COMUNICACIONES,
CARRETERAS DE ACCESO Y DE MANTENIMIENTO Y CUALESQUIERA OTRAS
INSTALACIONES QUE SEAN NECESARIAS Y REQUERIDAS PARA EL TRANSPORTE
DE HIDROCARBUROS EN FORMA PERMANENTE Y OPORTUNA; INCLUYENDO EL
DISEÑO, CONSTRUCCIÓN, MANTENIMIENTO Y EQUIPAMIENTO DE TODO LO
ANTES MENCIONADO. EL ACCESO ABIERTO PARA CUALQUIER DUCTO PRINCIPAL
SERÁ DESDE EL INICIO DEL QUINTO AÑO, CONTADO A PARTIR DE LA FECHA
DE INICIO DE LA EXTRACCIÓN COMERCIAL.==============

1.19 EXPLORACIÓN:

PLANEAMIENTO, EJECUCIÓN Y EVALUACIÓN DE TODO TIPO DE ESTUDIOS
GEOLÓGICOS, GEOFÍSICOS, GEOQUÍMICOS Y OTROS, ASÍ COMO LA
PERFORACIÓN DE POZOS EXPLORATORIOS Y DEMÁS ACTIVIDADES CONEXAS
NECESARIAS PARA EL DESCUBRIMIENTO DE HIDROCARBUROS, INCLUYENDO LA
PERFORACIÓN DE POZOS CONFIRMATORIOS PARA LA EVALUACIÓN DE LOS
RESERVORIOS DESCUBIERTOS.= ==============>==2>55=
1.20 EXPLOTACIÓN=S ======================

DESARROLLO Y/O PRODUCCIÓN.

1.21 FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL= == ======
FECHA DE LA PRIMERA MEDICIÓN DE HIDROCARBUROS EN UN PUNTO DE
FISCALIZACIÓN DE LA PRODUCCIÓN; QUE DA LUGAR AL PAGO DE LA

RECGALÍA.

PARA EFECTOS DE ESTA DEFINICIÓN NO SE CONSIDERAN LOS VOLÚMENES
PRODUCIDOS PARA PRUEBAS U OTROS FINES QUE ESPECÍFICAMENTE ACUERDEN

LAS PARTES. ==========================
1.22 FECHA DE SUSCRIPCIÓN= ================
EL 16 DE ABRIL DE 2009 FECHA EN QUE PERUPETRO Y EL CONTRATISTA,
SUSCRIBEN Eh CONTRATO: = == == 15 SS == SiS === === 5 =S
1.23 FECHA EFECTIVA =====================
FECHA EN LA QUE EL CONTRATISTA DEBERÁ DAR INICIO A LAS
OPERACIONES, QUE SERÁ ESTABLECIDA DENTRO DE LOS SESENTA (60) DÍAS
A PARTIR DE LA FECHA DE SUSCRIPCIÓN. == ============
1.24 FISCALIZACIÓN= =====================
ACCIONES QUE, CONFORME A LOS DISPOSITIVOS LEGALES Y NORMAS
TÉCNICAS, REALIZA OSINERGMIN (ORGANISMO SUPERVISOR DE LA INVERSIÓN
EN ENERGÍA Y MINERÍA) SOBRE LAS ACTIVIDADES DE EXPLORACIÓN Y

EXPLOTACIÓN REALIZADAS POR EL CONTRATISTA. == =========

MEZCLA DE HIDROCARBUROS QUE A CONDICIONES INICIALES DE RESERVORIO

SE ENCUENTRA EN ESTADO GASEOSO O EN DISOLUCIÓN CON EL PETRÓLEO.

COMPRENDE EL GAS NATURAL ASOCIADO Y EL GAS NATURAL NO ASOCIADO.
1.26 GAS NATURAL ASOCIADO = === === ===========
GAS NATURAL PRODUCIDO CON LOS HIDROCARBUROS LÍQUIDOS DEL
RESERVORIO.= == =======================
1.27 GAS NATURAL FISCALIZADO- =================
GAS NATURAL PRODUCIDO EN EL ÁREA DE CONTRATO Y MEDIDO EN UN PUNTO
DE FISCALIZACIÓN DE LA PRODUCCIÓN.= ==============
1.28 GAS NATURAL NO ASOCIADO == === ============
GAS NATURAL CUYA OCURRENCIA TIENE LUGAR EN UN RESERVORIO EN EL
QUE, A CONDICIONES INICIALES, NO HAY PRESENCIA DE HIDROCARBUROS
LÍQUIDOS. ===========================
1.29 HIDROCARBUROS= = == ==================
TODO COMPUESTO ORGÁNICO, GASEOSO, LÍQUIDO O SÓLIDO, QUE CONSISTE
PRINCIPALMENTE DE CARBONO E HIDRÓGENO.= ============
1.30 HIDROCARBUROS FISCALIZADOS= == =============

HIDROCARBUROS PRODUCIDOS EN EL ÁREA DE CONTRATO Y MEDIDOS EN UN
Murguía Cavero
10 DE LIMA

R

a

PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN. ============
1.31 HIDROCARBUROS LÍQUIDOS ==================
PETRÓLEO, CONDENSADOS Y EN GENERAL TODOS AQUELLOS HIDROCARBUROS
QUE BAJO CONDICIONES ATMOSFÉRICAS DE TEMPERATURA Y PRESIÓN, SE
ENCUENTRAN EN ESTADO LÍQUIDO EN EL LUGAR DE SU MEDICIÓN,
INCLUYENDO AQUELLOS HIDROCARBUROS QUE SE ENCUENTRAN EN ESTADO
LÍQUIDO A UNA TEMPERATURA MAYOR A LA TEMPERATURA ATMOSFÉRICA. = =
1.32 HIDROCARBUROS LÍQUIDOS FISCALIZADOS= = === =======
HIDROCARBUROS LÍQUIDOS PRODUCIDOS EN EL ÁREA DE CONTRATO Y MEDIDOS
EN UN PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN. == ========
1.33 LEY N” 26221= =====================-=
TEXTO ÚNICO ORDENADO DE LA LEY N” 26221, LEY ORGÁNICA DE
HIDROCARBUROS, APROBADO POR DECRETO SUPREMO N” 042-2005-EM,
AMPLIATORIAS, REGLAMENTARIAS Y MODIFICATORIAS.==========
1.34 LGN O LÍQUIDOS DEL GAS NATURAL= = == ==========
HIDROCARBUROS LÍQUIDOS OBTENIDOS DEL GAS NATURAL COMPUESTOS POR
MEZCLAS DE ETANO, PROPANO, BUTANO Y OTROS HIDROCARBUROS MÁS
PESADOS.===========================
1.35 LGN FISCALIZADOS O LÍQUIDOS DEL GAS NATURAL FISCALIZADOS = =
LÍQUIDOS DEL GAS NATURAL MEDIDOS EN UN PUNTO DE FISCALIZACIÓN DE

EA PEER. == =2S20ee soeces se ereo=es

PERÍODO CONTADO A PARTIR DE CUALQUIER DÍA DE UN MES CALENDARIO QUE

TERMINA EL DÍA ANTERIOR AL MISMO DÍA DEL MES CALENDARIO SIGUIENTE

O, EN CASO DE NO EXISTIR ÉSTE, EL ÚLTIMO DÍA DE DICHO MES.= ===

MIL (1000) PIES CÚBICOS ESTÁNDAR (SCF). UN (1) SCF ES EL VOLUMEN

E GAS NECESARIO PARA LLENAR UN ESPACIO DE UN (1) PIE CÚBICO A
14.6959 LIBRAS POR PULGADA CUADRADA DE PRESIÓN ABSOLUTA A UNA
TEMPERATURA BASE DE SESENTA GRADOS FAHRENHEIT (60 *F).======

1.38 OPERACIONES= ======================
TODA ACTIVIDAD DE EXPLORACIÓN Y EXPLOTACIÓN Y TODAS LAS DEMÁS

ACTIVIDADES MATERIA DEL CONTRATO O RELACIONADAS CON LA EJECUCIÓN

PEROUBEERO Y EL CONTRATES TA SS SS SS SISSI SS

1.40 PERUPETRO

PERUPETRO S.A., ES LA EMPRESA ESTATAL DE DERECHO PRIVADO DEL

SECTOR ENERGÍA Y MINAS, CREADA POR LA LEY N* 26221.

HIDROCARBUROS QUE A CONDICIONES INICIALES DE PRESIÓN Y TEMPERATURA
DE RESERVORIO SE ENCUENTRA EN ESTADO LÍQUIDO Y QUE MAYORMENTE SE
MANTIENE EN ESTADO LÍQUIDO EN CONDICIONES ATMOSFÉRICAS; NO INCLUYE

CONDENSADOS, LÍQUIDOS DE GAS NATURAL O GAS NATURAL LICUADO. == =

1.42 PETRÓLEO FISCALIZADO= == ==============

PETRÓLEO PRODUCIDO EN EL ÁREA DE CONTRATO Y MEDIDO EN UN PUNTO DE

FISCALIZACIÓN DE LA PRODUCCIÓN.= =============
1.43 PETRÓLEO PESADO == ==================
HIDROCARBUROS LÍQUIDOS, QUE POR SU DENSIDAD Y VISCOSIDAD REQUIEREN
PARA SU EXPLOTACIÓN El EMPLEO DE MÉTODOS NO CONVENCIONALES Y/O
QUE, PARA SU TRANSPORTE, REQUIEREN PROCESOS DE CALENTAMIENTO U
OTROS PROCEDIMIENTOS, EXCLUYENDO LA MEZCLA CON PETRÓLEO PRODUCIDO

EN EL MISMO YACIMIENTO, QUE DÉ COMO RESULTADO PETRÓLEO LIVIANO.= =

POZO QUE SE PERFORA PARA CONFIRMAR LAS RESERVAS DESCUBIERTAS O

PARA DELIMITAR LA EXTENSIÓN DE UN YACIMIENTO. == ========

1.45 POZO DE DESARROLLO:

POZO QUE SE PERFORA PARA LA PRODUCCIÓN DE LOS HIDROCARBUROS

1.46 POZO EXPLORATORIO= == =================
POZO QUE SE PERFORA CON EL PROPÓSITO DE DESCUBRIR RESERVAS DE

HIDROCARBUROS O PARA DETERMINAR LA ESTRATIGRAFÍA DE UN ÁREA EN
EXPLORACIÓN. == =======================
1.47 PRODUCCIÓN= ======================-=
TODO TIPO DE ACTIVIDADES EN EL ÁREA DE CONTRATO O FUERA DE ELLA EN
LO QUE RESULTE NECESARIO, CUYA FINALIDAD SEA LA EXTRACCIÓN Y
MANIPULEO DE HIDROCARBUROS DEL ÁREA DE CONTRATO, Y QUE INCLUYE LA
OPERACIÓN Y REACONDICIONAMIENTO DE POZOS, INSTALACIÓN Y OPERACIÓN
DE EQUIPOS, TUBERÍAS, SISTEMA DE TRANSPORTE Y ALMACENAMIENTO,
DUCTO PRINCIPAL, TRATAMIENTO Y MEDICIÓN DE HIDROCARBUROS Y TODO
TIPO DE MÉTODOS DE RECUPERACIÓN PRIMARIA Y MEJORADA.= ======
1.48 PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN= == ====.===
LUGAR O LUGARES UBICADOS POR EL CONTRATISTA EN EL ÁREA DE
CONTRATO, O UBICADOS POR ACUERDO DE LAS PARTES FUERA DE ELLA,
DONDE SE REALIZAN LAS MEDICIONES Y DETERMINACIONES VOLUMÉTRICAS,
DETERMINACIONES DEL CONTENIDO DE AGUA Y SEDIMENTOS Y OTRAS
MEDICIONES, A FIN DE ESTABLECER EL VOLUMEN Y CALIDAD DE LOS
HIDROCARBUROS FISCALIZADOS, DE ACUERDO A LAS RESPECTIVAS NORMAS
AGA, API Y ASTM.=======================
AO As SS ESA
ESTRATO O ESTRATOS BAJO LA SUPERFICIE Y QUE FORMAN PARTE DE UN
YACIMIENTO, QUE ESTÉN PRODUCIENDO O QUE SE HAYA PROBADO QUE SEAN
CAPACES DE PRODUCIR HIDROCARBUROS Y QUE TENGAN UN SISTEMA COMÚN DE
PRESIÓN EN TODA SU EXTENSIÓN. == ===============
1.50 SISTEMA DE TRANSPORTE Y ALMACENAMIENTO == ========
CONJUNTO DE TUBERÍAS, ESTACIONES DE BOMBEO, ESTACIONES DE
COMPRESIÓN, TANQUES DE ALMACENAMIENTO, INSTALACIONES FLUVIALES,
SISTEMAS DE ENTREGA, CAMINOS, DEMÁS INSTALACIONES Y TODO OTRO
MEDIO NECESARIO Y ÚTIL PARA EL TRANSPORTE DE LOS HIDROCARBUROS
PRODUCIDOS EN EL ÁREA DE CONTRATO HASTA UN PUNTO DE FISCALIZACIÓN
DE LA PRODUCCIÓN, HASTA EL DUCTO PRINCIPAL O HASTA UN DUCTO DE
TERCEROS INCLUYENDO EL DISEÑO, CONSTRUCCIÓN, MANTENIMIENTO Y
EQUIPAMIENTO DE TODO LO ANTES MENCIONADO.= = == ========

1.51 SUBCONTRATISTA= =====================
TODA PERSONA NATURAL O JURÍDICA, NACIONAL O EXTRANJERA, CONTRATADA
POR El CONTRATISTA PARA PRESTAR SERVICIOS RELACIONADOS CON LAS
OPERACIONES. = === === =========X=5R2====>==
1.52 SUPERVISIÓN= == ====================
ACCIONES QUE PERUPETRO REALIZA PARA VERIFICAR EL CUMPLIMIENTO DE
LAS OBLIGACIONES CONTRACTUALES DEL CONTRATISTA. =========
1.53 TRIBUTOS= ========================
COMPRENDE IMPUESTOS, CONTRIBUCIONES Y TASAS, CONFORME A LO
ESTABLECIDO EN EL CÓDIGO TRIBUTARIO. == ============
1.54 UNIDADES DE TRABAJO EXPLORATORIO (UTE)===========
SON VALORES NUMÉRICOS QUE REPRESENTAN LA ACTIVIDAD DE EXPLORACIÓN
QUE LAS PARTES HAN ACORDADO Y QUE SE INDICAN EN LOS PROGRAMAS
MÍNIMOS DE TRABAJO, QUE PERMITEN FLEXIBILIDAD EN LA EJECUCIÓN DE
LOS COMPROMISOS ASUMIDOS. DICHOS VALORES SE ESTABLECEN EN FUNCIÓN
A LA UNIDAD DE TRABAJO MÁS REPRESENTATIVA DE CADA ACTIVIDAD
EXPLORATORIA (KM2, KM, M, ETC.).================
1.55 VIGENCIA DEL CONTRATO ==================
PERÍODO COMPRENDIDO ENTRE LA FECHA DE SUSCRIPCIÓN Y EL VENCIMIENTO
DEL PLAZO ESTABLECIDO EN EL ACÁPITE 3.1 DEL CONTRATO.= = === =

1.56 YACIMI

SUPERFICIE DEBAJO DE LA CUAL EXISTEN UNO O MÁS RESERVORIOS QUE

ESTÉN PRODUCIENDO O QUE SE HAYA PROBADO QUE SON CAPACES DE

CLAUSULA SEGUNDA.-— OBJETO DEL CONTRATO= == === === === =
2.1  PERUPETRO AUTORIZA AL CONTRATISTA LA REALIZACIÓN DE LAS
OPERACIONES, DE ACUERDO CON LO ESTABLECIDO EN LA LEY N” 26221, LA
LEGISLACIÓN PERTINENTE Y LAS ESTIPULACIONES DEL CONTRATO, CON EL
OBJETO COMÚN DE DESCUBRIR Y PRODUCIR HIDROCARBUROS EN EL ÁREA DE

CONTRATO.

2.2 EL CONTRATISTA TENDRÁ EL DERECHO DE PROPIEDAD SOBRE LOS

HIDROCARBUROS EXTRAÍDOS EN EL ÁREA DE CONTRATO, DE CONFORMIDAD CON
TARIO DE LIMA

N

PA e A Murguía Cavero

|

LO ESTABLECIDO EN EL NUMERAL 11 DE LA CLÁUSULA PRELIMINAR.= == =
2.3 EL CONTRATISTA EJECUTARÁ LAS OPERACIONES DE ACUERDO A LOS
TÉRMINOS QUE SE ESTIPULAN EN EL CONTRATO Y LAS LLEVARÁ A CABO,
DIRECTAMENTE O A TRAVÉS DE SUBCONTRATISTAS. EN CASO DE OPERACIONES
DE CAMPO FUERA DEL ÁREA DE CONTRATO SE REQUERIRÁ APROBACIÓN DE
PERUPETRO.= =========================
2.4  PERUPETRO EJERCE LA SUPERVISIÓN DE ACUERDO A LEY Y DE
CONFORMIDAD CON EL CONTRATO.= =================

OSINERGMIN EJECUTARÁ LAS ACCIONES DE FISCALIZACIÓN DE ACUERDO A

2.5 LOS REPRESENTANTES DE PERUPETRO REALIZARÁN LA SUPERVISIÓN EN
CUALQUIER MOMENTO, PREVIA NOTIFICACIÓN, DEBIENDO IDENTIFICARSE Y
ESTAR AUTORIZADOS PARA TAL FUNCIÓN POR PERUPETRO. EL CONTRATISTA
PROPORCIONARÁ TODAS LAS FACILIDADES, QUE RAZONABLEMENTE ESTÉN A SU
ALCANCE EN SUS OPERACIONES, A FIN DE QUE DICHOS REPRESENTANTES
PUEDAN CUMPLIR SU MISIÓN, LA QUE SERÁ LLEVADA A CABO DE MODO QUE
NO INTERFIERA CON ÉSTAS.= ===================
LOS GASTOS Y COSTOS CORRESPONDIENTES A LOS REPRESENTANTES DE
PERUPETRO SERÁN DE CUENTA Y CARGO DE PERUPETRO. == =======
2.6 EL CONTRATISTA PROPORCIONARÁ Y SERÁ RESPONSABLE DE TODOS LOS
RECURSOS TÉCNICOS Y ECONÓMICO FINANCIEROS QUE SE REQUIERAN PARA LA

EJECUCIÓN DE LAS OPERACIONES.= ================

3.1 EL PLAZO PARA LA FASE DE EXPLORACIÓN POR HIDROCARBUROS ES DE
SIETE (7) AÑOS, EL QUE SE PUEDE EXTENDER DE ACUERDO A LEY. ESTE
PLAZO SE CUENTA A PARTIR DE LA FECHA EFECTIVA; SALVO QUE DE
CONFORMIDAD CON LO ESTABLECIDO EN OTRAS ESTIPULACIONES DEL
CONTRATO, VARÍE DICHO PLAZO.= =================
EL PLAZO PARA LA FASE DE EXPLOTACIÓN DE PETRÓLEO, ES EL QUE RESTE
DESPUÉS DE TERMINADA LA FASE DE EXPLORACIÓN HASTA COMPLETAR EL
PLAZO DE TREINTA (30) AÑOS, CONTADO A PARTIR DE LA FECHA EFECTIVA,

A MENOS QUE DE GCONFORMIDAD CON LO ESTABLECIDO EN OTRAS
ESTIPULACIONES DEL CONTRATO, VARÍE ESTE PLAZO.==========

EL PLAZO PARA LA FASE DE EXPLOTACIÓN DE GAS NATURAL NO ASOCIADO Y

DE GAS NATURAL NO ASOCIADO Y CONDENSADOS, ES EL QUE RESTE DESPUÉS

DE TERMINADA LA FASE DE EXPLORACIÓN HASTA COMPLETAR EL PLAZO DE

CUARENTA (40) AÑOS, CONTADO A PARTIR DE LA FECHA EFECTIVA, A MENOS

QUE DE CONFORMIDAD CON LO ESTABLECIDO EN OTRAS ESTIPULACIONES DEL

CONTRATO, VARÍE ESTE PLAZO.

3.2 LA FASE DE EXPLORACIÓN SE DIVIDE EN “5” PERÍODOS: ======

SUBACÁPITE |PERÍODO DURACION DE:
152.1 PRIMER DOCE (12) MESES CONTADOS A PARTIR
PERÍODO DE LA FECHA EFECTIVA.

SE22 SEGUNDO DIECIOCHO (18) MESES CONTADOS A
PERÍODO PARTIR DE LA TERMINACIÓN DEL PLAZO

SEÑALADO EN EL SUBACÁPITE 3.2.1.
3.2.3 TERCER DIECIOCHO (18) MESES CONTADOS A
PERÍODO PARTIR DE LA TERMINACIÓN DEL PLAZO

SEÑALADO EN EL SUBACÁPITE 3.2.2.
3.2.4 CUARTO DIECIOCHO (18) MESES CONTADOS A
PERÍODO PARTIR DE LA TERMINACIÓN DEL PLAZO

SEÑALADO EN EL SUBACÁPITE 3.2.3.
2n2a5 QUINTO DIECIOCHO (18) MESES CONTADOS A
PERÍODO PARTIR DE LA TERMINACIÓN DEL PLAZO |

SEÑALADO EN EL SUBACÁPITE 3.2.4.
]

3.3 DURANTE LA FASE DE EXPLORACIÓN EL CONTRATISTA PODRÁ PASAR AL

SIGUIENTE PERÍODO SIEMPRE QUE COMUNIQUE A PERUPETRO CON NO MENOS

DE TREINTA (30) DÍAS DE ANTICIPACIÓN AL VENCIMIENTO DE UN PERÍODO

EN CURSO, SU INTENCIÓN DE CONTINUAR CON EL SIGUIENTE PERÍODO, Y EN

TANTO QUE EL CONTRATISTA NO HAYA INCURRIDO EN LA CAUSAL DE

TERMINACIÓN PREVISTA EN EL SUBACÁPITE 22.3.1. LA TERMINACIÓN POR

DICHA CAUSAL DARÁ LUGAR A LA CORRESPONDIENTE EJECUCIÓN DE LA
a A Murquía Cavero

1

FIANZA. ===========================
3.4 SI DURANTE CUALQUIERA DE LOS PERÍODOS INDICADOS EN EL ACÁPITE
3.2, EL CONTRATISTA SE VIERA IMPEDIDO, POR RAZONES TÉCNICAS O
ECONÓMICAS DEBIDAMENTE SUSTENTADAS, DE CONCLUIR EL RESPECTIVO
PROGRAMA MÍNIMO DE TRABAJO, PODRÁ EXTENDER DICHO PERÍODO HASTA
POR UN MÁXIMO DE SEIS (6) MESES, SIEMPRE Y CUANDO HAYA SOLICITADO
LA APROBACIÓN DE PERUPETRO PARA DICHA EXTENSIÓN CON UNA
ANTICIPACIÓN NO MENOR DE TREINTA (30) DÍAS AL VENCIMIENTO DEL
PERÍODO EN CURSO, Y QUE LAS RAZONES QUE SUSTENTEN LA SOLICITUD
HAYAN SIDO COMPROBADAS Y APROBADAS POR PERUPETRO. EN ESTE CASO, EL
CONTRATISTA ANTES DEL VENCIMIENTO DEL PERÍODO EN CURSO, PRESENTARÁ
UNA NUEVA FIANZA O PRORROCARÁ LA EXISTENTE, POR EL NUEVO PLAZO
ESTABLECIDO, CONFORME A LOS REQUISITOS ESTIPULADOS EN EL ACÁPITE
3.10. EN EL CASO QUE LAS EXTENSIONES OTORGADAS EXTINGAN EL PLAZO
DEL ÚLTIMO PERÍODO DE LA FASE DE EXPLORACIÓN Y EL CONTRATISTA
DECIDA CONTINUAR CON LOS TRABAJOS EXPLORATORIOS, LAS OBLIGACIONES
DE DICHO PERÍODO SE CUMPLIRÁN EN UNA EXTENSIÓN DE LA FASE DE
EXPLORACIÓN A SER ACORDADA POR LAS PARTES, DE ACUERDO A LEY.= = =
LUEGO DEL CUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO DEL PERÍODO
EN CURSO, DENTRO DEL PLAZO CORRESPONDIENTE ESTABLECIDO EN EL
ACÁPITE 3.2, DE HABER HECHO USO DE LA EXTENSIÓN A QUE SE REFIERE
EL PÁRRAFO ANTERIOR, DE SER EL CASO, Y SIEMPRE QUE EL TRABAJO HAYA
CONSISTIDO EN LA PERFORACIÓN DE POR LO MENOS UN POZO EXPLORATORIO,
EL CONTRATISTA PODRÁ SOLICITAR LA APROBACIÓN DE PERUPETRO DE UN
PLAZO EXTRAORDINARIO DE HASTA SEIS (6) MESES PARA REEVALUAR TODA
LA INFORMACIÓN Y RESULTADOS OBTENIDOS HASTA EL PERÍODO EN CURSO,
CON LA FINALIDAD DE REALIZAR UN ESTUDIO PARA PODER TOMAR LA
DECISIÓN DE PASAR AL SIGUIENTE PERÍODO.= ============
S APROBACIONES A QUE SE REFIERE ESTE ACÁPITE, SERÁN OTORGADAS A
CRITERIO DE PERUPETRO.= ====================
3.5 LA FASE DE EXPLORACIÓN PODRÁ CONTINUAR, A ELECCIÓN DEL

CONTRATISTA, DESPUÉS DE LA FECHA DE INICIO DE LA EXTRACCIÓN
COMERCIAL HASTA EL VENCIMIENTO DEL PLAZO DE ESTA FASE, QUE SE
INDICA EN EL ACÁPITE 3.1. EN DICHO CASO, LA EXONERACIÓN DE
TRIBUTOS CONTEMPLADA EN EL ACÁPITE 10.3 REGIRÁ HASTA EL
VENCIMIENTO DE LA FASE DE EXPLORACIÓN, MIENTRAS QUE EL MÉTODO DE
AMORTIZACIÓN LINEAL REFERIDO EN EL ACÁPITE 9.6 SE APLICARÁ DESDE
LA FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL, CONFORME A LEY.= =
3.6 EN CASO QUE EL CONTRATISTA REALICE UN DESCUBRIMIENTO O
DESCUBRIMIENTOS DE HIDROCARBUROS DURANTE CUALQUIER PERÍODO DE LA
FASE DE EXPLORACIÓN, QUE NO SEA COMERCIAL SÓLO POR RAZONES DE
TRANSPORTE, PODRÁ SOLICITAR UN PERÍODO DE RETENCIÓN, DE HASTA
CINCO (5) AÑOS, POR EL YACIMIENTO O YACIMIENTOS DESCUBIERTOS, CON
EL PROPÓSITO DE HACER FACTIBLE EL TRANSPORTE DE LA PRODUCCIÓN.= =

EL DERECHO DE RETENCIÓN ESTARÁ SUJETO, CUANDO MENOS, A QUE

A) QUE EL CONTRATISTA PUEDA DEMOSTRAR A SATISFACCIÓN DE
PERUPETRO, QUE LOS VOLÚMENES DE HIDROCARBUROS DESCUBIERTOS EN EL
ÁREA DE CONTRATO SON INSUFICIENTES PARA JUSTIFICAR ECONÓMICAMENTE

B) QUE EL CONJUNTO DE DESCUBRIMIENTOS EN ÁREAS CONTIGUAS MÁS LAS
DEL CONTRATISTA, ES INSUFICIENTE PARA JUSTIFICAR ECONÓMICAMENTE
LA CONSTRUCCIÓN DE UN DUCTO PRINCIPAL; Y,============
Cc) QUE EL CONTRATISTA DEMUESTRE, SOBRE UNA BASE ECONÓMICA, QUE
LOS HIDROCARBUROS DESCUBIERTOS NO PUEDEN SER TRANSPORTADOS DESDE
EL ÁREA DE CONTRATO A UN LUGAR PARA SU COMERCIALIZACIÓN, POR
NINGÚN MEDIO DE TRANSPORTE.==================
3.7 EN CASO QUE El CONTRATISTA REALICE UN DESCUBRIMIENTO DE GAS
NATURAL NO ASOCIADO O DE GAS NATURAL NO ASOCIADO Y CONDENSADOS
DURANTE CUALQUIER PERÍODO DE LA FASE DE EXPLORACIÓN, PODRÁ
SOLICITAR UN PERÍODO DE RETENCIÓN, DE HASTA DIEZ (10) AÑOS, POR EL
YACIMIENTO O YACIMIENTOS DESCUBIERTOS, CON EL PROPÓSITO DE

DESARROLLAR EL MERCADO.

3.8 EN CASO QUE EL CONTRATISTA REALICE UN DESCUBRIMIENTO DE
PETRÓLEO Y UN DESCUBRIMIENTO DE GAS NATURAL NO ASOCIADO O DE GAS
NATURAL NO ASOCIADO Y CONDENSADOS DURANTE CUALQUIER PERÍODO DE LA
FASE DE EXPLORACIÓN, Y SE PRESENTEN LOS CASOS DESCRITOS EN LOS
ACÁPITES 3.6 Y 3.7, EL CONTRATISTA PODRÁ SOLICITAR UN PERÍODO DE
RETENCIÓN PARA PETRÓLEO Y OTRO PARA GAS NATURAL NO ASOCIADO O GAS
NATURAL NO ASOCIADO Y CONDENSADOS, PARA LOS FINES INDICADOS EN
DICHOS ACÁPITES.= ======================
3.9 EL PERÍODO DE RETENCIÓN, AL QUE SE REFIEREN LOS ACÁPITES 3.6
Y 3.7, EXTIENDE EL PLAZO DEL CONTRATO POR UN TIEMPO IGUAL AL DEL
PERÍODO DE RETENCIÓN OTORGADO POR PERUPETRO.===========
EL PERÍODO DE RETENCIÓN CONSTARÁ POR ESCRITO. PARA ESTE EFECTO, EL
CONTRATISTA PRESENTARÁ UNA SOLICITUD A PERUPETRO, ACOMPAÑANDO
DOCUMENTACIÓN DE SUSTENTO E INCLUYENDO UN CRONOGRAMA DE
ACTIVIDADES A REALIZAR. == ==================
CON EL INICIO DEL PERÍODO DE RETENCIÓN TERMINA LA FASE DE
EXPLORACIÓN. CON LA DECLARACIÓN DE DESCUBRIMIENTO COMERCIAL EN
DICHO PERÍODO, SE DARÁ INICIO A LA FASE DE EXPLOTACIÓN.= == ==
EL OTORGAMIENTO DEL PERÍODO DE RETENCIÓN A QUE SE REFIEREN LOS
ACÁPITES 3.6 Y 3.7 Y LA DURACIÓN DE LOS MISMOS SERÁ DETERMINADO A
CRITERIO DE PERUPETRO, SIN QUE ELLO AFECTE O DISMINUYA LA
OBLIGACIÓN DEL CUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO DEL
PERÍODO DE LA FASE DE EXPLORACIÓN EN CURSO. ===========
3.10 EL CONTRATISTA DEBERÁ GARANTIZAR EL CUMPLIMIENTO DEL
PROGRAMA MÍNIMO DE TRABAJO DE CADA UNO DE LOS PERÍODOS DE LA
FASE DE EXPLORACIÓN, DE ACUERDO A LO PREVISTO POR LOS
ACÁPITES 3.2 Y 4.6, MEDIANTE FIANZA SOLIDARIA, SIN BENEFICIO
DE EXCUSIÓN, INCONDICIONAL, IRREVOCABLE Y DE REALIZACIÓN
AUTOMÁTICA EN EL PERÚ, EMITIDA POR UNA ENTIDAD DEL SISTEMA
FINANCIERO DEBIDAMENTE CALIFICADA Y DOMICILIADA EN EL PERÚ Y
ACEPTADA POR PERUPETRO. A SOLICITUD DE GPERUPETRO, EL
CONTRATISTA SUSTITUIRÁ CUALQUIER FIANZA ENTREGADA DEBIENDO

CUMPLIR CON PRESENTAR UNA NUEVA FIANZA DENTRO DEL PLAZO DE

QUINCE (15) DÍAS ÚTILES SIGUIENTES A LA FECHA DE RECEPCIÓN
POR EL CONTRATISTA DE LA SOLICITUD DE PERUPETRO.= = = =
EL MONTO DE LA FIANZA PARA EL PROGRAMA MÍNIMO DE TRABAJO DE CADA
UNO DE LOS PERÍODOS DE LA FASE DE EXPLORACIÓN ES EL QUE APARECE
INDICADO EN LOS ANEXOS "C-1" AL "C-5", QUE ES EL RESULTADO DE
MULTIPLICAR LA EQUIVALENCIA EN DÓLARES QUE, PARA ESTE EFECTO SE
ESTABLECE EN EL ANEXO “F”, POR EL NÚMERO DE UNIDADES DE TRABAJO

EXPLORATORIO QUE CORRESPONDE PARA CADA PERÍODO, SEGÚN EL ACÁPITE

LAS FIANZAS SE EMITIRÁN PARA CADA PROGRAMA MÍNIMO DE TRABAJO CON
LA FORMA INDICADA EN LOS ANEXOS "C-1" AL "C-5", SEGÚN CORRESPONDA.
LAS FIANZAS PARA El PROGRAMA MÍNIMO DE TRABAJO DE CADA UNO DE LOS
PERÍODOS DE LA FASE DE EXPLORACIÓN SEGÚN EL ACÁPITE 4.6, SERÁN
ENTREGADAS A PERUPETRO ANTES DEL INICIO DE CADA PERÍODO; EN CASO
CONTRARIO, SERÁ DE APLICACIÓN EL SUBACÁPITE 22.3.3. LA FIANZA
CORRESPONDIENTE Al PROGRAMA MÍNIMO DE TRABAJO DEL PRIMER PERÍODO
SERÁ ENTREGADA PREVIO A LA FECHA DE SUSCRIPCIÓN. == =======
LAS FIANZAS, EN CASO DE PRÓRROGA DE LOS PLAZOS DE LOS PERÍODOS DE
LA FASE DE EXPLORACIÓN, DEBERÁN SER SUSTITUIDAS O PRORROGADAS POR
EL CONTRATISTA, ANTES DEL INICIO DE LA PRÓRROGA CORRESPONDIENTE .
EN CASO CONTRARIO, QUEDARÁ SIN EFECTO LA APROBACIÓN OTORGADA POR
PERUPETRO A LA PRÓRROGA SOLICITADA POR EL CONTRATISTA.= = === =
LA FIANZA PARA EL PROGRAMA MÍNIMO DE TRABAJO DE CADA PERÍODO DE LA
FASE DE EXPLORACIÓN, SE MANTENDRÁ VIGENTE DURANTE UN PLAZO QUE
EXCEDA EN TREINTA (30) DÍAS ÚTILES AL PLAZO DE DURACIÓN DE DICHO
PERÍODO. == =========================
EN CASO QUE ALGUNA DE LAS FIANZAS QUE HAYA ENTREGADO EL
CONTRATISTA NO SE MANTUVIERA VIGENTE POR EL PLAZO ESTABLECIDO,
ÉSTE DEBERÁ CUMPLIR CON ENTREGAR UNA NUEVA FIANZA O PRORROGAR LA
EXISTENTE, DENTRO DEL PLAZO DE QUINCE (15) DÍAS ÚTILES SIGUIENTES
A LA RECEPCIÓN POR EL CONTRATISTA DE LA NOTIFICACIÓN DE PERUPETRO.

EN CASO CONTRARIO, SERÁ DE APLICACIÓN EL SUBACÁPITE 22.3.3.= = ==
| Jam A Murguía Cavero

10 DE LIMA

NO

CUMPLIDA LA OBLIGACIÓN GARANTIZADA POR CADA FIANZA, PERUPETRO
PROCEDERÁ INMEDIATAMENTE A DEVOLVER AL FIADOR, A TRAVÉS DEL
CONTRATISTA, LA FIANZA CORRESPONDIENTE. == ==========
LA EJECUCIÓN DE CUALQUIER FIANZA TENDRÁ EL EFECTO DE EXTINGUIR LA
OBLIGACIÓN DEL CONTRATISTA DE LLEVAR A CABO EL PROGRAMA MÍNIMO DE
TRABAJO, SIN PERJUICIO DE LA APLICACIÓN DE LO DISPUESTO EN EL
SUBACÁPITE 22.3.1. ======================
3.11 INTERVIENE PAN ANDEAN RESOURCES PLC, PARA EFECTOS DE OTORGAR
LA GARANTÍA CORPORATIVA QUE APARECE COMO EL ANEXO “D”,= === ==
LA GARANTÍA CORPORATIVA SUBSISTIRÁ MIENTRAS SEAN EXIGIBLES LAS
OBLIGACIONES DEL CONTRATISTA COMPRENDIDAS EN EL ANEXO “D”. SERÁ DE
APLICACIÓN EL SUBACÁPITE 22.3.5, SI PRODUCIDO ALGÚN HECHO PREVISTO
EN DICHO ACÁPITE, EL CONTRATISTA NO CUMPLE CON SUSTITUIRLA EN UN
PLAZO MÁXIMO DE QUINCE (15) DÍAS ÚTILES SIGUIENTES A LA RECEPCIÓN
POR EL CONTRATISTA DE LA NOTIFICACIÓN DE PERUPETRO REQUIRIENDO LA

SUSTITUCIÓN.

CLAUSULA CUARTA.- EXPLORACIÓN= ================
4.1 EL CONTRATISTA INICIARÁ LAS ACTIVIDADES DE EXPLORACIÓN A
PARTIR DE LA FECHA EFECTIVA.= = ========5=====525>=
4.2 EL CONTRATISTA PODRÁ HACER SUELTA DE LA TOTALIDAD DEL ÁREA DE
CONTRATO SIN LUGAR A SANCIÓN ALGUNA, MEDIANTE NOTIFICACIÓN A
PERUPETRO CON UNA ANTICIPACIÓN NO MENOR DE TREINTA (30) DÍAS,
SIEMPRE Y CUANDO HAYA DADO CUMPLIMIENTO AL PROGRAMA MÍNIMO DE

TRABAJO DEL PERÍODO DE LA FASE DE EXPLORACIÓN QUE SE ENCUENTRE EN

EN CASO QUE EL CONTRATISTA HICIERA SUELTA TOTAL DEL ÁREA DE
CONTRATO, LA ABANDONARA O DEJARA VENCER EL PLAZO DEL PERÍODO EN
CURSO ANTES DE DAR CUMPLIMIENTO AL CORRESPONDIENTE PROGRAMA MÍNIMO
DE TRABAJO, SIN MEDIAR RAZONES TÉCNICAS APROBADAS POR PERUPETRO,
ÉSTE EJECUTARÁ LA FIANZA, SIN PERJUICIO DE APLICAR LO ESTIPULADO

EN EL SUBACÁPITE 22.3.3.

EL CONTRATISTA PODRÁ HACER SUELTAS PARCIALES DEL ÁREA DE CONTRATO
MEDIANTE NOTIFICACIÓN A PERUPETRO CON UNA ANTICIPACIÓN NO MENOR DE
TREINTA (30) DÍAS, SIN LUGAR A SANCIÓN ALGUNA, PERO SIN QUE ELLO
AFECTE O DISMINUYA SU OBLIGACIÓN DE CUMPLIMIENTO DEL PROGRAMA
MÍNIMO DE TRABAJO DEL PERÍODO DE LA FASE DE EXPLORACIÓN QUE SE
ENCUENTRE EN CURSO.======================
LAS PARTES DEJARÁN CONSTANCIA MEDIANTE ACTA DEL COMITÉ DE
SUPERVISIÓN DE LAS ÁREAS DE LAS QUE HAGA SUELTA EL CONTRATISTA.= =
EL CONTRATISTA PODRÁ CONTINUAR HACIENDO USO DE LA SUPERFICIE DE
LAS ÁREAS DE LAS QUE HAYA HECHO SUELTA EN LAS QUE HUBIERA
CONSTRUIDO INSTALACIONES QUE TENGAN RELACIÓN CON LAS OPERACIONES .=

4.3 DURANTE LA EJECUCIÓN DEL CONTRATO SE EFECTUARÁN SUELTAS DE LA

A) POR LO MENOS VEINTE POR CIENTO (20%) DEL ÁREA DE CONTRATO
ORIGINAL AL TÉRMINO DEL TERCER PERÍODO DESCRITO EN EL SUBACÁPITE
3.2.3 Y POR LO MENOS EL TREINTA POR CIENTO (30%) DEL ÁREA DE
CONTRATO ORIGINAL AL TÉRMINO DEL CUARTO PERÍODO DESCRITO EN EL

SUBACÁPITE 3.2...

B) AL FINAL DEL QUINTO PERÍODO DESCRITO EN EL SUBACÁPITE 3.2.5,
EL CONTRATISTA DEBERÁ HABER REALIZADO LA SUELTA DE POR LO MENOS EL
CINCUENTA POR CIENTO (50%) DEL ÁREA DE CONTRATO ORIGINAL,
INCLUYENDO PARA ESTE FIN LA SUELTA REALIZADA SEGÚN LO ESTABLECIDO
EN EL LITERAL A) ANTERIOR, A MENOS QUE EL CONTRATISTA COMPROMETA
EN FORMA EXPRESA ACTIVIDAD EXPLORATORIA, CONFORME A LO ESTABLECIDO
EN EL LITERAL C) SIGUIENTE. =================
Cc) AL TÉRMINO DE LA FASE DE EXPLORACIÓN, EL CONTRATISTA PODRÁ
MANTENER EL ÁREA DE CONTRATO DE LA QUE NO HUBIERA HECHO SUELTA, NO
COMPRENDIDA EN EL LITERAL D) SIGUIENTE, PARA LO CUAL DEBERÁ
COMPROMETERSE A PERFORAR UN (1) POZO EXPLORATORIO CADA DOS (2)

AÑOS. = =

D) EN CASO QUE EL CONTRATISTA DECIDA NO CONTINUAR REALIZANDO EL
TRABAJO EXPLORATORIO DESCRITO EN EL LITERAL C), O EN CASO DE

INCUMPLIMIENTO DE DICHO COMPROMISO, Y SIN PERJUICIO DE LA
PR e A Murguía Cavero

10 DE LIMA

APLICACIÓN DE LAS ESTIPULACIONES CONTRACTUALES RESPECTIVAS,
MANTENDRÁ SÓLO LOS YACIMIENTOS DESCUBIERTOS, MÁS UNA ÁREA
CIRCUNDANTE DE CINCO (5) KILÓMETROS, HASTA EL LÍMITE DEL ÁREA DE
CONTRATO.===========================
4.4 PARA EFECTO DEL ACÁPITE 4.2 SE HA DIVIDIDO EL ÁREA DE
CONTRATO EN PARCELAS RECTANGULARES, HASTA DONDE HA SIDO POSIBLE,
DE UNA EXTENSIÓN DE VEINTE MIL HECTÁREAS (20,000.00 HA) Y DONDE
NO, CON ÁREA DIFERENTE. EN LA PRIMERA REUNIÓN DEL COMITÉ DE
SUPERVISIÓN, PERUPETRO ENTREGARÁ EL MAPA Y LA DESCRIPCIÓN DEL ÁREA
DE CONTRATO EN EL CUAL SE REFLEJE LO ANTES INDICADO.=======
NO ES NECESARIO QUE LAS ÁREAS DE LAS QUE HAGA SUELTA EL
CONTRATISTA SEAN CONTIGUAS.= =================
4.5 CUALQUIER ÁREA DE LA QUE HAGA SUELTA EL CONTRATISTA,
INCLUYENDO LOS YACIMIENTOS QUE SE ENCUENTREN DENTRO DE LA MISMA,
REVERTIRÁ AL ESTADO SIN COSTO ALGUNO PARA ÉSTE NI PARA PERUPETRO.=
4.6 EL PROGRAMA MÍNIMO DE TRABAJO PARA CADA UNO DE LOS PERÍODOS

DE LA FASE DE EXPLORACIÓN COMPRENDE LO SIGUIENTE: ========

SUBACAPITE |PERIODO ACTIVIDAD

EEN PRIMER 26 UTE Ó EVALUACIÓN GEOLÓGICA Y
PERÍODO GEOFÍSICA CON DATA EXISTENTE.
REPROCESAR E INTERPRETAR 300 KM DE
SÍSMICA 2D. INFORME  GEOLÓGICO-

GEOFÍSICO INTEGRAL.

4.6.2 SEGUNDO 300 UTE Ó ADQUISICIÓN, PROCESAMIENTO
PERÍODO E INTERPRETACIÓN DE 300 KM DE
SÍSMICA 20) GRAVIMETRÍA,

MAGNETOMETRÍA DURANTE LA CAMPAÑA

SÍSMICA.
4.6.3 TERCER 476 UTE Ó  PERFORAR UN POZO
PERÍODO EXPLORATORIO DE 3300 METROS 0

ALCANZAR LA FORMACIÓN PUCARÁ.

4.6.4 CUARTO 476 UTE Ó PERFORAR UN POZO
PERÍODO EXPLORATORIO DE 3300 METROS 0

ALCANZAR LA FORMACIÓN PUCARÁ.

4.6.5 QUINTO 476 UTE Ó  PERFORAR UN POZO
PERÍODO EXPLORATORIO DE 3300 METROS O
ALCANZAR LA FORMACIÓN PUCARÁ.

PARA EL CUMPLIMIENTO DE LAS OBLIGACIONES DESCRITAS EN EL PRESENTE

A) EN EL CASO DEL REGISTRO DE LÍNEAS SÍSMICAS 2D, LOS KILÓMETROS
CORRESPONDIENTES SERÁN CONTADOS DESDE EL PUNTO DE DISPARO INICIAL
HASTA EL PUNTO DE DISPARO FINAL DE CADA LÍNEA SÍSMICA. =====
EN EL CASO DEL REGISTRO DE LÍNEAS SÍSMICAS 3D, LOS KILÓMETROS
CUADRADOS SERÁN DETERMINADOS POR EL ÁREA DE SUPERFICIE CUBIERTA
POR PROGRAMA E ECU TADOS SSA
B) LAS UNIDADES DE TRABAJO EXPLORATORIO A QUE SE REFIERE EL
PRESENTE ACÁPITE SERÁN CUMPLIDAS DE CONFORMIDAD CON LA TABLA DE
EQUIVALENCIAS ESTABLECIDA EN EL ANEXO "F",===========
Cc) EN CASO DE PERFORACIÓN DE POZOS EXPLORATORIOS, LAS UNIDADES
DE TRABAJO EXPLORATORIO QUE SERÁN ACREDITADAS PARA TRABAJOS
FUTUROS, SERÁN DETERMINADAS CONFORME AL ANEXO "F", SOBRE LA BASE
DE LA DIFERENCIA ENTRE LA PROFUNDIDAD FINAL ALCANZADA Y LA
PROFUNDIDAD ESTABLECIDA EN EL ACÁPITE 4.7.===========
D) ANTES DEL INICIO DE CADA PERÍODO DE LA FASE DE EXPLORACIÓN
EL CONTRATISTA DEBERÁ COMUNICAR A PERUPETRO EL PROGRAMA DE LAS
ACTIVIDADES EXPLORATORIAS PLANIFICADAS PARA CUMPLIR CON EL NÚMERO
DE UNIDADES DE TRABAJO EXPLORATORIO COMPROMETIDAS PARA DICHO
PERÍODO. EL CONTRATISTA DEBERÁ COMUNICAR A PERUPETRO CUALQUIER
MODIFICACIÓN DEL CONTENIDO DE DICHO PROGRAMA, ANTES DE SU
EJECUCIÓN, MEDIANTE UN INFORME TÉCNICO DE SUSTENTO.=======

4.7 LOS POZOS EXPLORATORIOS QUE SE PERFOREN EN CUMPLIMIENTO DEL
guía Cavero

ma A Mur

RIO DE LIMA

dy

PROGRAMA MÍNIMO DE TRABAJO A QUE SE REFIERE EL ACÁPITE 4.6, SE
CONSIDERARÁN PERFORADOS Y, EN CONSECUENCIA, LA OBLIGACIÓN DEL
CONTRATISTA CUMPLIDA, CUANDO SE ALCANCE UNA PROFUNDIDAD VERTICAL
(TVD) MÍNIMA ESTABLECIDA EN LOS PROGRAMAS MÍNIMOS DE TRABAJO,
MEDIDA DESDE LA MESA ROTARIA, O UN MÍNIMO DE CINCUENTA (50) METROS
DENTRO DE LA FORMACIÓN QUE ACUERDEN LAS PARTES ANTES DE INICIAR LA
PERFORACIÓN DE CUALQUIER POZO EXPLORATORIO.===========
ASIMISMO, SI DURANTE LA PERFORACIÓN DE CUALQUIERA DE LOS POZOS
EXPLORATORIOS QUE SE EJECUTE EN CUMPLIMIENTO DE LOS PROGRAMAS
MÍNIMOS DE TRABAJO, REFERIDOS EN EL ACÁPITE 4.6, SE PRESENTASEN
PROBLEMAS INSUPERABLES, DE TIPO GEOLÓGICO O MECÁNICO, EL
CONTRATISTA PODRÁ SOLICITAR DAR POR CUMPLIDA LA OBLIGACIÓN DE

PERFORACIÓN, MEDIANTE UN INFORME TÉCNICO DE SUSTENTO, SUJETO A LA

APROBACIÓN DE PERUPETRO.=
4.8 EN CASO QUE EL CONTRATISTA DECIDA EFECTUAR UNA DECLARACIÓN DE
DESCUBRIMIENTO COMERCIAL, DEBERÁ NOTIFICAR DICHA DECLARACIÓN A
PERUPETRO, ADJUNTANDO LA JUSTIFICACIÓN TÉCNICO ECONÓMICA
CORRESPONDIENTE Y PRESENTAR DENTRO DE LOS CIENTO OCHENTA (180)
DÍAS POSTERIORES A DICHA DECLARACIÓN, UN "PLAN INICIAL DE
DESARROLLO" PARA VIABILIZAR LA EXPLOTACIÓN DEL DESCUBRIMIENTO DE
HIDROCARBUROS, QUE DEBERÁ INCLUIR, ENTRE OTROS, LO SIGUIENTE:= = =
A) EVALUACIÓN E INTERPRETACIÓN GEOLÓGICA DE TODOS LOS
RESERVORIOS SUJETOS A DESARROLLO.= == =============
B) CARACTERÍSTICAS FÍSICAS Y QUÍMICAS DE LOS HIDROCARBUROS

DESCUBIERTOS Y PORCENTAJE DE PRODUCTOS ASOCIADOS E IMPUREZAS QUE

c) ESTIMACIÓN DE RESERVAS PROBADAS, PROBABLES Y POSIBLES, QUE
DEBERÁ INCLUIR ENTRE OTROS, LA ESTIMACIÓN MAS PROBABLE, INCLUYENDO
PARÁMETROS DE ROCA Y FLUIDO UTILIZADOS PARA LOS ESTIMADOS.
PERFILES DE PRODUCCIÓN ESTIMADOS, DURANTE LA VIGENCIA DEL CONTRATO
PARA EL O LOS RESERVORIOS.= ==================

D) CRONOGRAMA DE DESARROLLO, ADJUNTANDO EL NÚMERO ESTIMADO DE
POZOS DE DESARROLLO Y SU CAPACIDAD PRODUCTIVA. == ========
E) SISTEMA DE TRANSPORTE Y ALMACENAMIENTO Y PUNTOS DE
FISCALIZACIÓN DE LA PRODUCCIÓN PROYECTADOS. DE SER EL CASO,

PLANTAS DE SEPARACIÓN O UPGRADING,> ==============

F) DUCTO PRINCIPAL PROYECTADO, DE SER EL CASO,

6) MEDIDAS AMBIENTALES Y DE SEGURIDAD, ============
6) CRONOGRAMA GENERAL TENTATIVO DE TODAS LAS ACTIVIDADES A
EJECUTARSE-= == === === ===========2=-==2.298252
H) FECHA ESTIMADA EN EL QUE TENDRÁ LUGAR LA FECHA DE INICIO DE

LA EXTRACCIÓN COMERCIAL.= ===================
1) EVALUACIÓN ECONÓMICA DETALLADA, INCLUYENDO PRECIOS DE LOS
HIDROCARBUROS Y COSTOS DE PRODUCCIÓN Y OPERACIÓN, CORRESPONDIENTE
AL ESCENARIO MAS PROBABLE, Y ESCENARIOS ALTERNATIVOS RELEVANTES.
SE DEBE INCLUIR LAS INVERSIONES, GASTOS Y COSTOS ESPECÍFICOS
ESTIMADOS DE LA EXPLOTACIÓN DEL DESCUBRIMIENTO COMERCIAL ASÍ COMO
CUALQUIER OTRA INFORMACIÓN QUE EL CONTRATISTA CONSIDERE APROPIADA.
4.9 PERUPETRO DEBERÁ INDICAR AL CONTRATISTA SUS COMENTARIOS AL
"PLAN INICIAL DE DESARROLLO” DENTRO DE LOS SESENTA (60) DÍAS
SIGUIENTES DE HABERLO RECIBIDO, PUDIENDO OBJETAR LA FECHA DE
INICIO DE LA EXTRACCIÓN COMERCIAL SI LA MISMA NO ES RAZONABLEMENTE
ADECUADA. EN CASO DE DISCREPANCIA SERÁ DE APLICACIÓN LO DISPUESTO
EN EL ACÁPITE 21.2.======================
4.10 SI EL CONTRATISTA EFECTÚA UNA DECLARACIÓN DE DESCUBRIMIENTO
COMERCIAL, ESTARÁ OBLIGADO A INICIAR EL DESARROLLO DENTRO DE LOS
CIENTO OCHENTA (180) DÍAS SIGUIENTES AL VENCIMIENTO DEL PLAZO DE
SESENTA (60) DÍAS INDICADO EN EL ACÁPITE 4.9 DEL CONTRATO.= == =
LA DECLARACIÓN DE DESCUBRIMIENTO COMERCIAL NO IMPLICARÁ LA
DISMINUCIÓN O SUSPENSIÓN DE LAS OBLIGACIONES DEL PROGRAMA MÍNIMO
DE TRABAJO DEL PERÍODO EN CURSO. ================
4.11 EL DESARROLLO DE LOS HIDROCARBUROS DESCUBIERTOS, SE REALIZARÁ

DE ACUERDO A LOS PROGRAMAS DE TRABAJO PRESENTADOS POR EL
da e Á Murguía Cavero
NOTARIO DE LIMA

|

CONTRATISTA A PERUPETRO, CONFORME CON LO ESTIPULADO EN EL ACÁPITE

LAS PARTES ACUERDAN QUE CUANDO SEA APROPIADO Y NECESARIO SE PODRÁ
AJUSTAR, EXTENDER O MODIFICAR LOS PLAZOS PARA LA PRESENTACIÓN DEL
"PLAN INICIAL DE DESARROLLO" O DE LOS PROGRAMAS ANUALES DE
TRABAJO, SEGÚN SEA EL CASO. PARA ESTE EFECTO, EL CONTRATISTA
PRESENTARÁ LAS PROPUESTAS NECESARIAS A PERUPETRO PARA QUE SE
ACUERDEN TALES AJUSTES, EXTENSIONES O MODIFICACIONES. === ===
4.12 EL VENCIMIENTO DE LA FASE DE EXPLORACIÓN, NO AFECTARÁ LOS
TÉRMINOS Y PLAZOS DE LOS PROCEDIMIENTOS ANTES DESCRITOS QUE
ESTUVIERAN EN EJECUCIÓN A LA FECHA DE PRODUCIDO DICHO VENCIMIENTO.
4.13 EN CASOS EXCEPCIONALES, QUE HAGAN INVIABLE EL CUMPLIMIENTO DE
LAS OBLIGACIONES Y/O PLAZOS DE LOS PERÍODOS DE LOS PROGRAMAS
MÍNIMOS DE TRABAJO ESTIPULADOS EN LOS ACÁPITES 4.6 Y 3.2
RESPECTIVAMENTE, Y A SOLICITUD DEL CONTRATISTA, MEDIANTE LA
PRESENTACIÓN DE UN INFORME DE SUSTENTO, LAS OBLIGACIONES DE LOS
PERÍODOS DEL PROGRAMA MÍNIMO DE TRABAJO PODRÁN SER SUSTITUIDAS Y
LOS PLAZOS DE LOS MISMOS PRORROGADOS, SIEMPRE QUE PERUPETRO ACEPTE
Y APRUEBE LA SOLICITUD DEL CONTRATISTA. EN NINGÚN CASO, LA
SUSTITUCIÓN MODIFICARÁ EL COMPROMISO INICIAL EN UNIDADES DE
TRABAJO EXPLORATORIO PARA LA FASE DE EXPLORACIÓN, DISMINUYENDO
OBLIGACIONES. == ======================
LOS CAMBIOS ACEPTADOS Y APROBADOS POR PERUPETRO EN APLICACIÓN DE
LOS PÁRRAFOS PRECEDENTES DARÁN LUGAR A LA REVISIÓN DE LOS MONTOS Y
PLAZOS DE LAS FIANZAS ESTABLECIDAS; POR LO QUE, DE SER EL CASO,
LAS PARTES CALCULARÁN LOS NUEVOS MONTOS DE LAS FIANZAS Y EL
CONTRATISTA CUMPLIRÁ CON ENTREGAR UNA NUEVA FIANZA O PRORROGAR LA
EXISTENTE, POR EL NUEVO PLAZO ESTABLECIDO, CONFORME A LOS
REQUISITOS ESTIPULADOS EN LOS ACÁPITES 3.4 Y 3.10. LAS UNIDADES DE
TRABAJO EXPLORATORIO TAMBIÉN SERÁN CALCULADAS PARA LA NUEVA ÁREA

INCORPORADA.

CLAUSULA QUINTA.- EXPLOTACIÓN= =
5.1 LA FASE DE EXPLOTACIÓN SE INICIA AL DÍA SIGUIENTE DE LA
TERMINACIÓN DE LA FASE DE EXPLORACIÓN, SIEMPRE Y CUANDO SE HUBIERE
PRODUCIDO DURANTE LA FASE DE EXPLORACIÓN UNA DECLARACIÓN DE
DESCUBRIMIENTO COMERCIAL. SIN EMBARGO, A OPCIÓN DEL CONTRATISTA,
SE PODRÁ DAR INICIO ANTICIPADO A LA FASE DE EXPLOTACIÓN Y
TERMINARÁ LA FASE DE EXPLORACIÓN EN LA FECHA DE INICIO DE LA
EXTRACCIÓN COMERCIAL. EN CASO DE PERÍODO DE RETENCIÓN UNA VEZ
EFECTUADA LA DECLARACIÓN DE DESCUBRIMIENTO COMERCIAL, SE DARÁ
INICIO A LA FASE DE EXPLOTACIÓN.================
5.2 EL CONTRATISTA DESPLEGARÁ ACCIONES RAZONABLES PARA QUE LA
FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL TENGA LUGAR EN LA FECHA
QUE SE ESTABLEZCA DE CONFORMIDAD A LOS ACÁPITES 4.8 Y 4.9. = ===
5.3 CON UNA ANTICIPACIÓN NO MENOR DE SESENTA (60) DÍAS A LA
TERMINACIÓN DE CADA AÑO CALENDARIO A PARTIR DE LA PRESENTACIÓN DEL

PLAN INICIAL DE DESARROLLO, EL CONTRATISTA PRESENTARÁ A PERUPETRO,

A) UN PROGRAMA ANUAL DE TRABAJO Y EL PRESUPUESTO DETALLADO DE

INGRESOS, COSTOS, GASTOS E INVERSIONES CORRESPONDIENTE AL
SIGUIENTE AÑO CALENDARIO. == =================
B) UN PROGRAMA ANUAL DE TRABAJO Y EL PRESUPUESTO DETALLADO DE
INGRESOS, COSTOS, GASTOS E INVERSIONES PARA LA EXPLORACIÓN,
TENDENTE A BUSCAR RESERVAS ADICIONALES, DE SER EL CAS0.= === =
(35) UN PROGRAMA DE TRABAJO Y SU PROYECCIÓN DE INGRESOS, COSTOS,
GASTOS E INVERSIONES CORRESPONDIENTES PARA EL DESARROLLO Y/O
PRODUCCIÓN PARA LOS SIGUIENTES CINCO (5) AÑOS CALENDARIO.= === =
EL CONTRATISTA PODRÁ REAJUSTAR O CAMBIAR DICHOS PROGRAMAS EN EL
COMITÉ DE SUPERVISIÓN. =====================
5.4 PARA EJECUTAR CADA PROGRAMA DE TRABAJO, EL CONTRATISTA
UTILIZARÁ EL EQUIPO Y/O MÉTODOS QUE SEAN NECESARIOS Y APROPIADOS
PARA PERMITIR LA EVALUACIÓN Y SEGUIMIENTO DE LAS OPERACIONES.= = =

5.5 EL CONTRATISTA ESTÁ OBLIGADO A LA EXPLOTACIÓN Y RECUPERACIÓN
me cÁ Murquía Cavero

(e

|

1O DE LiMA

03

NOVA

ECONÓMICA DE LAS RESERVAS DE HIDROCARBUROS DEL ÁREA DE CONTRATO,
DE CONFORMIDAD CON LOS PROGRAMAS A QUE SE REFIERE ESTA CLÁUSULA
QUINTA Y LA LLEVARÁ A CABO DE ACUERDO A LOS PRINCIPIOS TÉCNICOS Y

ECONÓMICOS GENERALMENTE ACEPTADOS Y EN USO POR LA INDUSTRIA

5.6 EL CONTRATISTA TIENE EL DERECHO A UTILIZAR EN SUS OPERACIONES
LOS HIDROCARBUROS PRODUCIDOS EN EL ÁREA DE CONTRATO SIN COSTO
ALGUNO, NO SIENDO POR LO TANTO CONSIDERADOS PARA EFECTOS DE
DETERMINAR LA REGALÍA. DICHOS HIDROCARBUROS PODRÁN SER PROCESADOS
EN PLANTAS DE DESTILACIÓN PRIMARIA DEL CONTRATISTA PARA SER
UTILIZADOS EXCLUSIVAMENTE EN LAS OPERACIONES. ==========
EN CASO QUE LA PLANTA DE DESTILACIÓN PRIMARIA SE ENCUENTRE FUERA
DEL ÁREA DE CONTRATO, LAS PARTES MEDIRÁN EL VOLUMEN DE
HIDROCARBUROS A SER PROCESADOS EN LA PLANTA Y EL VOLUMEN DE LOS
PRODUCTOS OBTENIDOS PARA SER USADOS COMO COMBUSTIBLE; LA
DIFERENCIA DE DICHOS VOLÚMENES SERÁ CONSIDERADA PARA EFECTOS DE LA
DETERMINACIÓN DE LA REGALÍA.= == ===============
5.7 EL CONTRATISTA TENDRÁ EL DERECHO DE RECUPERAR LOS
HIDROCARBUROS LÍQUIDOS DE CUALQUIER GAS NATURAL QUE HAYA PRODUCIDO
EN EL ÁREA DE CONTRATO Y DE EXTRAERLOS EN CUALQUIER ETAPA DE

MANIPULEO DE DICHO GAS NATURAL.= = =

Los LÍQUIDOS ASÍ SEPARADOS SERÁN CONSIDERADOS COMO CONDENSADOS
PARA EFECTOS DE DETERMINAR LA REGALÍA DEL CONTRATISTA, SALVO QUE
POR RAZONES ECONÓMICAS U OPERATIVAS NO SEA POSIBLE SU RECOLECCIÓN
Y PUEDA MEZCLARSE CON EL PETRÓLEO Y FISCALIZARSE JUNTOS.= === =
58 EL GAS NATURAL QUE NO SEA UTILIZADO POR EL CONTRATISTA EN LAS
OPERACIONES DE ACUERDO AL ACÁPITE 5.6, PODRÁ SER COMERCIALIZADO,
REINYECTADO AL RESERVORIO O AMBOS POR EL CONTRATISTA. EN LA MEDIDA
EN QUE EL GAS NATURAL NO SEA UTILIZADO, COMERCIALIZADO 0
REINYECTADO, EL CONTRATISTA PODRÁ QUEMAR EL GAS, PREVIA APROBACIÓN
DEL MINISTERIO DE ENERGÍA Y MINAS.===============

5.9 CUANDO UN YACIMIENTO o) YACIMIENTOS COMERCIALMENTE
EXPLOTABLES, SE EXTIENDAN EN FORMA CONTINUA DEL ÁREA DE CONTRATO A
OTRA U OTRAS ÁREAS, EL CONTRATISTA Y LOS CONTRATISTAS QUE TENGAN
ESTAS ÁREAS, DEBERÁN PONERSE DE ACUERDO EN LA REALIZACIÓN DE UN
PLAN DE EXPLOTACIÓN UNITARIO O UN PLAN COMÚN DE EXPLOTACIÓN. DE NO
LLEGAR A UN ACUERDO, EL MINISTERIO DE ENERGÍA Y MINAS DISPONDRÁ EL
SOMETIMIENTO DE LAS DIFERENCIAS AL COMITÉ TÉCNICO DE CONCILIACIÓN
REFERIDO EN EL ARTÍCULO 32” DE LA LEY N” 26221 Y SU RESOLUCIÓN
SERÁ DE OBLIGATORIO CUMPLIMIENTO. ===============
ASIMISMO, CUANDO UN YACIMIENTO O YACIMIENTOS COMERCIALMENTE
EXPLOTABLES, SE EXTIENDAN EN FORMA CONTINUA DEL ÁREA DE CONTRATO
HACIA ÁREAS ADYACENTES NO ASIGNADAS A UN CONTRATISTA O QUE NO
ESTÉN EN PROCESO DE NEGOCIACIÓN, CONCURSO, LICITACIÓN O EN PROCESO
DE SELECCIÓN DE CONTRATISTA Y NO EXISTA LIMITACIÓN EN CUANTO A

PROTECCIÓN AMBIENTAL, PREVIA APROBACIÓN DE HPERUPETRO A LA

SOLICITUD DEL CONTRATISTA, DICHAS ÁREAS ADYACENTES SERÁN

5.10 TERMINADA LA PERFORACIÓN DE UN (1) POZO, EL CONTRATISTA DEBE
INFORMAR A PERUPETRO LA OPORTUNIDAD EN QUE EL POZO SERÁ PROBADO,
DE SER EL CASO. LA PRUEBA DEL POZO DEBERÁ REALIZARSE DENTRO DE LOS
TRES (3) MESES SIGUIENTES AL TÉRMINO DE LA PERFORACIÓN, SALVO QUE
POR RAZONES TÉCNICAS, EL CONTRATISTA REQUIERA UN MAYOR PLAZO PARA
REALIZAR LA PRUEBA. ======================
5.11 PERUPETRO PODRÁ EN TODO MOMENTO INSPECCIONAR Y PROBAR LOS
EQUIPOS E INSTRUMENTOS DE MEDICIÓN UTILIZADOS PARA MEDIR EL
VOLUMEN Y DETERMINAR LA CALIDAD DE LOS HIDROCARBUROS FISCALIZADOS.
LOS EQUIPOS E INSTRUMENTOS DE MEDICIÓN SERÁN PERIÓDICAMENTE
CALIBRADOS CONFORME LAS NORMAS APLICABLES. LOS REPRESENTANTES DE
PERUPETRO PODRÁN ESTAR PRESENTES EN EL ACTO.= ==========
5.12 ANTES DE LA FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL Y PARA
LA DETERMINACIÓN DE LOS VOLÚMENES Y CALIDAD DE LOS HIDROCARBUROS
FISCALIZADOS, LAS PARTES ACORDARÁN LOS EQUIPOS, MÉTODOS Y

PROCEDIMIENTOS DE MEDICIÓN CORRESPONDIENTE.= == ========
Í
1
4

le cÁ Murguía Cavero

MO

RIO DE LIMA

5.13 PARA LA PRODUCCIÓN DE PETRÓLEO PESADO EN EL ÁREA DE CONTRATO,
ÉSTE SE PODRÁ MEZCLAR CON PETRÓLEO LIVIANO PRODUCIDO FUERA DEL
ÁREA CONTRATO. DICHO PETRÓLEO LIVIANO SERÁ MEDIDO Y FISCALIZADO
POR LAS PARTES EN UN PUNTO DE MEDICIÓN AL INGRESAR AL ÁREA DE
CONTRATO. ==========================
EL VOLUMEN DE DICHOS HIDROCARBUROS PRODUCIDOS FUERA DEL ÁREA DE
CONTRATO SERÁ DESCONTADO DEL VOLUMEN DE HIDROCARBUROS FISCALIZADOS
EN EL ÁREA DE CONTRATO PARA EFECTOS DE LA DETERMINACIÓN DE LA
REGALÍA A PAGAR POR EL CONTRATISTA.===============
CLAUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS= = == =
6.1 EL CONTRATISTA MANTENDRÁ A  PERUPETRO OPORTUNA Y
PERMANENTEMENTE INFORMADO SOBRE LAS OPERACIONES, PROPORCIONÁNDOLE
TODA LA INFORMACIÓN EN LA FORMA PREVISTA EN ESTA CLÁUSULA, EN LA
REGLAMENTACIÓN QUE LE RESULTE APLICABLE Y EN LOS FORMATOS QUE
PERUPETRO ESTABLEZCA. ASIMISMO, PROPORCIONARÁ INFORMACIÓN RESPECTO
DE OTROS RECURSOS NATURALES O RESTOS ARQUEOLÓGICOS QUE ENCUENTRE O
DESCUBRA EN LA EJECUCIÓN DE LAS OPERACIONES DURANTE LA VIGENCIA
DEL CONTRATO.=========================
LA INFORMACIÓN TÉCNICA, ESTUDIOS, DATOS PROCESADOS Y NO
PROCESADOS, ASÍ COMO RESULTADOS QUE PROPORCIONE EL CONTRATISTA A
PERUPETRO DE ACUERDO A LA PRESENTE CLÁUSULA, SERÁ LA DE MEJOR
CALIDAD QUE HAYA OBTENIDO EL CONTRATISTA. SI AL OBTENER
INFORMACIÓN Y RESULTADOS SE HUBIESE UTILIZADO MÉTODOS O SISTEMAS
QUE SON DE SU PROPIEDAD EXCLUSIVA, NO ESTARÁ OBLIGADO A REVELAR
DICHOS MÉTODOS O SISTEMAS CUANDO PROPORCIONE LA INFORMACIÓN. == =
6.2 EL CONTRATISTA DEBERÁ PROPORCIONAR UNA COPIA DE LOS ESTUDIOS
GEOLÓGICOS, GEOFÍSICOS Y DE RESERVORIOS RELACIONADOS CON EL
DESARROLLO DE LOS YACIMIENTOS, QUE PREPARE CON LA INFORMACIÓN
TÉCNICA OBTENIDA DEL ÁREA DE CONTRATO. EL CONTRATISTA
PROPORCIONARÁ TAMBIÉN CUALQUIER ACLARACIÓN QUE LE SOLICITE
PERUPETRO EN RELACIÓN CON DICHOS ESTUDIOS. ===========

6.3 EL CONTRATISTA PRESENTARÁ A PERUPETRO, LA INFORMACIÓN Y
ESTUDIOS QUE CORRESPONDAN A LAS OBLIGACIONES DEL PROGRAMA MÍNIMO
DE TRABAJO ANTES DE LA FECHA DE VENCIMIENTO DE CADA UNO DE LOS
PERÍODOS DE LA FASE DE EXPLORACIÓN ESTIPULADOS EN EL ACÁPITE 3.2.=
ADICIONALMENTE, DENTRO DE LOS NOVENTA (90) DÍAS SIGUIENTES AL
VENCIMIENTO DE CADA PERÍODO DE LA FASE DE EXPLORACIÓN, EL
CONTRATISTA DEBERÁ PRESENTAR A PERUPETRO, UN INFORME CONSOLIDADO
DE EVALUACIÓN QUE INCLUYA, DE SER EL CASO, ESTUDIOS Y/O
INTERPRETACIÓN DE LOS ANÁLISIS  GEOLÓGICOS, GEOFÍSICOS

GEOQUÍMICOS, PETROFÍSICOS Y DE RESERVORIOS CON RELACIÓN A LAS
ACTIVIDADES EXPLORATORIAS REALIZADAS EN EL PERÍODO VENCIDO,
INCLUYENDO LAS DEL PROGRAMA MÍNIMO DE TRABAJO CORRESPONDIENTE.= =
6.4 EL CONTRATISTA PRESENTARÁ A PERUPETRO UN "INFORME MENSUAL DE
PRODUCCIÓN" Y UN "INFORME MENSUAL DE INGRESOS Y EGRESOS”. AMBOS
INFORMES SE PRESENTARÁN EN LOS FORMATOS QUE PERUPETRO ENTREGARÁ AL

CONTRATISTA PARA TAL FIN, A MÁS TARDAR TREINTA (30) DÍAS DESPUÉS

6.5 EL CONTRATISTA DEBERÁ ENTREGAR A PERUPETRO COPIA DE TODA LA
INFORMACIÓN QUE PROPORCIONE AL BANCO CENTRAL DE RESERVA DEL PERÚ,
DE ACUERDO A LA CLÁUSULA DÉCIMO PRIMERA, CUANDO PERUPETRO LO

REQUIERA.= =

6.6 DENTRO DE LOS TREINTA (30) DÍAS SIGUIENTES AL TÉRMINO DE CADA
MES CALENDARIO, EL CONTRATISTA DEBERÁ ENTREGAR A PERUPETRO LA
RELACIÓN DE LOS CONTRATOS SUSCRITOS CON SUS SUBCONTRATISTAS EN
DICHO MES Y CUANDO ASÍ LO SOLICITE, ENTREGARLE COPIA DE LOS
CONTRATOS QUE PERUPETRO REQUIERA. ===============
6.7  PERUPETRO O EL CONTRATISTA PUEDE REVELAR LA INFORMACIÓN

OBTENIDA DE LAS OPERACIONES SIN APROBACIÓN DE LA OTRA PARTE, EN

A) A UNA AFILIADA; = ====================

B) EN RELACIÓN CON FINANCIACIONES U OBTENCIÓN DE SEGUROS,

SUSCRIBIENDO UN COMPROMISO DE CONFIDENCIALIDAD;

Cc) EN TANTO ASÍ SE REQUIERA POR LEY, REGLAMENTO O RESOLUCIÓN DE
lada A Murguía Cavero

RIO DE LIMA

AUTORIDAD COMPETENTE, INCLUYENDO SIN LIMITACIÓN, LOS REGLAMENTOS O
RESOLUCIONES DE AUTORIDADES GUBERNAMENTALES, ORGANISMOS
ASEGURADORES O BOLSA DE VALORES EN LA QUE LOS VALORES DE DICHA
PARTE O DE LAS AFILIADAS DE DICHA PARTE ESTÉN REGISTRADOS; Y, = =
D) A CONSULTORES, CONTADORES, AUDITORES, FINANCISTAS,
PROFESIONALES, POSIBLES ADQUIRENTES O CESIONARIOS DE LAS PARTES O
DE UNA PARTICIPACIÓN EN EL CONTRATO, CONFORME SEA NECESARIO CON
RELACIÓN A LAS OPERACIONES OBTENIENDO UN COMPROMISO DE
CONFIDENCIALIDAD. = == ====================
EN LOS CASOS EN QUE LAS PARTES ACUERDEN COMUNICAR CIERTA
INFORMACIÓN DE CARÁCTER CONFIDENCIAL O RESERVADA A TERCEROS,
DEBERÁN DEJAR EXPRESA CONSTANCIA DEL CARÁCTER DE TAL INFORMACIÓN,
A FIN DE QUE ÉSTA NO SEA DIVULGADA POR DICHOS TERCEROS.== == =
6.8  PERUPETRO TIENE EL DERECHO DE PUBLICAR O DE CUALQUIER OTRA
FORMA DAR A CONOCER LOS DATOS E INFORMES GEOLÓGICOS, CIENTÍFICOS Y
TÉCNICOS REFERIDOS A LAS ÁREAS DE LAS QUE EL CONTRATISTA HAYA
HECHO SUELTA. = ========================
EN EL CASO DE LAS ÁREAS EN OPERACIÓN, EL DERECHO A QUE SE REFIERE
EL PÁRRAFO ANTERIOR SERÁ EJERCIDO AL VENCIMIENTO DEL SEGUNDO AÑO
DE RECIBIDA LA INFORMACIÓN O ANTES SI LAS PARTES ASÍ LO ACUERDAN.=
CLAUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN= == ==========
7.1 EL COMITÉ DE SUPERVISIÓN ESTARÁ INTEGRADO DE UNA PARTE, POR
TRES (3) MIEMBROS DEL CONTRATISTA O SUS ALTERNOS, Y DE LA OTRA
PARTE, POR TRES (3) MIEMBROS DE PERUPETRO O SUS ALTERNOS. UN
REPRESENTANTE DE  PERUPETRO S.A. PRESIDIRÁ EL COMITÉ DE
SUPERVISIÓN. === =======================

DICHO COMITÉ DE SUPERVISIÓN “SE INSTALARÁ Y APROBARÁ SU
CORRESPONDIENTE REGLAMENTO DE FUNCIONAMIENTO DENTRO DE LOS SESENTA
(60) DÍAS SIGUIENTES A LA FECHA DE SUSCRIPCIÓN. = ========
7.2 EL COMITÉ DE SUPERVISIÓN TENDRÁ LAS SIGUIENTES ATRIBUCIONES:=
A) EL INTERCAMBIO Y DISCUSIÓN ENTRE SUS MIEMBROS DE TODA LA

INFORMACIÓN RELATIVA A LAS OPERACIONES;= ============
B) EVALUAR LA EJECUCIÓN DE LOS PROGRAMAS MÍNIMOS DE TRABAJO DE

EXPLORACIÓN A QUE SE REFIERE EL ACÁPITE 4.6;===========

Cc) EVALUAR LOS PLANES Y PROGRAMAS DE TRABAJO A QUE SE REFIEREN

LOS ACÁPITES 4.8 Y 5.3., ASÍ COMO LA EJECUCIÓN DE LOS MISMOS;= = =

D) VERIFICAR LA EJECUCIÓN DE LAS OPERACIONES, PARA LO CUAL LOS

REPRESENTANTES DE LAS PARTES ACREDITADOS ANTE EL COMITÉ DE

E) VERIFICAR EL CUMPLIMIENTO DE TODAS LAS OBLIGACIONES RELATIVAS
A LAS OPERACIONES QUE SE ESTABLECEN EN EL CONTRATO O QUE LAS
PARTES ACUERDEN POR CUALQUIER OTRO DOCUMENTO; Y,= == ======
F) LAS DEMÁS ATRIBUCIONES QUE SE ESTABLECEN EN EL CONTRATO O QUE
LAS PARTES ACUERDEN.= == === SOS SS O O O SS SS
7.3 EL COMITÉ DE SUPERVISIÓN SE REUNIRÁ CADA VEZ QUE LO SOLICITE
CUALESQUIERA DE LAS PARTES Y CON LA PERIODICIDAD QUE ESTABLEZCA SU
REGLAMENTO. SE REQUERIRÁ LA ASISTENCIA DE POR LO MENOS UN MIEMBRO

REPRESENTANTE DE CADA PARTE PARA QUE SE CONSIDERE CONSTITUIDO EL

COMITÉ DE SUPERVISIÓN.= ==================
CADA UNA DE LAS PARTES SE HARÁ CARGO DE LOS GASTOS QUE IMPLIQUE
MANTENER A SUS RESPECTIVOS MIEMBROS EN EL COMITÉ DE SUPERVISIÓN.=
7.4 EN LA EVENTUALIDAD DE PRODUCIRSE Y MANTENERSE EN EL COMITÉ DE
SUPERVISIÓN UNA DISCREPANCIA ENTRE LAS PARTES, CADA UNA DE ELLAS
PODRÁ SOLICITAR LAS OPINIONES TÉCNICAS O LEGALES QUE ESTIME
CONVENIENTES Y LAS SOMETERÁ AL COMITÉ DE SUPERVISIÓN EN REUNIÓN
EXTRAORDINARIA. DE NO LLEGARSE A UN ACUERDO EN LA REUNIÓN
EXTRAORDINARIA, EL ASUNTO SERÁ ELEVADO A LAS GERENCIAS GENERALES
DE LAS PARTES PARA SU SOLUCIÓN. EN CASO DE GSUBSISTIR LA
DISCREPANCIA, SERÁ DE APLICACIÓN LO DISPUESTO EN EL ACÁPITE 21.2.=
CLAUSULA OCTAVA.- REGALIA Y VALORIZACION= = === === === =
8.1 EL CONTRATISTA PAGARÁ LA REGALÍA EN EFECTIVO, SOBRE LA BASE
DE LOS HIDROCARBUROS FISCALIZADOS, VALORIZADOS EN UNO O MÁS PUNTOS
DE FISCALIZACIÓN DE LA PRODUCCIÓN, DE CONFORMIDAD CON LOS ACÁPITES

8.3, 8.1 Y 8.5 EN CASO DE PÉRDIDA DE HIDROCARBUROS SERÁ DE
guía Cavero

e A Mur

APLICACIÓN LO ESTIPULADO EN EL ACÁPITE 14.2.===========

8.2 PARA LOS EFECTOS DE ESTA CLÁUSULA, LOS SIGUIENTES TÉRMINOS

8.2.1COSTO DE TRANSPORTE Y ALMACENAMIENTO: ES EL COSTO, EXPRESADO

EN DÓLARES POR BARRIL O DÓLARES POR MMBTU, SEGÚN SEA EL CASO, QUE

A) LA TARIFA PAGADA A TERCEROS O LA TARIFA ESTIMADA, EXPRESADA

EN DÓLARES POR BARRIL O DÓLARES POR MILLONES DE BTU, SEGÚN SEA EL
CASO, POR EL TRANSPORTE Y ALMACENAMIENTO NECESARIO DE LOS
HIDROCARBUROS FISCALIZADOS DESDE UN PUNTO DE FISCALIZACIÓN DE LA
PRODUCCIÓN HASTA UN PUNTO DE VENTA O EXPORTACIÓN, INCLUYENDO EL
ALMACENAMIENTO EN ESE PUNTO; Y, ================
B) GASTOS DE MANIPULEO Y DESPACHO, ASÍ COMO DE EMBARQUE QUE
CORRESPONDAN, DE LOS HIDROCARBUROS FISCALIZADOS HASTA LA BRIDA
FIJA DE CONEXIÓN AL BUQUE O HASTA LAS INSTALACIONES NECESARIAS
PARA LLEVAR A CABO LA VENTA.= == === ============
8.2.2 PERÍODO DE VALORIZACIÓN: ES CADA QUINCENA DE UN MES
CALENDARIO, ENTENDIÉNDOSE QUE LA PRIMERA QUINCENA ES EL PERÍODO
COMPRENDIDO DESDE EL PRIMERO HASTA EL DECIMOQUINTO DÍA DE DICHO
MES CALENDARIO, Y LA SEGUNDA QUINCENA ES EL PERÍODO QUE FALTA PARA

LA FINALIZACIÓN DE DICHO MES CALENDARIO. =

POR ACUERDO DE LAS PARTES, Y EN TANTO LAS NORMAS LEGALES
CORRESPONDIENTES LO PERMITAN, EL PERÍODO DE VALORIZACIÓN PODRÁ SER
EXTENDIDO 10 FACORTADO == IIS
8.2.3PRECIO DE CANASTA: ES EL PRECIO EXPRESADO EN DÓLARES POR
BARRIL, QUE REPRESENTA EL VALOR FOB PUERTO DE EXPORTACIÓN PERUANO,
DETERMINADO DE CONFORMIDAD CON EL SUBACÁPITE 8.4.1 PARA EL
PETRÓLEO FISCALIZADO, CON EL SUBACÁPITE 8.4.2 PARA LOS CONDENSADOS
FISCALIZADOS Y CON EL SUBACÁPITE 8.4.3 PARA LOS LÍQUIDOS DEL GAS
NATURE SCA IO AS
8.2.4 PRECIO REALIZADO: ES EL PRECIO, EXPRESADO EN DÓLARES POR

MMBTU, EFECTIVAMENTE PAGADO O PAGADERO POR UN COMPRADOR AL
CONTRATISTA POR EL GAS NATURAL FISCALIZADO Y QUE DEBE INCLUIR
CUALQUIER OTRO CONCEPTO QUE SE DERIVE DIRECTAMENTE DE LA VENTA DE
GAS NATURAL FISCALIZADO Y DEL VOLUMEN EFECTIVAMENTE ENTREGADO DE
GAS NATURAL EISCALIZADO.= ==================5
NO SE TOMARÁN EN CONSIDERACIÓN PARA EL CÁLCULO DEL PRECIO

REALIZADO:=

A) CUALQUIER PAGO RESULTANTE DE LAS CONCILIACIONES DE VOLÚMENES
DE GAS NATURAL CONTENIDOS EN LOS RESPECTIVOS CONTRATOS DE
COMPRAVENTA SS SS SISSI ISS
B) EL IMPUESTO GENERAL A LAS VENTAS, EL IMPUESTO SELECTIVO AL
CONSUMO, EL IMPUESTO DE PROMOCIÓN MUNICIPAL Y/O CUALQUIER OTRO

IMPUESTO AL CONSUMO.

8.2.5 TARIFA ESTIMADA: ES EL COSTO EXPRESADO EN DÓLARES POR BARRIL
O DÓLARES POR MMBTU, SEGÚN SEA EL CASO, CORRESPONDIENTE AL
TRANSPORTE DESDE UN PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN HASTA
UN PUNTO DE VENTA O EXPORTACIÓN O HASTA OTRO DUCTO DE TERCEROS.
DICHO COSTO DEBERÁ TOMAR EN CUENTA LOS CONCEPTOS, METODOLOGÍA Y
PROCEDIMIENTOS REFERIDOS EN EL “REGLAMENTO DE TRANSPORTE DE
HIDROCARBUROS POR DUCTOS”, SUS MODIFICACIONES O EL QUE LO
SUSTITUYA. ==========================
8.2.6 VALOR DEL PETRÓLEO FISCALIZADO: ES EL RESULTADO DE
MULTIPLICAR EL PETRÓLEO FISCALIZADO DE UN PERÍODO DE VALORIZACIÓN
POR EL PRECIO DE CANASTA DEL PETRÓLEO FISCALIZADO PARA DICHO
PERÍODO, PRECIO AL CUAL SE LE HABRÁ RESTADO EL COSTO DE TRANSPORTE
Y ALMACENAMIENTO, DE SER EL CAS0.= ===============
8.2.7 VALOR DE LOS CONDENSADOS FISCALIZADOS: ES EL RESULTADO DE
MULTIPLICAR LOS GCONDENSADOS FISCALIZADOS DE UN PERÍODO DE
VALORIZACIÓN POR EL PRECIO DE CANASTA DE LOS  CONDENSADOS
FISCALIZADOS PARA DICHO PERÍODO, PRECIO AL CUAL SE LE HABRÁ
RESTADO El COSTO DE TRANSPORTE Y ALMACENAMIENTO, DE SER EL CASO.=
8.2.8 VALOR DE LOS LÍQUIDOS DEL GAS NATURAL FISCALIZADOS: ES EL

RESULTADO DE MULTIPLICAR LOS LÍQUIDOS DEL GAS NATURAL FISCALIZADOS
í
|

uma «Á Murguía Cavero

ARIO DE LIMA

A:

DE UN PERÍODO DE VALORIZACIÓN POR EL PRECIO DE CANASTA DE LOS
LÍQUIDOS DEL GAS NATURAL FISCALIZADOS PARA DICHO PERÍODO, PRECIO
AL CUAL SE LE HABRÁ RESTADO EL COSTO DE TRANSPORTE Y
ALMACENAMIENTO, DE SER EL CASO.================
8.2.9VALOR DEL GAS NATURAL FISCALIZADO: ES EL RESULTADO DE
MULTIPLICAR EL GAS NATURAL FISCALIZADO, EN TÉRMINOS DE SU
CONTENIDO CALÓRICO, EN MILLONES DE BTU, DE UN PERÍODO DE
VALORIZACIÓN POR EL PRECIO REALIZADO PARA DICHO PERÍODO, PRECIO AL
CUAL SE LE HABRÁ RESTADO EL COSTO DE TRANSPORTE Y ALMACENAMIENTO,
DE SER EL CAS0.========================
8.3 EL CONTRATISTA AL MOMENTO DE EFECTUAR LA DECLARACIÓN DE
DESCUBRIMIENTO COMERCIAL DE HIDROCARBUROS OPTARÁ POR LA
APLICACIÓN DE UNA DE LAS DOS METODOLOGÍAS ESTABLECIDAS EN LOS
SUBACÁPITES 8.3.1 Y 8.3.2, LUEGO DE LO CUAL, NO PODRÁ EFECTUAR
CAMBIO DE METODOLOGÍA DURANTE EL RESTO DE LA VIGENCIA DEL

CONTRATO.= =

8.3.1METODOLOGÍA POR ESCALAS DE PRODUCCIÓN: CONFORME A ESTA
METODOLOGÍA, SE ESTABLECERÁ UN PORCENTAJE DE REGALÍA PARA LOS
HIDROCARBUROS LÍQUIDOS FISCALIZADOS Y LOS LÍQUIDOS DEL GAS NATURAL
FISCALIZADOS, Y OTRO PORCENTAJE DE REGALÍA PARA EL GAS NATURAL

FISCALIZADO, POR CADA PERÍODO DE VALORIZACIÓN, DE ACUERDO A LA

PRODUCCION REGALIA
FISCALIZADA EN PORCENTAJE (%)
MBDC
< 5 31200
3) 37.00 - 52.00
>100 52.00
MBDC: MILES DE BARRILES POR DÍA CALENDARIO= ===========

CUANDO EL PROMEDIO TOTAL DE HIDROCARBUROS LÍQUIDOS FISCALIZADOS Y

LOS LÍQUIDOS DEL GAS NATURAL FISCALIZADOS, SEA MENOR O IGUAL A 5
MBDC SE APLICARÁ EL PORCENTAJE DE REGALÍA DE 37.00 %. CUANDO DICHO
PROMEDIO SEA IGUAL O MAYOR A 100 MBDC SE APLICARÁ EL PORCENTAJE DE
REGALÍA DE 52.00 %. CUANDO DICHO PROMEDIO ESTÉ ENTRE 5 MBDC Y
100 MBDC SE APLICARÁ EL PORCENTAJE DE REGALÍA QUE RESULTE DE
APLICAR EL MÉTODO DE INTERPOLACIÓN LINEAL.===========
LA REGALÍA QUE EL CONTRATISTA DEBERÁ PAGAR POR LOS HIDROCARBUROS
LÍQUIDOS FISCALIZADOS Y LOS LÍQUIDOS DEL GAS NATURAL FISCALIZADOS,
SERÁ EL RESULTADO DE APLICAR EL PORCENTAJE DE REGALÍA OBTENIDO
PARA DICHOS HIDROCARBUROS A LA SUMA DEL VALOR DEL PETRÓLEO
FISCALIZADO, EL VALOR DE LOS LÍQUIDOS DEL GAS NATURAL FISCALIZADOS
Y EL VALOR DE LOS CONDENSADOS FISCALIZADOS, EN EL PERÍODO DE
VALORIZACIÓN. = ========================
EN EL CASO DE GAS NATURAL FISCALIZADO PARA DETERMINAR SU PROMEDIO
EN BARRILES POR DÍA, SE UTILIZARÁ LA SIGUIENTE EQUIVALENCIA:
BARRILES SERÁN EQUIVALENTES AL VOLUMEN DE GAS NATURAL FISCALIZADO
EXPRESADO EN PIES CÚBICOS ESTÁNDAR DIVIDIDOS ENTRE EL FACTOR CINCO
MIL SEISCIENTOS VEINTISÉIS (5,626).===============
LA REGALÍA QUE EL CONTRATISTA DEBERÁ PAGAR POR EL GAS NATURAL
FISCALIZADO, SERÁ EL RESULTADO DE APLICAR EL PORCENTAJE DE REGALÍA
OBTENIDO PARA DICHO HIDROCARBURO AL VALOR DEL GAS NATURAL
FISCALIZADO, EN EL PERÍODO DE VALORIZACIÓN. ===========
8.3.2 METODOLOGÍA POR RESULTADO ECONÓMICO (RRE): CONFORME A ESTA
METODOLOGÍA, EL PORCENTAJE DE REGALÍA SERÁ EL RESULTADO DE SUMAR
EL PORCENTAJE DE LA REGALÍA FIJA DE 37.00 % MAS EL PORCENTAJE DE

LA REGALÍA VARIABLE, DE ACUERDO A LO SIGUIENTE: ======= ==

RRE = 37.00 $ + RV === === SS SR
DONDE:==============================
RV= A ell 1 il eee. e

X 1+(FR,, -1.15)
DONDE :==============================
uma Á Murguía Cavero

RIO DE LIMA

ER m1: FACTOR R m1

LA REGALÍA VARIABLE SE APLICA CUANDO: FR 7: > 1.15, Y EN EL RANGO

0% < REGALÍA VARIABLE < 20% ===============
PARA RESULTADOS NEGATIVOS DE RV SE CONSIDERA 0%, PARA RESULTADOS
DE RV MAYORES A 20%, SE CONSIDERA 20%= ==============
X 2-1: INGRESOS CORRESPONDIENTES AL PERÍODO ANUAL ANTERIOR AL
MOMENTO EN EL CUAL SE HACE EL CÁLCULO DE LA REGALÍA VARIABLE.
COMPRENDEN LOS CONCEPTOS APLICABLES AL FACTOR R mi === ===. =
Y =-1: EGRESOS CORRESPONDIENTES AL PERÍODO ANUAL ANTERIOR AL MOMENTO
EN EL CUAL SE HACE EL CÁLCULO DE LA REGALÍA VARIABLE. COMPRENDEN
LOS CONCEPTOS APLICABLES AL FACTOR R m1 ===========- n=

FACTOR R 7-1: ES EL COCIENTE ENTRE LOS INGRESOS Y EGRESOS

ACUMULADOS DESDE LA FECHA DE SUSCRIPCIÓN HASTA EL PERÍODO T-1,

INCLUSIVE... . = =

PERÍODO »-:: PERÍODO ANUAL ANTERIOR AL MOMENTO EN EL CUAL SE

HACE EL CÁLCULO DE LA REGALÍA VARIABLE. == === -=

ACUM[PFP* (PCP-CTAP)] + ACUM[PFC* (PCC-CTAC)] + ========= ==

ACUM[PFG* (PRG-CTAG)] + ACUM[PFL*(PCL-CTAL)] + ACUM[OI] ==== ==
PFP = PRODUCCIÓN FISCALIZADA DE PETRÓLEO.= ===========
PCP =PRECIO DE CANASTA PARA PETRÓLEO.= =============
CTAP = COSTOS DE TRANSPORTE Y ALMACENAMIENTO PARA PETRÓLEO.= =
PFC = PRODUCCIÓN FISCALIZADA DE CONDENSADOS.= ==========
PCC = PRECIO DE CANASTA PARA CONDENSADOS.= == =========
CTAC = COSTO DE TRANSPORTE Y ALMACENAMIENTO PARA CONDENSADOS.=
PFG = PRODUCCIÓN FISCALIZADA DE GAS NATURAL.===========
PRG = PRECIO REALIZADO DE GAS NATURAL.= = == ==========
CTAG = COSTO DE TRANSPORTE Y ALMACENAMIENTO PARA GAS NATURAL.

PFL = PRODUCCIÓN FISCALIZADA DE LÍQUIDOS DEL GAS NATURAL.== ===
PCL = PRECIO DE CANASTA PARA LÍQUIDOS DEL GAS NATURAL.= = === =
CTAL = COSTOS DE TRANSPORTE Y ALMACENAMIENTO PARA LÍQUIDOS DEL
GAS NATURAL.=========================-

Ol = OTROS INGRESOS.= === =================

ACUM (INVERSIÓN + GASTOS + REGALÍA + OTROS EGRESOS)= ======

EL DETALLE DE LOS INGRESOS Y EGRESOS ASÍ COMO LA OPORTUNIDAD DEL
REGISTRO DE LOS COMPONENTES/ DEL FACTOR R T-1, SE ESPECIFICAN EN
EL ANEXO "E" — PROCEDIMIENTO CONTABLE.= == == ==/=5=5=S ==
EL CÁLCULO DEL PORCENTAJE DE LA REGALÍA VARIABLE SE EFECTÚA DOS
VECES AL AÑO: UNA EN EL MES DE ENERO, CON INFORMACIÓN DE LOS
INGRESOS Y EGRESOS DE ENERO A DICIEMBRE DEL AÑO CALENDARIO

ANTERIOR; Y OTRA EN EL MES DE JULIO, CON INFORMACIÓN DE JULIO DEL

AÑO CALENDARIO ANTERIOR A JUNIO DEL AÑO CALENDARIO CORRIENTE.=
8.4 PARA LOS EFECTOS DEL CONTRATO, EL PRECIO DE CADA UNA DE LAS
CLASES DE HIDROCARBUROS FISCALIZADOS SERÁ EXPRESADO EN DÓLARES POR

BARRIL O EN DÓLARES POR MILLÓN DE BTU, SEGÚN SEA EL CASO Y SERÁ

8.4.1PARA LA DETERMINACIÓN DEL PRECIO DE CANASTA DEL PETRÓLEO

FISCALIZADO,

A) CON UNA ANTICIPACIÓN NO MENOR DE NOVENTA (90) DÍAS A LA FECHA
DE INICIO DE LA EXTRACCIÓN COMERCIAL DE PETRÓLEO LAS PARTES
DETERMINARÁN LA CALIDAD DE PETRÓLEO QUE SE VA A PRODUCIR EN EL
ÁREA DE CONTRATO.=======================
B) DENTRO DE LOS TREINTA (30) DÍAS SIGUIENTES A LA DETERMINACIÓN
A QUE SE REFIERE EL LITERAL ANTERIOR, LAS PARTES SELECCIONARÁN UNA

CANASTA DE PETRÓLEO DE HASTA UN MÁXIMO DE CUATRO (4) COMPONENTES

Le QUE SEAN DE CALIDAD SIMILAR AL PETRÓLEO QUE SE VAYA A MEDIR
EN UN PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN; =========

2 QUE SUS COTIZACIONES APAREZCAN REGULARMENTE EN LA PUBLICACIÓN
yma eÁ Murguía Cavero

"PLATT'S OILGRAM PRICE REPORT" U OTRA FUENTE RECONOCIDA POR LA
INDUSTRIA PETROLERA Y ACORDADA POR LAS PARTES; Y,========
3. QUE SEAN COMPETITIVOS EN EL MERCADO O MERCADOS A LOS CUALES
PODRÍA VENDERSE EL PETRÓLEO QUE SE VAYA A MEDIR EN UN PUNTO DE
FISCALIZACIÓN DE LA PRODUCCIÓN. === =============
E) UNA VEZ DETERMINADO LO ESTABLECIDO EN LOS LITERALES
PRECEDENTES, LAS PARTES SUSCRIBIRÁN UN "ACUERDO DE VALORIZACIÓN"
EN EL QUE ESTABLECERÁN LOS TÉRMINOS Y CONDICIONES ADICIONALES A
LOS QUE SE DETALLAN EN ESTE SUBACÁPITE Y QUE SE REQUIERAN PARA SU
CORRECTA APLICACIÓN. == ====================
EN EL "ACUERDO DE VALORIZACIÓN" SE DEFINIRÁN LOS PROCEDIMIENTOS DE
AJUSTE QUE SEA NECESARIO ESTABLECER POR RAZÓN DE CALIDAD. LOS
AJUSTES POR CALIDAD GCONSIDERARÁN PREMIOS Y/O CASTICOS POR
MEJORAMIENTO Y/O DEGRADACIÓN DE LA CALIDAD DEL PETRÓLEO
FISCALIZADO CON RELACIÓN A LA CALIDAD DE LOS TIPOS DE PETRÓLEO QUE
INTEGRAN LA CANASTA. ASIMISMO, EN EL "ACUERDO DE VALORIZACIÓN" SE
ESTABLECERÁ SU VIGENCIA Y LA PERIODICIDAD CON QUE DEBERÁ REVISARSE
LOS MÉTODOS Y PROCEDIMIENTOS QUE SE ACUERDEN, DE MANERA QUE EN
TODO MOMENTO SE GARANTICE UNA DETERMINACIÓN REALISTA DE LOS
PRECIOS DEL PETRÓLEO FISCALIZADO. SI ALGUNA DE LAS PARTES EN
CUALQUIER MOMENTO CONSIDERA QUE LA APLICACIÓN DE LOS MÉTODOS Y
PROCEDIMIENTOS ESTABLECIDOS EN EL "ACUERDO DE VALORIZACIÓN" NO DA
COMO RESULTADO UNA DETERMINACIÓN REALISTA DEL VALOR FOB PUERTO DE
EXPORTACIÓN PERUANO DEL PETRÓLEO FISCALIZADO, LAS PARTES PODRÁN
ACORDAR LA APLICACIÓN DE OTROS MÉTODOS Y PROCEDIMIENTOS QUE
EFECTIVAMENTE PRODUZCAN DICHO RESULTADO.= == =========
D) CADA SEIS (6) MESES O ANTES SI ALGUNA DE LAS PARTES LO
SOLICITA, LAS PARTES PODRÁN REVISAR LA CANASTA ESTABLECIDA PARA LA
VALORIZACIÓN DEL PETRÓLEO FISCALIZADO, A FIN DE VERIFICAR QUE
SIGUE CUMPLIENDO CON LAS CONDICIONES ANTES ENUMERADAS. SI SE
VERIFICA QUE ALGUNA DE DICHAS CONDICIONES YA NO SE CUMPLE, LAS

PARTES DEBERÁN MODIFICAR LA CANASTA DENTRO DE LOS TREINTA (30)
DÍAS SIGUIENTES A LA FECHA EN QUE SE INICIÓ LA REVISIÓN DE LA
CANASTA. SI VENCIDO ESTE PLAZO LAS PARTES NO HUBIERAN ACORDADO UNA
NUEVA CANASTA, SE PROCEDERÁ DE CONFORMIDAD CON LO ESTIPULADO EN EL

SUBACÁPITE 8.4.5.

SI SE VERIFICA QUE LA GRAVEDAD API (PROMEDIO PONDERADO), CONTENIDO
DE AZUFRE, U OTRO ELEMENTO QUE MIDA LA CALIDAD DEL PETRÓLEO
FISCALIZADO HUBIERA VARIADO SIGNIFICATIVAMENTE CON RELACIÓN A LA
CALIDAD DE LOS COMPONENTES QUE INTEGRAN LA CANASTA (PROMEDIO
ARITMÉTICO SIMPLE), LAS PARTES DEBERÁN MODIFICAR LA COMPOSICIÓN DE

LA CANASTA CON EL OBJETO DE QUE LA MISMA REFLEJE LA CALIDAD DEL

PETRÓLEO FISCALIZADO.
E) EN LA EVENTUALIDAD QUE EN EL FUTURO EL PRECIO DE UNO O MÁS DE
LOS TIPOS DE PETRÓLEO QUE INTEGRAN LA CANASTA FUERA COTIZADO EN
MONEDA DISTINTA A DÓLARES, DICHOS PRECIOS SERÁN CONVERTIDOS A
DÓLARES A LAS TASAS DE CAMBIO VIGENTES EN LAS FECHAS DE CADA UNA
DE LAS REFERIDAS COTIZACIONES. LOS TIPOS DE CAMBIO A UTILIZARSE
SERÁN EL PROMEDIO DE LAS TASAS DE CAMBIO COTIZADAS POR EL CITIBANK
N.A. DE NUEVA YORK, NUEVA YORK. A FALTA DE ESTA INSTITUCIÓN, LAS
PARTES ACORDARÁN OTRA QUE LA SUSTITUYA ADECUADAMENTE.= == ===
F) EL PRECIO DE CANASTA QUE SE UTILIZARÁ PARA CALCULAR LA

VALORIZACIÓN DEL PETRÓLEO FISCALIZADO EN UN PERÍODO DE

1. SE DETERMINA EL PRECIO PROMEDIO DE CADA UNO DE LOS TIPOS DE
PETRÓLEO QUE INTEGRAN LA CANASTA, CALCULANDO LA MEDIA ARITMÉTICA
DE SUS COTIZACIONES PUBLICADAS EN EL PERÍODO DE VALORIZACIÓN.
SÓLO SE CONSIDERARÁN LOS DÍAS EN LOS QUE TODOS LOS COMPONENTES QUE
INTEGRAN LA CANASTA, HAYAN SIDO COTIZADOS. QUEDA ENTENDIDO QUE SI
EN UNA EDICIÓN REGULAR DEL "PLATT'S OILGRAM PRICE REPORT"
APARECIERAN DOS O MÁS COTIZACIONES PARA EL MISMO COMPONENTE DE LA
CANASTA, SE UTILIZARÁ LA COTIZACIÓN DE FECHA MÁS CERCANA A LA
FECHA DE LA PUBLICACIÓN ("PROMPT MARKET"); Y, ==========

La LOS PRECIOS PROMEDIO RESULTANTES DE ACUERDO A LO ANTES
1
1
1

qe e A Murguía Cavero

TARIO DE LIMA

N

INDICADO, PARA CADA UNO DE LOS COMPONENTES DE LA CANASTA, SERÁN A
SU VEZ —PROMEDIADOS, PARA ASÍ OBTENER EL PRECIO DE CANASTA
CORRESPONDIENTE AL VALOR DEL PETRÓLEO FISCALIZADO.= =======
8.4.2PARA LA DETERMINACIÓN DEL PRECIO DE CANASTA DE LOS
CONDENSADOS FISCALIZADOS SE PROCEDERÁ DE ACUERDO A LO ESTABLECIDO
EN EL SUBACÁPITE 8.4.1, EN LO QUE RESULTE APLICABLE. LAS PARTES
PODRÁN ACORDAR LOS AJUSTES NECESARIOS PARA QUE EL PRECIO DE
CANASTA REFLEJE EN LA MEJOR FORMA EL VALOR DE LOS CONDENSADOS

FISCALIZADOS.

8.4.3 PARA LA DETERMINACIÓN DEL PRECIO DE CANASTA DE LOS LÍQUIDOS
DEL GAS NATURAL FISCALIZADOS SE PROCEDERÁ DE ACUERDO A LO
ESTABLECIDO EN EL SUBACÁPITE 8.4.1, EN LO QUE RESULTE APLICABLE.
LAS PARTES PODRÁN ACORDAR LOS AJUSTES NECESARIOS PARA QUE EL
PRECIO DE CANASTA REFLEJE EN LA MEJOR FORMA EL VALOR DE LOS
LÍQUIDOS DEL GAS NATURAL FISCALIZADOS.= == ==========
8.4.4 EL PRECIO DEL GAS NATURAL FISCALIZADO ESTARÁ REPRESENTADO POR
EL PRECIO REALIZADO, EL MISMO QUE DEBERÁ REFLEJAR EL PRECIO DE
VENTA EN EL MERCADO NACIONAL O EN UN PUNTO DE EXPORTACIÓN DENTRO
DEL TERRITORIO NACIONAL, SEGÚN FUERA EL CASO. EL VALOR MÍNIMO A
APLICAR COMO PRECIO REALIZADO, SERÁ DE 0.60 US$ / MMBTU.= === =
8.4.5EN CASO QUE LAS PARTES NO PUDIERAN LLEGAR A CUALQUIERA DE LOS

ACUERDOS CONTEMPLADOS EN ESTE ACÁPITE, SERÁ DE APLICACIÓN LO

8.5 SIN PERJUICIO DE LO ESTIPULADO EN EL LITERAL D) DEL NUMERAL
2.5 DEL ANEXO "E", PROCEDIMIENTO CONTABLE; SI EN CUALQUIER MOMENTO
LAS PARTES ESTABLECIERAN QUE HA HABIDO UN ERROR EN EL CÁLCULO DEL
FACTOR R T-1 Y QUE DE DICHO ERROR RESULTARA QUE DEBE APLICARSE UN
FACTOR RT-1 DISTINTO AL APLICADO O QUE DEBIÓ APLICARSE EN UN
MOMENTO DISTINTO A AQUEL EN QUE SE APLICÓ, SE PROCEDERÁ A REALIZAR
LA CORRESPONDIENTE CORRECCIÓN CON EFECTO AL PERÍODO EN QUE SE
INCURRIÓ EN EL ERROR, REAJUSTÁNDOSE A PARTIR DE ESE PERÍODO EL

PORCENTAJE DE REGALÍA. TODO AJUSTE PRODUCTO DE UN MENOR PAGO D)

Sl
LA REGALÍA, DEVENGARÁ INTERESES A FAVOR DE LA PARTE AFECTADA DESDE
EL MOMENTO EN QUE SE COMETIÓ EL ERROR. LAS DEVOLUCIONES QUE SE
HAGA AL CONTRATISTA POR UN MAYOR PAGO DE LA REGALÍA SERÁN

REALIZADAS CON CARGO A LOS SALDOS QUE PERUPETRO TENGA QUE

8.6 EL MONTO DE LA REGALÍA SE CALCULARÁ PARA CADA PERÍODO DE
VALORIZACIÓN. EL PAGO RESPECTIVO SE HARÁ EN DÓLARES A MÁS TARDAR
EL SEGUNDO DÍA ÚTIL DESPUÉS DE FINALIZADA LA QUINCENA
CORRESPONDIENTE, DEBIENDO HPERUPETRO EXTENDER EL CERTIFICADO
RESPECTIVO A NOMBRE DEL CONTRATISTA CONFORME A LEY. EL VOLUMEN DE
LOS HIDROCARBUROS FISCALIZADOS DE CADA QUINCENA ESTARÁ SUSTENTADO
POR LAS BOLETAS DE FISCALIZACIÓN QUE PERUPETRO CUMPLIRÁ CON

ENTREGAR AL CONTRATISTA DEBIDAMENTE FIRMADAS EN SEÑAL DE

CONFORMIDAD.
8.7 POR EL CONTRATO, EN EL CASO QUE EL CONTRATISTA NO CUMPLA CON
PAGAR A PERUPETRO, EN TODO O PARTE EL MONTO DE LA REGALÍA DENTRO
DEL PLAZO ESTIPULADO EN EL ACÁPITE 8.6, EL CONTRATISTA PONDRÁ A
DISPOSICIÓN DE PERUPETRO LOS HIDROCARBUROS DE SU PROPIEDAD
EXTRAÍDOS DEI ÁREA DE CONTRATO, EN LA CANTIDAD NECESARIA QUE CUBRA
EL MONTO ADEUDADO, LOS GASTOS INCURRIDOS Y LOS INTERESES
CORRESPONDIENTES SEGÚN EL ACÁPITE 19.6. ============
CLAUSULA NOVENA - TRIBUTOS == ================
9.1 EL CONTRATISTA ESTÁ SUJETO AL RÉGIMEN TRIBUTARIO COMÚN DE LA
REPÚBLICA DEL PERÚ, QUE INCLUYE AL RÉGIMEN TRIBUTARIO COMÚN DEL
IMPUESTO A LA RENTA, ASÍ COMO A LAS NORMAS ESPECÍFICAS QUE AL
RESPECTO SE ESTABLECE EN LA LEY NO. 26221, VIGENTES EN LA FECHA DE
SUSCRIPCIÓN. === ======================
EL ESTADO, A TRAVÉS DEL MINISTERIO DE ECONOMÍA Y FINANZAS,
GARANTIZA AL CONTRATISTA, EL BENEFICIO DE ESTABILIDAD TRIBUTARIA
DURANTE LA VIGENCIA DEL CONTRATO, POR LO CUAL QUEDARÁ SUJETO,
ÚNICAMENTE, AL RÉGIMEN TRIBUTARIO VIGENTE A LA FECHA DE

SUSCRIPCIÓN, DE ACUERDO A LO ESTABLECIDO EN EL “REGLAMENTO DE LA
RIO DE LIMA

z

GARANTÍA DE LA ESTABILIDAD TRIBUTARIA Y DE LAS NORMAS TRIBUTARIAS
DE LA LEY NO. 26221, LEY ORGÁNICA DE HIDROCARBUROS”, APROBADO POR
DECRETO SUPREMO NO. 32-95-EF, EN LA “LEY QUE REGULA LOS CONTRATOS
DE ESTABILIDAD CON EL ESTADO AL AMPARO DE LAS LEYES SECTORIALES -—
LEY NO. 27343" EN LO QUE CORRESPONDA Y EN LA “LEY DE ACTUALIZACIÓN
EN HIDROCARBUROS — LEY NOS 2/31/11 = "=== SS SE SS IS SS
9.2 LA EXPORTACIÓN DE HIDROCARBUROS PROVENIENTES DEL ÁREA DE
CONTRATO QUE REALICE EL CONTRATISTA ESTÁ EXENTA DE TODO TRIBUTO,
INCLUYENDO AQUELLOS QUE REQUIEREN MENCIÓN EXPRESA.========
9.3 EL PAGO POR CONCEPTO DE CANON, SOBRECANON Y PARTICIPACIÓN EN
LA RENTA SERÁ DE CARGO DE PERUPETRO.= =============
9.4 EL CONTRATISTA DE CONFORMIDAD CON LOS DISPOSITIVOS LEGALES
VIGENTES, PAGARÁ LOS TRIBUTOS APLICABLES A LAS IMPORTACIONES DE
BIENES E INSUMOS REQUERIDOS POR EL CONTRATISTA PARA LLEVAR A CABO
LAS OPERACIONES, DE ACUERDO A LEY.= ===========>===
9.5 DE CONFORMIDAD CON LO DISPUESTO POR EL ARTÍCULO 87% DEL
CÓDIGO TRIBUTARIO, EL CONTRATISTA PODRÁ LLEVAR SU CONTABILIDAD EN
DÓLARES Y POR LO TANTO, LA DETERMINACIÓN DE LA BASE IMPONIBLE DE
LOS TRIBUTOS QUE SEAN DE CARGO SUYO, ASÍ COMO EL MONTO DE DICHOS
TRIBUTOS Y EL PAGO DE LOS MISMOS, SE EFECTUARÁ DE ACUERDO A LEY.=
9.6 SE PRECISA QUE EL CONTRATISTA UTILIZARÁ EL MÉTODO DE
AMORTIZACIÓN LINEAL EN UN PERÍODO DE CINCO (5) EJERCICIOS ANUALES,
CONTADOS A PARTIR DEL EJERCICIO AL QUE CORRESPONDA LA FECHA DE
INICIO DE LA EXTRACCIÓN COMERCIAL. ===============
LA REFERIDA AMORTIZACIÓN LINEAL SE APLICARÁ A TODOS LOS GASTOS DE
EXPLORACIÓN Y DESARROLLO Y A TODAS LAS INVERSIONES QUE REALICE EL
CONTRATISTA DESDE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO HASTA LA
FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL. ===========
QUEDA ESTIPULADO QUE EL PLAZO DE AMORTIZACIÓN ANTES REFERIDO SERÁ
EXTENDIDO, SIN EXCEDER EN NINGÚN CASO EL PLAZO DEL CONTRATO, SI
POR RAZONES DE PRECIOS O POR CUALQUIER OTRO FACTOR ACORDADO POR

LAS PARTES Y LUEGO DE APLICAR LA AMORTIZACIÓN LINEAL A QUE SE
REFIERE EL PÁRRAFO ANTERIOR, LOS ESTADOS FINANCIEROS DEL
CONTRATISTA ARROJASE UN RESULTADO NEGATIVO O UNA PÉRDIDA FISCAL,
QUE A CRITERIO DEL CONTRATISTA SE PROYECTE QUE NO VA A PODER SER
COMPENSADA PARA EFECTOS FISCALES DE ACUERDO A LAS NORMAS
TRIBUTARIAS VIGENTES. LA EXTENSIÓN DEL PLAZO DE AMORTIZACIÓN SERÁ

PUESTA EN CONOCIMIENTO PREVIO DE LA SUPERINTENDENCIA NACIONAL DE

ADMINISTRACIÓN TRIBUTARIA.

CLAUSULA DECIMA - DERECHOS ADUANEROS= == ===========
10.1 EL CONTRATISTA ESTÁ AUTORIZADO A IMPORTAR EN FORMA DEFINITIVA
O TEMPORAL, DE CONFORMIDAD CON LOS DISPOSITIVOS LEGALES VIGENTES,
CUALQUIER BIEN NECESARIO PARA LA ECONÓMICA Y EFICIENTE EJECUCIÓN
DE LAS 'OPERACIONES.= = = = == ===== === S5===S=S2=2==
10.2 EL CONTRATISTA PODRÁ IMPORTAR TEMPORALMENTE, POR EL PERÍODO
DE DOS (2) AÑOS, BIENES DESTINADOS A SUS ACTIVIDADES CON
SUSPENSIÓN DE LOS TRIBUTOS A LA IMPORTACIÓN, INCLUYENDO AQUELLOS
QUE REQUIEREN MENCIÓN EXPRESA; Y, EN CASO DE REQUERIRSE PRÓRROGA,
LA SOLICITARÁ A PERUPETRO POR PERÍODOS DE UN (1) AÑO HASTA POR DOS
(2) VECES; QUIEN GESTIONARÁ ANTE LA DIRECCIÓN GENERAL DE
HIDROCARBUROS LA RESOLUCIÓN DIRECTORAL CORRESPONDIENTE. CON LA
DOCUMENTACIÓN SEÑALADA, LA SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA AUTORIZARÁ LA PRÓRROGA DEL RÉGIMEN DE
IMPORTACIÓN TEMPORAL.= ====================
EL PROCEDIMIENTO, LOS REQUISITOS Y GARANTÍAS NECESARIAS PARA LA
APLICACIÓN DEL RÉGIMEN DE IMPORTACIÓN TEMPORAL, SE SUJETARÁN A LAS
NORMAS CONTENIDAS EN LA LEY GENERAL DE ADUANAS Y SUS NORMAS
MODIFICATORIAS Y REGLAMENTARIAS. = == =============
10.3 LA IMPORTACIÓN DE BIENES E INSUMOS REQUERIDOS POR EL
CONTRATISTA EN LA FASE DE EXPLORACIÓN, PARA LAS ACTIVIDADES DE
EXPLORACIÓN, SE ENCUENTRA EXONERADA DE TODO TRIBUTO, INCLUYENDO
AQUELLOS QUE REQUIEREN MENCIÓN EXPRESA, SIEMPRE Y CUANDO SE
ENCUENTREN CONTENIDOS EN LA LISTA DE BIENES SUJETOS AL BENEFICIO,

DE ACUERDO A LO ESTABLECIDO EN EL ARTÍCULO 56% DE LA LEY NO.
í
]

uma cÁ Murguía Cavero

|

OVARIO DE LIMA

26221. EL BENEFICIO SE APLICARÁ POR EL PLAZO QUE DURE DICHA FASE.
10.4 LOS TRIBUTOS QUE GRAVAN LA IMPORTACIÓN DE BIENES E INSUMOS
REQUERIDOS POR EL CONTRATISTA PARA LAS ACTIVIDADES DE EXPLOTACIÓN
Y PARA LAS ACTIVIDADES DE EXPLORACIÓN EN LA FASE DE EXPLOTACIÓN,
SERÁN DE CARGO Y COSTO DEL IMPORTADOR.= ============
10.5 PERUPETRO PODRÁ INSPECCIONAR LOS BIENES IMPORTADOS EN FORMA
DEFINITIVA O TEMPORAL BAJO ESTA CLÁUSULA, PARA LAS ACTIVIDADES DE
EXPLORACIÓN DE LA FASE DE EXPLORACIÓN, PARA VERIFICAR SI DICHOS
BIENES HAN SIDO IMPORTADOS EXCLUSIVAMENTE PARA LAS OPERACIONES.= =
10.6 EL CONTRATISTA DEBERÁ INFORMAR PERIÓDICAMENTE A PERUPETRO
SOBRE LOS BIENES E INSUMOS QUE HAYAN SIDO EXONERADOS DE TRIBUTOS,
DE ACUERDO A LO DISPUESTO EN EL ARTÍCULO 56? DE LA LEY NO. 26221.=
EL CONTRATISTA NO PODRÁ REEXPORTAR NI DISPONER PARA OTROS FINES
LOS BIENES E INSUMOS SEÑALADOS EN EL PÁRRAFO ANTERIOR, SIN
AUTORIZACIÓN DE  PERUPETRO. OBTENIDA LA  AUTORIZACIÓN, EL
CONTRATISTA DEBERÁ APLICAR LOS TRIBUTOS QUE CORRESPONDAN, CONFORME
A LO DISPUESTO EN EL ARTÍCULO 57” DE LA LEY NO. 26221.======
CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS= = = == =====
11.1 GARANTÍA DEL ESTADO= ==================
INTERVIENE EN EL CONTRATO EL BANCO CENTRAL DE RESERVA DEL PERÚ, DE
CONFORMIDAD CON LO DISPUESTO EN LA LEY N* 26221 Y POR EL DECRETO
LEGISLATIVO N” 668, PARA OTORGAR POR EL ESTADO AL CONTRATISTA LAS
GARANTÍAS QUE SE INDICA EN LA PRESENTE CLÁUSULA, DE ACUERDO AL
RÉGIMEN LEGAL VIGENTE EN LA FECHA DE SUSCRIPCIÓN. = =======
LAS GARANTÍAS QUE SE OTORGA EN LA PRESENTE CLÁUSULA SON DE ALCANCE
TAMBIÉN PARA EL CASO DE UNA EVENTUAL CESIÓN, CON SUJECIÓN A LA LEY

DE HIDROCARBUROS Y AL PRESENTE CONTRATO. = ===========

11.2 RÉGIMEN CAMBIARIO
EL BANCO CENTRAL DE RESERVA DEL PERÚ, EN REPRESENTACIÓN DEL ESTADO
Y EN CUMPLIMIENTO DE LAS DISPOSICIONES LEGALES VIGENTES A LA FECHA
DE SUSCRIPCIÓN, GARANTIZA QUE EL CONTRATISTA GOZARÁ DEL RÉGIMEN

CAMBIARIO EN VIGOR EN LA FECHA DE SUSCRIPCIÓN Y, EN CONSECUENCIA,
QUE EL CONTRATISTA TENDRÁ EL DERECHO A LA DISPONIBILIDAD, LIBRE
TENENCIA, "USO Y DISPOSICIÓN INTERNA Y EXTERNA DE MONEDA
EXTRANJERA, ASÍ COMO LA LIBRE CONVERTIBILIDAD DE MONEDA NACIONAL A
MONEDA EXTRANJERA EN EL MERCADO CAMBIARIO DE OFERTA Y DEMANDA, EN
LOS TÉRMINOS Y CONDICIONES QUE SE INDICA EN LA PRESENTE CLÁUSULA.=
EN ESE SENTIDO, EL BANCO CENTRAL DE RESERVA DEL PERÚ, EN

REPRESENTACIÓN DEL ESTADO, GARANTIZA AL CONTRATISTA DE ACUERDO AL

A) LIBRE DISPOSICIÓN POR EL CONTRATISTA DE HASTA EL CIENTO POR
CIENTO (100%) DE LAS DIVISAS GENERADAS POR SUS EXPORTACIONES DE
LOS HIDROCARBUROS FISCALIZADOS, LAS QUE PODRÁ DISPONER

DIRECTAMENTE EN SUS CUENTAS BANCARIAS, EN EL PAÍS O EN EL

B) LIBRE DISPOSICIÓN Y DERECHO A CONVERTIR LIBREMENTE A DIVISAS
HASTA EL CIENTO POR CIENTO (100%) DE LA MONEDA NACIONAL RESULTANTE
DE SUS VENTAS DE HIDROCARBUROS FISCALIZADOS AL MERCADO NACIONAL Y
DERECHO A DEPOSITAR DIRECTAMENTE EN SUS CUENTAS BANCARIAS, EN EL
PAÍS O EN EL EXTERIOR, TANTO LAS DIVISAS COMO LA MONEDA NACIONAL.=
Cc) DERECHO A MANTENER, CONTROLAR Y OPERAR CUENTAS BANCARIAS EN
CUALQUIER MONEDA, TANTO EN EL PAÍS COMO EN EL EXTERIOR, TENER EL
CONTROL Y LIBRE USO DE TALES CUENTAS Y A MANTENER Y DISPONER
LIBREMENTE EN EL EXTERIOR DE TALES FONDOS DE DICHAS CUENTAS SIN

RESTRICCIÓN ALGUNA.

D) SIN PERJUICIO DE TODO LO ANTERIOR, EL DERECHO DEL CONTRATISTA
A DISPONER LIBREMENTE, DISTRIBUIR, REMESAR O RETENER EN EL
EXTERIOR, SIN RESTRICCIÓN ALGUNA, SUS UTILIDADES NETAS ANUALES,

DETERMINADAS CON ARREGLO A LEY.

11.3 DISPONIBILIDAD Y CONVERSIÓN A DIVISAS= == ========
QUEDA CONVENIDO QUE EL CONTRATISTA ACUDIRÁ A LAS ENTIDADES DEL
SISTEMA FINANCIERO ESTABLECIDAS EN EL PAÍS PARA ACCEDER A LA

CONVERSIÓN A DIVISAS, A QUE SE REFIERE EL LITERAL B) DEL ACÁPITE
Murquía Cavero
RIO DE LIMA

a

EN CASO DE QUE LA DISPONIBILIDAD DE DIVISAS A QUE SE REFIERE EL
PÁRRAFO ANTERIOR NO PUEDA SER ATENDIDA TOTAL O PARCIALMENTE POR
LAS ENTIDADES ANTES MENCIONADAS, EL BANCO CENTRAL DE RESERVA DEL
PERÚ GARANTIZA QUE PROPORCIONARÁ LAS DIVISAS NECESARIAS.= == ==
PARA EL FIN INDICADO, EL CONTRATISTA DEBERÁ DIRIGIRSE POR ESCRITO
AL BANCO CENTRAL, REMITIÉNDOLE FOTOCOPIA DE COMUNICACIONES
RECIBIDAS DE NO MENOS DE TRES (3) ENTIDADES DEL SISTEMA
FINANCIERO, EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD DE ATENDER,
EN TODO O EN PARTE, SUS REQUERIMIENTOS DE DIVISAS.========
LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO SERÁN
VÁLIDAS POR LOS DOS DÍAS ÚTILES ULTERIORES A LA FECHA DE SU
EMISIÓN. = ==========================
ANTES DE LAS 11A.M. DEL DÍA ÚTIL SIGUIENTE AL DE LA PRESENTACIÓN
DE LOS DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL BANCO CENTRAL
COMUNICARÁ AL CONTRATISTA EL TIPO DE CAMBIO QUE UTILIZARÁ PARA LA
CONVERSIÓN DEMANDADA, EL QUE REGIRÁ SIEMPRE QUE EL CONTRATISTA
HAGA ENTREGA EL MISMO DÍA DEL CONTRAVALOR EN MONEDA NACIONAL.= = =
SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR NO
FUESE HECHA POR EL CONTRATISTA EN LA OPORTUNIDAD INDICADA, EL
BANCO CENTRAL DE RESERVA DEL PERÚ, LE COMUNICARÁ AL DÍA ÚTIL
SIGUIENTE, CON LA MISMA LIMITACIÓN HORARIA, EL TIPO DE CAMBIO QUE
REGIRÁ PARA LA CONVERSIÓN, DE EFECTUÁRSELA ESE MISMO DÍA.= === =
SIN PERJUICIO DE LO ANTERIOR, EN CASO DE QUE EL BANCO CENTRAL DE
RESERVA DEL PERÚ  COMPROBARA, OPORTUNAMENTE, QUE DICHA
DISPONIBILIDAD NO PUEDE SER ATENDIDA TOTAL O PARCIALMENTE POR LAS
ENTIDADES ANTES MENCIONADAS, NOTIFICARÁ AL CONTRATISTA PARA QUE
ACUDA AL BANCO CENTRAL DE RESERVA DEL PERÚ CON LA MONEDA NACIONAL

CORRESPONDIENTE PARA DAR CUMPLIMIENTO A LA CONVERSIÓN A DIVISAS.=

11.4 MODIFICACIONES AL RÉGIMEN CAMBIARIO
EL BANCO CENTRAL DE RESERVA DEL PERÚ, EN REPRESENTACIÓN DEL
ESTADO, GARANTIZA QUE EL RÉGIMEN CONTENIDO EN ESTA CLÁUSULA

CONTINUARÁ SIENDO DE APLICACIÓN PARA EL CONTRATISTA, DURANTE LA
VIGENCIA DEL CONTRATO.= ==========2==========
EN CASO DE QUE POR CUALQUIER CIRCUNSTANCIA EL TIPO DE CAMBIO NO

FUERA DETERMINADO POR LA OFERTA Y DEMANDA, EL TIPO DE CAMBIO

A) SI SE ESTABLECIERA UN TIPO DE CAMBIO OFICIAL ÚNICO, DE IGUAL
VALOR PARA TODAS LAS OPERACIONES EN MONEDA EXTRANJERA O VINCULADAS
A ÉSTA, A PARTIR DE SU FECHA DE VIGENCIA ÉSTE SERÁ EL UTILIZADO
BAJO EL CONTRATO.=======================
B) DE ESTABLECERSE UN RÉGIMEN DE TIPOS DE CAMBIO DIFERENCIADOS,

MÚLTIPLES O SI SE DIERA DIFERENTES VALORES A UN TIPO DE CAMBIO

ÚNICO, EL TIPO DE CAMBIO A SER UTILIZADO PARA TODAS LAS
OPERACIONES DEL CONTRATISTA SERÁ EL MÁS ALTO RESPECTO DE LA MONEDA

EXTRANJERA.

11.5 APLICACIÓN DE OTRAS NORMAS LEGALES= = ===========
LAS GARANTÍAS QUE OTORGA EL BANCO CENTRAL DE RESERVA DEL PERÚ AL
CONTRATISTA SUBSISTIRÁN DURANTE LA VIGENCIA DEL CONTRATO.= == ==
EL CONTRATISTA TENDRÁ DERECHO A ACOGERSE TOTAL O PARCIALMENTE,
CUANDO RESULTE PERTINENTE, A NUEVOS DISPOSITIVOS LEGALES DE CAMBIO
O NORMAS CAMBIARIAS QUE SE EMITAN DURANTE LA VIGENCIA DEL
CONTRATO, INCLUYENDO AQUÉLLOS QUE TRATEN ASPECTOS CAMBIARIOS NO
CONTEMPLADOS EN LA PRESENTE CLÁUSULA, SIEMPRE QUE TENGAN UN
CARÁCTER GENERAL O SEAN DE APLICACIÓN A LA ACTIVIDAD DE
HIDROCARBUROS. EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS
ANTES INDICADOS NO AFECTARÁ LA VIGENCIA DE LAS GARANTÍAS A QUE SE
REFIERE LA PRESENTE CLÁUSULA, NI EL EJERCICIO DE AQUELLAS
GARANTÍAS QUE SE REFIERAN A ASPECTOS DISTINTOS A LOS CONTEMPLADOS

EN LOS NUEVOS DISPOSITIVOS O NORMAS A LOS QUE SE HUBIERE ACOGIDO

QUEDA EXPRESAMENTE CONVENIDO QUE EL CONTRATISTA PODRÁ, EN
CUALQUIER MOMENTO, RETOMAR LAS GARANTÍAS QUE ESCOGIÓ NO UTILIZAR
TRANSITORIAMENTE Y QUE RETOMAR TALES GARANTÍAS NO CREA DERECHOS NI

OBLIGACIONES PARA EL CONTRATISTA RESPECTO DEL PERÍODO EN QUE SE
<
z
"
fa
9
E
<

ACOGIÓ A LOS NUEVOS DISPOSITIVOS O NORMAS ANTES SEÑALADOS.= == =
ASIMISMO, SE PRECISA QUE RETOMAR TALES GARANTÍAS, EN NADA AFECTA A
ÉSTAS O A LAS DEMÁS GARANTÍAS, NI CREA DERECHOS U OBLIGACIONES
ADICIONALES PARA EL CONTRATISTA.= ===============
EL ACOGIMIENTO POR EL CONTRATISTA A LOS NUEVOS DISPOSITIVOS
LEGALES DE CAMBIO O NORMAS CAMBIARIAS, ASÍ COMO SU DECISIÓN DE
RETOMAR LAS GARANTÍAS QUE ESCOGIÓ NO UTILIZAR TRANSITORIAMENTE,

DEBERÁN SER COMUNICADAS POR ESCRITO AL BANCO CENTRAL DE RESERVA

DEL PERÚ Y A PERUPETRO.=

LO ESTABLECIDO EN ESTE ACÁPITE ES SIN PERJUICIO DE LO DISPUESTO EN
EL PRIMER PÁRRAFO DEL ACÁPITE 11.4.===============
11.6 INFORMACIÓN ECONÓMICA= ==================
EL CONTRATISTA REMITIRÁ INFORMACIÓN MENSUAL AL BANCO CENTRAL DE
RESERVA DEL PERÚ RELATIVA A SU ACTIVIDAD ECONÓMICA, DE CONFORMIDAD
CON EL ARTÍCULO 74 DE LA LEY ORGÁNICA DEL BANCO, APROBADA POR
DECRETO LEY N* 26123,.=====================
CLAUSULA DECIMA SEGUNDA.- TRABAJADORES = === ===== ===
12.1 LAS PARTES CONVIENEN QUE AL TÉRMINO DEL QUINTO AÑO CONTADO A
PARTIR DE LA FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL, EL
CONTRATISTA HABRÁ SUSTITUIDO A TODO SU PERSONAL EXTRANJERO POR
PERSONAL PERUANO DE EQUIVALENTES CALIFICACIONES PROFESIONALES. SE
EXCEPTÚA DE LO ANTERIOR A PERSONAL EXTRANJERO PARA CARGOS
GERENCIALES Y AL QUE SEA NECESARIO PARA LA REALIZACIÓN DE TRABAJOS
TÉCNICAMENTE ESPECIALIZADOS, EN RELACIÓN CON LAS OPERACIONES. EL
CONTRATISTA CONVIENE EN CAPACITAR Y ENTRENAR AL PERSONAL PERUANO
EN LA REALIZACIÓN DE TRABAJOS TÉCNICAMENTE ESPECIALIZADOS A FIN
QUE PERSONAL PERUANO PUEDA SUSTITUIR PROGRESIVAMENTE AL PERSONAL
EXTRANJERO EN LA REALIZACIÓN DE DICHOS TRABAJOS. =========
12.2 AL INICIO DE LAS OPERACIONES Y AL VENCIMIENTO DE CADA AÑO
CALENDARIO, EL CONTRATISTA ENTREGARÁ A PERUPETRO UN CUADRO
ESTADÍSTICO DEL PERSONAL A SU SERVICIO PARA LAS OPERACIONES, DE

ACUERDO AL FORMATO QUE PERUPETRO ENTREGUE AL CONTRATISTA.= == ==
CLAUSULA DECIMA TERCERA.- PROTECCION AMBIENTAL Y RELACIONES

13.1 EL CONTRATISTA SE OBLIGA A CUMPLIR LAS DISPOSICIONES DEL

"REGLAMENTO PARA LA PROTECCIÓN AMBIENTAL EN LAS ACTIVIDADES DE
HIDROCARBUROS" APROBADO POR DECRETO SUPREMO N” 015-2006-EM Y
MODIFICATORIAS, LA LEY N” 28611, LEY GENERAL DEL AMBIENTE Y
MODIFICATORIAS, ASÍ COMO LAS DEMÁS DISPOSICIONES AMBIENTALES
VIGENTES EN LO QUE SEA APLICABLE.= === ============
13.2 EL CONTRATISTA CONDUCIRÁ LAS OPERACIONES CEÑIDO A LOS
LINEAMIENTOS DEL DESARROLLO SOSTENIBLE, DE LA CONSERVACIÓN Y
PROTECCIÓN DEL AMBIENTE DE ACUERDO A LAS LEYES Y REGLAMENTOS DE
PROTECCIÓN AMBIENTAL, SOBRE COMUNIDADES NATIVAS Y CAMPESINAS, Y A
LOS CONVENIOS INTERNACIONALES RATIFICADOS POR EL ESTADO PERUANO.
ASIMISMO, DEBERÁ RESPETAR LA CULTURA, USOS, COSTUMBRES, PRINCIPIOS
Y VALORES DE LAS COMUNIDADES, MANTENIENDO UNA ADECUADA ARMONÍA CON
EL ESTADO PERUANO Y LA SOCIEDAD CIVIL. =============
13.3 EL CONTRATISTA UTILIZARÁ LAS MEJORES TÉCNICAS DISPONIBLES EN
LAS PRÁCTICAS DE LA INDUSTRIA INTERNACIONAL, CON OBSERVANCIA DE
LAS LEYES Y REGULACIONES AMBIENTALES, SOBRE LA PREVENCIÓN Y
CONTROL DE LA CONTAMINACIÓN AMBIENTAL APLICABLES A LAS
OPERACIONES; ASIMISMO CONDUCIRÁ LAS OPERACIONES CONFORME A LAS
REGULACIONES VIGENTES SOBRE PRESERVACIÓN DE LA DIVERSIDAD
BIOLÓGICA, DE LOS RECURSOS NATURALES Y LA PRESERVACIÓN DE LA
SEGURIDAD Y SALUD DE LA POBLACIÓN Y DE SU PERSONAL.= = = === =
13.4 EL CONTRATISTA ES RESPONSABLE POR LOS PASIVOS AMBIENTALES QUE
SE GENEREN COMO CONSECUENCIA DE LAS OPERACIONES Y ASUME LA
REMEDIACIÓN DE LOS MISMOS. == == === === ===> ===
13.5 EN CASO DE CESIÓN O ASOCIACIÓN CON TERCEROS, EL CESIONARIO O
EL TERCERO ASUME LA RESPONSABILIDAD DE LOS PASIVOS AMBIENTALES
GENERADOS Y LOS QUE SE GENEREN COMO CONSECUENCIA DE LAS
OPERACIONES, DEBIENDO EFECTUAR LA REMEDIACIÓN DE LOS MISMOS.= = =

CLAUSULA DECIMA CUARTA -— CONSERVACION DE LOS HIDROCARBUROS Y
e Á Murguía Cavero
RIO DE LIMA

PREVENCION CONTRA PERDIDAS= == ================
14.1 EL CONTRATISTA DEBE ADOPTAR TODA MEDIDA RAZONABLE PARA
PREVENIR LA PÉRDIDA O DESPERDICIO DE LOS HIDROCARBUROS EN LA
SUPERFICIE O EN EL SUBSUELO DE CUALQUIER FORMA, DURANTE LAS
ACTIVIDADES DE EXPLORACIÓN Y EXPLOTACIÓN. == ==========
14.2 EN CASO DE DERRAMES DE HIDROCARBUROS EN LA SUPERFICIE, EN EL
ÁREA DE CONTRATO O FUERA DE ELLA, QUE DEBAN SER INFORMADOS DE
ACUERDO A LAS NORMAS LEGALES VIGENTES, EL CONTRATISTA DEBERÁ
COMUNICAR INMEDIATAMENTE ESTE HECHO A PERUPETRO, INDICÁNDOLE EL
VOLUMEN ESTIMADO DEL DERRAME Y LAS ACCIONES TOMADAS PARA SUBSANAR
LAS CAUSAS DEL MISMO. PERUPETRO TIENE EL DERECHO DE VERIFICAR EL
VOLUMEN DEL DERRAME Y ANALIZAR SUS CAUSAS. ===========
EN CASO DE PÉRDIDAS EN LA SUPERFICIE, EN EL ÁREA DE CONTRATO O
FUERA DE ELLA, ANTES DEL PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN,
DEBIDO A NEGLIGENCIA GRAVE O CONDUCTA DOLOSA DEL CONTRATISTA, EL
VOLUMEN PERDIDO SERÁ VALORIZADO DE ACUERDO CON LA CLÁUSULA OCTAVA
E INCLUIDO EN EL CÁLCULO DE LA REGALÍA, SIN PERJUICIO DE LO
ESTIPULADO EN EL ACÁPITE 13.1.=================
EN CASO DE PÉRDIDAS ANTES DEL PUNTO DE FISCALIZACIÓN DE LA
PRODUCCIÓN EN SITUACIONES DISTINTAS A LAS DESCRITAS EN EL PÁRRAFO
ANTERIOR Y QUE DEN ORIGEN A UNA COMPENSACIÓN AL CONTRATISTA POR
PARTE DE TERCEROS, EL MONTO DE LA COMPENSACIÓN RECIBIDA POR LOS
HIDROCARBUROS PERDIDOS, MULTIPLICADO POR EL FACTOR QUE RESULTE DE
DIVIDIR EL MONTO DE LA REGALÍA PAGADA POR LOS HIDROCARBUROS
FISCALIZADOS EN EL PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN AL QUE
CORRESPONDAN LOS HIDROCARBUROS PERDIDOS EN LA “QUINCENA” EN QUE
OCURRIÓ LA PÉRDIDA, ENTRE EL VALOR DE TALES HIDROCARBUROS
FISCALIZADOS, DETERMINADO DE ACUERDO AL ACÁPITE 8.2 EN LA MISMA
QUINCENA, SERÁ EL MONTO QUE EL CONTRATISTA DEBERÁ PAGAR POR
CONCEPTO DE REGALÍA POR LOS HIDROCARBUROS PERDIDOS, A MÁS TARDAR
AL SEGUNDO DÍA ÚTIL DE RECIBIDA DICHA COMPENSACIÓN, SIN PERJUICIO

DE LO ESTIPULADO EN EL ACÁPITE 13.1.==============
CLAUSULA DECIMA QUINTA.- CAPACITACION Y TRANSFERENCIA DE
TECNOLOGIAS == 1 === ESG SS SO SISSI
15.1 EN CUMPLIMIENTO DE LO ESTABLECIDO POR EL ARTÍCULO 29? DE LA
LEY N” 26221, EL CONTRATISTA SE OBLIGA A PONER A DISPOSICIÓN DE
PERUPETRO, HEN CADA AÑO CALENDARIO DURANTE LA VIGENCIA DEL

CONTRATO, LA [SIGUIENTE SUMA:= ==>===5=5=5=====3== ==

LITERAL APORTE
ANNUAL EN
(us$)

A) HASTA EL AÑO CALENDARIO EN QUE TENGA|50,000.0
LUGAR LA FECHA DE INICIO DE LA
EXTRACCIÓN COMERCIAL.

B) A PARTIR DEL AÑO CALENDARIO SIGUIENTE
AL DE LA FECHA DE INICIO DE LA
EXTRACCIÓN COMERCIAL .

| BARRILES POR DÍA
DE 0. A 30,000 80,000.0
DE 30,001 A 50,000 120,000.0
DE 50,001 A MÁS 180,000.0

EL PRIMER PAGO SE EFECTUARÁ PREVIO A LA FECHA DE SUSCRIPCIÓN EN UN
MONTO QUE SE  DETERMINARÁ MULTIPLICANDO EL APORTE ANUAL
CORRESPONDIENTE AL LITERAL A), POR LA FRACCIÓN QUE RESULTE DE
DIVIDIR EL NÚMERO DE DÍAS QUE FALTEN PARA COMPLETAR EL AÑO
CALENDARIO EN CURSO ENTRE TRESCIENTOS SESENTA Y CINCO (365). = =
EL APORTE ANUAL DE CAPACITACIÓN EN CASO DEL LITERAL B), SERÁ EL
QUE CORRESPONDA AL TRAMO EN QUE SE ENCUENTRE LA PRODUCCIÓN DIARIA
PROMEDIO DE LOS HIDROCARBUROS FISCALIZADOS EN EL AÑO CALENDARIO

ANTERIOR, LA CUAL SE OBTENDRÁ DIVIDIENDO EL VOLUMEN TOTAL DE LOS
e Á Murguía Cavero

1]
¡
1

10 DE LIMA

HIDROCARBUROS FISCALIZADOS EN DICHO AÑO ENTRE EL CORRESPONDIENTE

NÚMERO DE DÍAS.

PARA DETERMINAR LOS BARRILES / DÍA EN CASO DE PRODUCCIÓN DE GAS
NATURAL FISCALIZADO, SE UTILIZARÁ LA SIGUIENTE EQUIVALENCIA:
BARRILES SERÁN EQUIVALENTES AL VOLUMEN DE GAS NATURAL EXPRESADO EN
PIES CÚBICOS ESTÁNDAR DIVIDIDOS ENTRE EL FACTOR CINCO MIL
SEISCIENTOS VEINTISÉIS (5,626).================
LOS PAGOS A QUE SE REFIERE EL PRESENTE ACÁPITE, EXCEPTO EL PRIMER
PAGO, SERÁN EFECTUADOS DURANTE EL MES DE ENERO DE CADA AÑO
CALENDARIO. LOS PAGOS PODRÁN HACERSE MEDIANTE TRANSFERENCIA
BANCARIA SIGUIENDO LAS INSTRUCCIONES QUE PERUPETRO PROPORCIONARÁ
PARA ESTOS EFECTOS. ======================
15.2 EL CONTRATISTA CUMPLIRÁ CON LAS OBLIGACIONES ESTABLECIDAS EN
EL ACÁPITE 15.1 DEPOSITANDO EL APORTE EN LA CUENTA QUE PERUPETRO
LE SEÑALE. ==========================
PERUPETRO ENTREGARÁ AL CONTRATISTA UNA COMUNICACIÓN MANIFESTANDO
LA CONFORMIDAD DEL PAGO, DENTRO DE LOS CINCO (5) DÍAS ÚTILES DE
HABER RECIBIDO EL APORTE.= ==================
15.3 LOS PROGRAMAS DE CAPACITACIÓN QUE EL CONTRATISTA ESTABLEZCA
PARA SU PERSONAL, TANTO EN EL PAÍS COMO EN EL EXTRANJERO, SERÁN
PUESTOS EN CONOCIMIENTO DE PERUPETRO.= =============
15.4 EL CONTRATISTA SE COMPROMETE, DURANTE LA FASE DE EXPLOTACIÓN
Y DE SER POSIBLE, DURANTE LA FASE DE EXPLORACIÓN, A TENER UN
PROGRAMA PARA ESTUDIANTES UNIVERSITARIOS A FIN QUE REALICEN
PRÁCTICAS CON EL OBJETO QUE ÉSTOS PUEDAN, DE ACUERDO CON LOS
REQUERIMIENTOS DE LA UNIVERSIDAD DE DONDE PROVENGAN, COMPLEMENTAR
SU FORMACIÓN ACADÉMICA, TODO ELLO DE ACUERDO A LA LEGISLACIÓN
VIGENTE EN LA REPÚBLICA DEL PERÚ, SIN QUE ESTO GENERE DEPENDENCIA
LABORAL ALGUNA. ASIMISMO, EL CONTRATISTA PONDRÁ DICHO PROGRAMA EN

CONOCIMIENTO DE PERUPETRO.

CLAUSULA DECIMA SEXTA — CESION Y ASOCIACION= = == == =====
16.1 EN CASO QUE EL CONTRATISTA LLEGUE A UN ACUERDO PARA CEDER SU
POSICIÓN CONTRACTUAL O ASOCIARSE CON UN TERCERO EN EL CONTRATO,
PROCEDERÁ A NOTIFICAR A PERUPETRO RESPECTO DE DICHO ACUERDO. A LA
NOTIFICACIÓN DEBERÁ ACOMPAÑARSE LA SOLICITUD DE CALIFICACIÓN DEL
CESIONARIO O DEL TERCERO, CORRESPONDIÉNDOLE A ESTOS ÚLTIMOS
CUMPLIR CON ADJUNTAR LA INFORMACIÓN COMPLEMENTARIA QUE RESULTE

NECESARIA PARA SU CALIFICACIÓN COMO EMPRESA PETROLERA, CONFORME A

SI HPERUPETRO OTORGA LA CALIFICACIÓN SOLICITADA, LA CESIÓN O
ASOCIACIÓN SE H_LLEVARÁ A CABO MEDIANTE LA MODIFICACIÓN DEL
CONTRATO CONEOBME 1 SS SS O SS SS
16.2 EL CONTRATISTA, PREVIA NOTIFICACIÓN A PERUPETRO, PODRÁ CEDER
SU POSICIÓN CONTRACTUAL O ASOCIARSE A UNA AFILIADA, CONFORME A
16.3 EL CESIONARIO O EL TERCERO OTORGARÁ TODAS LAS GARANTÍAS Y
ASUMIRÁ TODOS LOS DERECHOS, RESPONSABILIDADES Y OBLIGACIONES
DERIVADAS DEL CONTRATO. === === ===========>==
CLAUSULA DECIMA SETIMA - CASO FORTUITO O FUERZA MAYOR = == = =
17.1 NINGUNA DE LAS PARTES ES IMPUTABLE POR LA INEJECUCIÓN DE UNA
OBLIGACIÓN O SU CUMPLIMIENTO PARCIAL, TARDÍO O DEFECTUOSO, DURANTE
EL TÉRMINO EN QUE DICHA PARTE OBLIGADA SE VEA AFECTADA POR CAUSA
DE CASO FORTUITO O FUERZA MAYOR Y SIEMPRE QUE ACREDITE QUE TAL
CAUSA IMPIDE SU DEBIDO CUMPLIMIENTO.= == ===========
17.2 LA PARTE AFECTADA POR EL CASO FORTUITO O FUERZA MAYOR
NOTIFICARÁ POR ESCRITO DENTRO DE LOS CINCO (5) DÍAS SIGUIENTES DE
PRODUCIDA LA CAUSAL A LA OTRA PARTE RESPECTO DE TAL EVENTO Y
ACREDITARÁ LA FORMA EN QUE AFECTA LA EJECUCIÓN DE LA
CORRESPONDIENTE OBLIGACIÓN. LA OTRA PARTE RESPONDERÁ POR ESCRITO
ACEPTANDO O NO LA CAUSAL DENTRO DE LOS QUINCE (15) DÍAS SIGUIENTES

DE RECIBIDA LA NOTIFICACIÓN ANTES MENCIONADA. LA NO RESPUESTA DE
me Á Murguía Cavero

RIO DE LIMA

LA PARTE NOTIFICADA EN EL PLAZO SEÑALADO SE ENTENDERÁ COMO
ACEPTACIÓN DE LA CAUSAL INVOCADA. ================
EN EL CASO DE EJECUCIÓN PARCIAL, TARDÍA O DEFECTUOSA DE LA
OBLIGACIÓN AFECTADA POR CASO FORTUITO O FUERZA MAYOR, LA PARTE
OBLIGADA A SU CUMPLIMIENTO HARÁ SUS MEJORES ESFUERZOS PARA
EJECUTARLA CON ARREGLO A LA COMÚN INTENCIÓN DE LAS PARTES
EXPRESADA EN EL CONTRATO, DEBIENDO LAS PARTES CONTINUAR CON LA
EJECUCIÓN DE LAS OBLIGACIONES CONTRACTUALES NO AFECTADAS EN
CUALQUIER FORMA POR DICHA CAUSA.= ===============
LA PARTE AFECTADA POR LA CAUSA DE CASO FORTUITO O FUERZA MAYOR
DEBERÁ REINICIAR EL CUMPLIMIENTO DE LAS OBLIGACIONES Y CONDICIONES
CONTRACTUALES DENTRO DE UN PERÍODO DE TIEMPO RAZONABLE, LUEGO QUE
DICHA CAUSA O CAUSAS HUBIERAN DESAPARECIDO, PARA LO CUAL DEBERÁ
DAR AVISO A LA OTRA PARTE DENTRO DE LOS CINCO (5) DÍAS SIGUIENTES
DE DESAPARECIDA LA CAUSA. LA PARTE NO AFECTADA COLABORARÁ CON LA

PARTE AFECTADA EN ESTE ESFUERZO.

EN LOS CASOS DE HUELGA, PARO U OTROS SIMILARES, UNA DE LAS PARTES
NO PODRÁ IMPONER A LA OTRA UNA SOLUCIÓN CONTRARIA A SU VOLUNTAD.=
17.3 EL LAPSO DURANTE EL CUAL LOS EFECTOS DE LA CAUSA DE CASO
FORTUITO O FUERZA MAYOR AFECTEN EL CUMPLIMIENTO DE LAS
OBLIGACIONES CONTRACTUALES, SERÁ AGREGADO AL PLAZO PREVISTO PARA
EL CUMPLIMIENTO DE DICHAS OBLIGACIONES, Y SI FUERA EL CASO, AL DE
LA FASE CORRESPONDIENTE DEL CONTRATO Y AL PLAZO DE VIGENCIA DEL
CONTRATO. = = =====2R=====S=5=5==>=525===
SI LA CAUSA DE CASO FORTUITO O FUERZA MAYOR AFECTARA LA EJECUCIÓN
DE ALGUNO DE LOS PROGRAMAS MÍNIMOS DE TRABAJO A QUE SE REFIERE EL
ACÁPITE 4.6, LA FIANZA QUE GARANTICE DICHO PROGRAMA SE MANTENDRÁ
VIGENTE Y SIN SER EJECUTADA DURANTE EL LAPSO EN QUE TAL CAUSA
AFECTE LA INDICADA EJECUCIÓN O DURANTE EL LAPSO EN QUE PERUPETRO
NO SE PRONUNCIE SOBRE LA CAUSAL INVOCADA POR EL CONTRATISTA Y, SI

SE HUBIERA PRODUCIDO ALGUNA DISCREPANCIA RESPECTO A LA EXISTENCIA
DE TAL CAUSAL, MIENTRAS NO SE RESUELVA LA DISCREPANCIA. CON TAL
FIN EL CONTRATISTA DEBERÁ PRORROGAR O SUSTITUIR DICHA FIANZA,
SEGÚN SEA NECESARIO.= === ==================
ASIMISMO, EN TANTO PERUPETRO NO SE PRONUNCIE SOBRE LA CAUSAL
INVOCADA POR EL CONTRATISTA O MIENTRAS NO SE RESUELVA LA
DISCREPANCIA QUE PUDIERE HABERSE PRODUCIDO SOBRE SU EXISTENCIA,
QUEDARÁ EN SUSPENSO El CÓMPUTO DEL PLAZO PARA LA EJECUCIÓN DEL
PROGRAMA MÍNIMO DE TRABAJO RESPECTIVO. EN CASO QUE PERUPETRO
ACEPTE LA EXISTENCIA DE LA CAUSAL DE CASO FORTUITO O FUERZA MAYOR
INVOCADA POR El CONTRATISTA, ÉSTE REANUDARÁ LA EJECUCIÓN DEL
PROGRAMA MÍNIMO DE TRABAJO TAN PRONTO CESEN LOS EFECTOS DE LA
INDICADA CAUSAL, == == == === ==5====2225> 25 ==
17.4 PERUPETRO HARÁ LOS ESFUERZOS NECESARIOS PARA OBTENER LA AYUDA
Y COOPERACIÓN DE LAS AUTORIDADES CORRESPONDIENTES DEL GOBIERNO A
FIN QUE SE TOMEN LAS MEDIDAS NECESARIAS PARA ASEGURAR UNA

IMPLEMENTACIÓN Y OPERACIÓN CONTINUADA Y SEGURA DE LAS ACTIVIDADES

SE CONVIENE QUE CUANDO CUALQUIERA DE LAS PARTES, A SU SOLO
CRITERIO, CONSIDERE QUE SU PERSONAL O EL DE SUS SUBCONTRATISTAS NO
PUEDAN ACTUAR DENTRO DEL ÁREA DE CONTRATO CON LA SEGURIDAD
NECESARIA EN CUANTO A SU INTEGRIDAD FÍSICA, LA INVOCACIÓN DE ESTA

SITUACIÓN COMO CAUSA DE CASO FORTUITO O FUERZA MAYOR NO SERÁ

17.5 EN CASO QUE EL CONTRATISTA SE VEA AFECTADO POR CAUSA DE CASO
FORTUITO O FUERZA MAYOR QUE LE IMPIDA COMPLETAR LA EJECUCIÓN DEL
PROGRAMA MÍNIMO DE TRABAJO DEL PERÍODO EN CURSO, VENCIDO EL
TÉRMINO DE DOCE (12) MESES CONSECUTIVOS CONTADOS A PARTIR DEL
MOMENTO EN QUE AQUELLA SE PRODUJO, EL CONTRATISTA PODRÁ RESOLVER
EL CONTRATO, PARA LO CUAL DEBERÁ COMUNICAR SU DECISIÓN A PERUPETRO

CON UNA ANTICIPACIÓN NO MENOR DE TREINTA (30) DÍAS A LA FECHA EN

LA CUAL HARÁ SUELTA DEL ÁREA DE CONTRATO.

lama A Murguía Cavero

RIO DE LIMA

17.6 LAS DISPOSICIONES DE ESTA CLÁUSULA DÉCIMO SÉTIMA NO SON
APLICABLES A OBLIGACIONES DE PAGO DE SUMAS DE DINERO.= == ===
CLAUSULA DECIMA OCTAVA - CONTABILIDAD = == === =======
18.1 EL CONTRATISTA DEBERÁ LLEVAR SU CONTABILIDAD, DE ACUERDO CON
LOS PRINCIPIOS Y LAS PRÁCTICAS CONTABLES ESTABLECIDAS Y ACEPTADAS
EN EL PERÚ. ASIMISMO, DEBERÁ LLEVAR Y MANTENER TODOS LOS LIBROS,
REGISTROS DETALLADOS Y DOCUMENTACIÓN QUE SEAN NECESARIOS PARA
CONTABILIZAR Y CONTROLAR LAS ACTIVIDADES QUE REALIZA EN EL PAÍS Y
EN EL EXTRANJERO CON RELACIÓN AL OBJETO DEL CONTRATO, ASÍ COMO
PARA LA ADECUADA SUSTENTACIÓN DE SUS INGRESOS, INVERSIONES,
COSTOS, GASTOS Y TRIBUTOS INCURRIDOS EN CADA EJERCICIO. POR OTRO
LADO, DENTRO DE LOS CIENTO VEINTE (120) DÍAS CONTADOS A PARTIR DE
LA FECHA DE SUSCRIPCIÓN, EL CONTRATISTA PROPORCIONARÁ A PERUPETRO
UNA COPIA EN IDIOMA CASTELLANO DEL “MANUAL DE PROCEDIMIENTOS
CONTABLES” QUE HAYA DECIDIDO PROPONER PARA REGISTRAR SUS
CERA E E SS ISS
EL "MANUAL DE PROCEDIMIENTOS CONTABLES" DEBERÁ CONTENER ENTRE

OTROS, LO SIGUIENTE:= =====================

A) IDIOMA Y MONEDA EN QUE SE LLEVARÁN LOS REGISTROS CONTABLES;=
B) PRINCIPIOS Y PRÁCTICAS CONTABLES APLICABLES; === =====
Cc) ESTRUCTURA Y PLAN DE CUENTAS, DE CONFORMIDAD CON LOS

REQUERIMIENTOS DE LA COMISIÓN NACIONAL SUPERVISORA DE EMPRESAS Y
VALORES| (CONASEV),= == == === =S2SS SS === SS Ss
D) MECANISMOS DE IDENTIFICACIÓN DE LAS CUENTAS CORRESPONDIENTES

AL CONTRATO Y OTROS CONTRATOS POR HIDROCARBUROS, A LAS ACTIVIDADES

E) MECANISMOS DE IMPUTACIÓN DE LOS INGRESOS, INVERSIONES, COSTOS
Y GASTOS COMUNES, AL CONTRATO, A OTROS CONTRATOS POR
HIDROCARBUROS, A LAS ACTIVIDADES RELACIONADAS Y A LAS OTRAS
ACTIVIDADES; Y, = =======================

E) DETERMINACIÓN DE LAS CUENTAS DE INGRESOS Y EGRESOS Y DE LOS
REGISTROS DETALLADOS PARA EFECTOS DEL CÁLCULO DEL FACTOR R T-1,
ASÍ COMO EL DETALLE DE LOS PROCEDIMIENTOS DESCRITOS EN EL ANEXO
"E" DEL CONTRATO, DE SER EL CAS0.= === =========5=2>>=
18.2 DE HABERSE INCLUIDO EN EL “MANUAL DE PROCEDIMIENTOS
CONTABLES” LO DESCRITO EN EL LITERAL F) PRECEDENTE, PERUPETRO, EN
UN LAPSO NO MAYOR DE TREINTA (30) DÍAS DE HABERLO RECIBIDO
COMUNICARÁ AL CONTRATISTA SU APROBACIÓN RESPECTO DEL PROCEDIMIENTO
CONTABLE DEL FACTOR R T-1 A QUE SE CONTRAE DICHO LITERAL O, EN SU
DEFECTO, LAS SUGERENCIAS QUE CONSIDERE PARA MEJORAR Y/O AMPLIAR
DICHO PROCEDIMIENTO. DE NO HABER UN PRONUNCIAMIENTO POR PARTE DE
PERUPETRO DENTRO DEL PLAZO MENCIONADO, EL PROCEDIMIENTO A QUE SE
REFIERE EL LITERAL F) DEL ACÁPITE 18.1 SERÁ CONSIDERADO COMO
¡APROBADO PARA TODOS SUS HERCTOS. == SS SO SOS
DENTRO DEL MISMO TÉRMINO DE TREINTA (30) DÍAS DE RECIBIDO EL
"MANUAL DE PROCEDIMIENTOS CONTABLES", PERUPETRO PODRÁ FORMULAR
SUGERENCIAS Y/U OBSERVACIONES PARA MEJORAR, AMPLIAR O ELIMINAR

ALGUNO O ALGUNOS DE LOS OTROS PROCEDIMIENTOS CONTABLES PROPUESTOS

TODO CAMBIO EN LO QUE RESPECTA AL PROCEDIMIENTO CONTABLE DEL
FACTOR R T-1 APROBADO, SERÁ PREVIAMENTE PROPUESTO A PERUPETRO PARA
SU APROBACIÓN, SIGUIÉNDOSE PARA TAL FIN EL PROCEDIMIENTO CONTENIDO
EN EL PRIMER PÁRRAFO DEL PRESENTE ACÁPITE.===========
18.3 LOS LIBROS DE CONTABILIDAD DEL CONTRATISTA, LOS ESTADOS
FINANCIEROS Y LA DOCUMENTACIÓN DE SUSTENTO DE LOS MISMOS, SERÁN
PUESTOS A DISPOSICIÓN DE LOS REPRESENTANTES AUTORIZADOS DE
PERUPETRO PARA SU VERIFICACIÓN, EN LAS OFICINAS DEL DOMICILIO
FISCAL DEL CONTRATISTA, PREVIA NOTIFICACIÓN.= ==========
18.4 EL CONTRATISTA MANTENDRÁ LOS REGISTROS DE LAS PROPIEDADES
MUEBLES E INMUEBLES, UTILIZADAS EN LAS OPERACIONES DEL CONTRATO,
DE CONFORMIDAD CON LAS NORMAS DE CONTABILIDAD VIGENTES EN EL PERÚ

Y DE ACUERDO A LAS PRÁCTICAS CONTABLES GENERALMENTE ACEPTADAS EN
Pam A Murguía Cavero
NOYARIO DE LIMA

|

LA INDUSTRIA PETROLERA INTERNACIONAL.==============
PERUPETRO PODRÁ SOLICITAR AL CONTRATISTA INFORMACIÓN SOBRE SUS
PROPIEDADES CADA VEZ QUE LO CONSIDERE PERTINENTE. ASIMISMO,
PERUPETRO PODRÁ SOLICITAR AL CONTRATISTA SU CRONOGRAMA DE
INVENTARIOS FÍSICOS DE LOS BIENES INHERENTES A LAS OPERACIONES,
CLASIFICÁNDOLOS SEGÚN SEAN DE PROPIEDAD DEL CONTRATISTA O DE
TERCEROS, Y PARTICIPAR EN ÉSTOS SI LO CONSIDERA CONVENIENTE.= = =
18.5 EL CONTRATISTA DEBERÁ REMITIR, DENTRO DE LOS TREINTA (30)
DÍAS DE HABER SIDO EMITIDOS, COPIA DEL INFORME DE SUS AUDITORES
EXTERNOS SOBRE SUS ESTADOS FINANCIEROS CORRESPONDIENTES AL
EJERCICIO ECONÓMICO ANTERIOR. EN EL CASO QUE EL CONTRATISTA
TUVIESE SUSCRITO CON PERUPETRO MÁS DE UN CONTRATO, O REALIZARA
ACTIVIDADES DISTINTAS A LAS DEL CONTRATO, SE OBLIGA A LLEVAR
CUENTAS SEPARADAS CON EL OBJETO DE FORMULAR ESTADOS FINANCIEROS
PARA CADA CONTRATO Y/O ACTIVIDAD, Y POR LO TANTO, EL INFORME
ELABORADO POR SUS AUDITORES EXTERNOS DEBERÁ INCLUIR TAMBIÉN
ESTADOS FINANCIEROS POR CADA CONTRATO Y/O ACTIVIDAD.=======
18.6 EL CONTRATISTA DEBERÁ REMITIR A PERUPETRO, CUANDO ÉSTE LO
REQUIERA, INFORMACIÓN CONSIGNADA EN LA DECLARACIÓN JURADA ANUAL
DEL IMPUESTO A LA RENTA PRESENTADA A LA SUPERINTENDENCIA NACIONAL
DE ADMINISTRACIÓN TRIBUTARIA O LA ENTIDAD QUE LA SUSTITUYA. = = =
CLAUSULA DECIMA NOVENA — VARIOS= == =============
19.1 SI EN UNO O MÁS CASOS, CUALESQUIERA DE LAS PARTES OMITIERA
INVOCAR O INSISTIR EN EL CUMPLIMIENTO DE ALGUNA DE LAS
ESTIPULACIONES DEL CONTRATO O EN EL EJERCICIO DE CUALQUIERA DE LOS
DERECHOS OTORGADOS BAJO EL CONTRATO, ELLO NO SERÁ INTERPRETADO
COMO UNA RENUNCIA A DICHA DISPOSICIÓN O DERECHO. =========
19.2 EN LA EJECUCIÓN DE LAS OPERACIONES EL CONTRATISTA CUMPLIRÁ
CON TODAS LAS RESOLUCIONES QUE LAS AUTORIDADES COMPETENTES DICTEN

EN USO DE SUS ATRIBUCIONES LEGALES.= = =

ASIMISMO, EL CONTRATISTA SE OBLIGA A CUMPLIR TODAS LAS
DISPOSICIONES DE LAS AUTORIDADES COMPETENTES EN RELACIÓN CON LOS

ASPECTOS DE DEFENSA Y SEGURIDAD NACIONAL.= =

19.3 EL CONTRATISTA TIENE EL DERECHO AL LIBRE INGRESO Y SALIDA DEL
ÁREA DE CONTRATO.= ======================
19.4 EN CONCORDANCIA CON LA LEGISLACIÓN VIGENTE, EL CONTRATISTA
TENDRÁ EL DERECHO DE UTILIZAR, CON EL PROPÓSITO DE LLEVAR A CABO
LAS OPERACIONES, EL AGUA, MADERA, GRAVA Y OTROS MATERIALES DE
CONSTRUCCIÓN UBICADOS DENTRO DEL ÁREA DE CONTRATO, RESPETANDO EL
DERECHO DE TERCEROS, DE SER EL CAS0.==============
19.5 LA LICENCIA DE USO DE INFORMACIÓN TÉCNICA DEL ÁREA DE
CONTRATO U OTRAS ÁREAS, QUE EL CONTRATISTA DESEE ADQUIRIR DE
PERUPETRO, SE SUMINISTRARÁ DE ACUERDO A LA POLÍTICA PARA MANEJO DE
INFORMACIÓN TÉCNICA DE EXPLORACIÓN PRODUCCIÓN DE PERUPETRO, PARA
CUYO EFECTO LAS PARTES SUSCRIBIRÁN UNA "CARTA-CONVENIO".= == ==
19.6 EN EL CASO QUE ALGUNA DE LAS PARTES NO CUMPLA CON PAGAR EN EL
PLAZO ACORDADO, EL MONTO MATERIA DEL PAGO ESTARÁ AFECTO A PARTIR
DEL DÍA SIGUIENTE DE LA FECHA EN QUE DEBIÓ PAGARSE, A LAS TASAS DE
INTERÉS SIGUIENTES: ======================
A) PARA CUENTAS QUE SEAN EXPRESADAS Y PAGADERAS EN MONEDA
NACIONAL, LA TASA APLICABLE SERÁ LA TASA ACTIVA EN MONEDA NACIONAL
(TAMN) PARA CRÉDITOS DE HASTA TRESCIENTOS SESENTA (360) DÍAS DE
PLAZO, PUBLICADA POR LA SUPERINTENDENCIA DE BANCA Y SEGUROS, O LA
QUE LA SUSTITUYA, APLICABLE AL PERÍODO TRANSCURRIDO ENTRE LA FECHA
DE VENCIMIENTO Y LA FECHA EFECTIVA DE PAGO; Y,==========
B) PARA CUENTAS QUE SEAN EXPRESADAS EN DÓLARES, Y PAGADERAS EN
MONEDA NACIONAL O EN DÓLARES, LA TASA APLICABLE SERÁ LA TASA DE
INTERÉS PREFERENCIAL (U.S. PRIME RATE) MÁS TRES (3) PUNTOS
PORCENTUALES, PUBLICADA POR LA RESERVA FEDERAL DE LOS ESTADOS
UNIDOS DE NORTEAMÉRICA, APLICADA AL PERÍODO TRANSCURRIDO ENTRE LA
FECHA DE VENCIMIENTO Y LA FECHA EFECTIVA DE PAGO, A FALTA DE ÉSTA,

LAS PARTES ACORDARÁN OTRA QUE LA SUSTITUYA ADECUADAMENTE.= = ===
|
|
al
o|
XK

19.7 LAS DISPOSICIONES DEL ACÁPITE 19.6 SERÁN DE APLICACIÓN A
TODAS LAS CUENTAS ENTRE LAS PARTES QUE SURJAN BAJO EL CONTRATO O
DE CUALQUIER OTRO ACUERDO O TRANSACCIÓN ENTRE LAS PARTES. POR
ACUERDO ESCRITO ENTRE LAS PARTES SE PODRÁ ESTABLECER UNA
ESTIPULACIÓN DIFERENTE PARA EL PAGO DE INTERESES. LAS
DISPOSICIONES AQUÍ CONTENIDAS PARA LA APLICACIÓN DE INTERESES NO
MODIFICARÁN DE NINGÚN MODO LOS DERECHOS Y RECURSOS LEGALES DE LAS
PARTES PARA HACER CUMPLIR EL PAGO DE LOS MONTOS ADEUDADOS.= = = =
19.8 EN CASO DE EMERGENCIA NACIONAL DECLARADA POR LEY, EN VIRTUD
DE LA CUAL EL ESTADO DEBA ADQUIRIR HIDROCARBUROS DE PRODUCTORES
LOCALES, ÉSTA SE EFECTUARÁ A LOS PRECIOS QUE RESULTEN DE APLICAR
LOS MECANISMOS DE VALORIZACIÓN ESTABLECIDOS EN LA CLÁUSULA OCTAVA
Y SERÁN PAGADOS EN DÓLARES A LOS TREINTA (30) DÍAS SIGUIENTES DE
REECTUADA LA ENTREGA == SS SS SS SO O SS
19.9 EL ESTADO, A TRAVÉS DEL MINISTERIO DE DEFENSA Y DEL
MINISTERIO DEL INTERIOR, BRINDARÁ AL CONTRATISTA EN LAS
OPERACIONES Y EN CUANTO LE SEA POSIBLE, LAS MEDIDAS DE SEGURIDAD
NES E
19.10 EL CONTRATISTA LIBERARÁ Y EN SU CASO INDEMNIZARÁ A PERUPETRO
Y AL ESTADO, SEGÚN CORRESPONDA, DE CUALQUIER RECLAMO, ACCIÓN LEGAL
U OTRAS CARGAS O GRAVÁMENES DE TERCEROS QUE PUDIERAN RESULTAR COMO
CONSECUENCIA DE LAS OPERACIONES Y RELACIONES LLEVADAS A CABO AL
AMPARO DEL CONTRATO, PROVENIENTES DE CUALQUIER RELACIÓN
CONTRACTUAL O EXTRA CONTRACTUAL, SALVO AQUELLAS QUE SE ORIGINEN
POR ACCIONES DEL PROPIO PERUPETRO O DEL ESTADO. == =======
19.11EL CONTRATISTA TENDRÁ LA LIBRE DISPONIBILIDAD DE LOS
HIDROCARBUROS QUE LE CORRESPONDA CONFORME AL CONTRATO.= == == =
CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES = = === =
20.1 TODA NOTIFICACIÓN O COMUNICACIÓN, RELATIVA AL CONTRATO, SERÁ
CONSIDERADA COMO VÁLIDAMENTE CURSADA SI ES POR ESCRITO Y ENTREGADA

CON CARGO O RECIBIDA POR INTERMEDIO DE CORREO CERTIFICADO O
FACSÍMIL O POR OTROS MEDIOS QUE LAS PARTES ACUERDEN, DIRIGIDA AL

GERENCIA GENERAL ======================
AV. LUIS ALDANA N* 320====================

GUA (EL Ss His es. e. see aseosseesscoonosa==

FAX: 6171801=========================

PAN ANDEAN RESOURCES PLC (PERU), SUCURSAL DEL PERU= == =====

CORONEL INCLÁN N*
MIRAFLORES - PERÚ=======================

FAX: 2422455========================

GENERAL MANAGER =======================

162 CLONTARF, DUBLIN 3, IRLANDA ================
FAX: 353-1-833-3505 ======================
20.2 CUALQUIERA DE LAS PARTES TENDRÁ EL DERECHO DE CAMBIAR SU
DIRECCIÓN O EL NÚMERO DE FACSÍMIL A LOS EFECTOS DE LAS
NOTIFICACIONES Y COMUNICACIONES, MEDIANTE COMUNICACIÓN A LA OTRA
PARTE, CON POR LO MENOS CINCO (5) DÍAS ÚTILES DE ANTICIPACIÓN A LA
FECHA EFECTIVA DE DICHO CAMBIO.= ===============
LO ESTABLECIDO EN EL PRIMER PÁRRAFO DE ESTE ACÁPITE ES DE
APLICACIÓN AL GARANTE CORPORATIVO.= ==============

CLAUSULA VIGESIMA PRIMERA - |SOMETIMIENTO A LA LEY PERUANA Y

EL CONTRATO SE HA NEGOCIADO, REDACTADO Y SUSCRITO CON ARREGLO A
[
|

ma A Murguía Cavero

RIO DE LIMA

LAS NORMAS LEGALES DEL PERÚ Y SU CONTENIDO, EJECUCIÓN Y DEMÁS
CONSECUENCIAS QUE DE ÉL SE ORIGINEN SE REGIRÁN POR LAS NORMAS
LEGALES DE DERECHO INTERNO DE LA REPÚBLICA DEL PERÚ.= ======
21.2 COMITÉ TÉCNICO DE CONCILIACIÓN= == ===========
EL COMITÉ TÉCNICO DE CONCILIACIÓN SERÁ FORMADO DENTRO DE LOS
QUINCE (15) DÍAS ÚTILES SIGUIENTES A SU CONVOCATORIA POR
CUALQUIERA DE LAS PARTES Y ESTARÁ COMPUESTO POR TRES (3) MIEMBROS
CALIFICADOS EN LA MATERIA DE QUE SE TRATE. CADA UNA DE LAS PARTES
SELECCIONARÁ A UN (1) MIEMBRO Y EL TERCERO SERÁ DETERMINADO POR
LOS MIEMBROS DESIGNADOS POR LAS PARTES. SI CUALQUIERA DE LAS
PARTES NO DESIGNARA A SU MIEMBRO REPRESENTANTE DENTRO DEL PLAZO
ESTIPULADO O SI LOS MIEMBROS DESIGNADOS POR ELLAS NO PUDIERAN
PONERSE DE ACUERDO PARA DETERMINAR AL TERCER MIEMBRO DENTRO DEL
PLAZO ESTIPULADO, O SI EL COMITÉ TÉCNICO DE CONCILIACIÓN NO
EMITIERA OPINIÓN DENTRO DEL PLAZO ESTIPULADO, CUALQUIERA DE LAS
PARTES PODRÁ SOMETER LA DISCREPANCIA PARA QUE SEA RESUELTA DE
ACUERDO A LO PREVISTO EN EL ACÁPITE 21.3 DEL CONTRATO.= =====
LAS PARTES, DENTRO DE LOS SESENTA (60) DÍAS CONTADOS A PARTIR DE

LA FECHA DE SUSCRIPCIÓN, ACORDARÁN EL PROCEDIMIENTO QUE REGIRÁ A

LAS RESOLUCIONES DEL COMITÉ TÉCNICO DE CONCILIACIÓN DEBERÁN SER
EMITIDAS DENTRO DE LOS TREINTA (30) DÍAS DE SU INSTALACIÓN Y
TENDRÁN CARÁCTER OBLIGATORIO, EN TANTO UN LAUDO ARBITRAL, DE SER
EL CASO, NO RESUELVA EL DIFERENDO EN FORMA DEFINITIVA. SIN
PERJUICIO DEL CUMPLIMIENTO DE LA RESOLUCIÓN EMITIDA POR EL COMITÉ
TÉCNICO DE CONCILIACIÓN, CUALQUIERA DE LAS PARTES PODRÁ RECURRIR A
ARBITRAJE CONFORME AL ACÁPITE 21.3, DENTRO DE LOS SESENTA (60)
DÍAS SIGUIENTES A LA FECHA DE RECEPCIÓN DE LA NOTIFICACIÓN DE LA
RESOLUCIÓN REFERIDA.= =====================
21.3 CONVENIO ARBITRAL= ===================

CUALQUIER LITIGIO, CONTROVERSIA, DIFERENCIA O RECLAMO RESULTANTE
DEL CONTRATO O RELATIVO AL CONTRATO, TALES COMO su
INTERPRETACIÓN, CUMPLIMIENTO, RESOLUCIÓN, TERMINACIÓN, EFICACIA O
VALIDEZ, QUE SURJA ENTRE EL CONTRATISTA Y PERUPETRO Y QUE NO PUEDA
SER RESUELTO DE MUTUO ACUERDO ENTRE LAS PARTES DEBERÁ SER RESUELTO
POR MEDIO DE ARBITRAJE INTERNACIONAL DE DERECHO, DE ACUERDO CON LO

DISPUESTO EN EL ARTÍCULO 68 DE LA LEY NO. 26221.=

LAS PARTES SE OBLIGAN A REALIZAR TODOS AQUELLOS ACTOS QUE SEAN
NECESARIOS PARA EL DESARROLLO DEL PROCEDIMIENTO ARBITRAL HASTA SU
CULMINACIÓN Y EJECUCIÓN.= == =================
EL ARBITRAJE SERÁ ADMINISTRADO POR EL CENTRO INTERNACIONAL DE
ARREGLO DE DIFERENCIAS RELATIVAS A INVERSIONES, EN ADELANTE CIADI.
EN TODO LO NO PREVISTO EN ESTA CLÁUSULA, EL ARBITRAJE SE
ORGANIZARÁ Y DESARROLLARÁ DE ACUERDO CON LAS REGLAS DE ARBITRAJE
DEL CIADI, VIGENTES EN LA FECHA DE SUSCRIPCIÓN. =========
LOS ÁRBITROS SERÁN TRES (3), CADA PARTE DESIGNARÁ A UNO Y EL
TERCERO SERÁ NOMBRADO POR LOS ÁRBITROS DESIGNADOS POR LAS PARTES.=
PARA LA SOLUCIÓN DE FONDO DEL LITIGIO, CONTROVERSIA, DIFERENCIA O
RECLAMO SOMETIDO A ARBITRAJE, LOS ÁRBITROS APLICARÁN EL DERECHO
INTERNO DE LA REPÚBLICA DEL PERÚ.================
EL ARBITRAJE PODRÁ TRAMITARSE EN LA SEDE DE LA CORTE PERMANENTE DE
ARBITRAJE O EN LA DE CUALQUIER OTRA INSTITUCIÓN APROPIADA, PÚBLICA
O PRIVADA, CON LA QUE EL CENTRO HUBIERE LLEGADO A UN ACUERDO A TAL
EFECTO O EN CUALQUIER OTRO LUGAR QUE LA COMISIÓN O TRIBUNAL
APRUEBE, PREVIA CONSULTA CON EL SECRETARIO GENERAL.=======
DURANTE EL DESARROLLO DEL ARBITRAJE LAS PARTES CONTINUARÁN CON LA
EJECUCIÓN DE SUS OBLIGACIONES CONTRACTUALES, EN LA MEDIDA EN QUE
SEA POSIBLE, INCLUSIVE AQUÉLLAS MATERIA DEL ARBITRAJE. === ==
SIN PERJUICIO DE LO ANTERIOR, SI LA MATERIA DE ARBITRAJE FUERA EL
CUMPLIMIENTO DE LAS OBLIGACIONES CONTRACTUALES GARANTIZADAS CON
LAS FIANZAS A QUE SE REFIERE EL ACÁPITE 3.10 QUEDARÁ EN SUSPENSO

EL CÓMPUTO DEL PLAZO RESPECTIVO Y TALES FIANZAS NO PODRÁN SER
ma A Murguía Cavero

OXARIO DE LIMA

EJECUTADAS, DEBIENDO SER MANTENIDAS VIGENTES DURANTE EL
PROCEDIMIENTO ARBITRAL. CON TAL FIN, EL CONTRATISTA DEBERÁ
PRORROGAR O SUSTITUIR DICHAS FIANZAS, SEGÚN SEA NECESARIO.= == =
EL LAUDO ES OBLIGATORIO PARA LAS PARTES Y NO PODRÁ SER OBJETO DE
APELACIÓN NI DE CUALQUIER OTRO RECURSO, EXCEPTO LOS PREVISTOS EN
EL CONVENIO SOBRE ARREGLO DE DIFERENCIAS RELATIVAS A INVERSIONES
ENTRE ESTADOS Y NACIONALES DE OTROS ESTADOS, EN ADELANTE EL

CONVENIO.= =

EL LAUDO DICTADO CONFORME AL CONVENIO SE EJECUTARÁ DENTRO DEL
TERRITORIO PERUANO, DE ACUERDO A LAS NORMAS VIGENTES SOBRE
EJECUCIÓN DE SENTENCIAS. ===================
LAS PARTES RENUNCIAN A CUALQUIER RECLAMACIÓN DIPLOMÁTICA.= === =
21.4 ESTE CONTRATO SE REDACTA E INTERPRETA EN EL IDIOMA
CASTELLANO, POR LO QUE LAS PARTES CONVIENEN EN QUE ESTA VERSIÓN ES
LA ÚNICA Y LA OFICIAL. =====================
CLAUSULA VIGESIMA SEGUNDA - TERMINACION = ===========
22.1 LA TERMINACIÓN DEL CONTRATO SE RIGE POR LO ESTIPULADO EN ÉL,
Y SUPLETORIAMENTE POR LAS NORMAS DE LA LEY N” 26221; Y, EN CUANTO

A LO QUE NO ESTÉ PREVISTO EN ELLA, POR LAS NORMAS DEL CÓDIGO

SALVO LOS CASOS PREVISTOS EN EL ACÁPITE 22.3, CUANDO UNA DE LAS
PARTES INCURRA EN INCUMPLIMIENTO DE CUALQUIERA DE LAS
OBLIGACIONES ESTIPULADAS EN EL CONTRATO POR CAUSAS QUE NO FUERAN
DE CASO FORTUITO O FUERZA MAYOR U OTRAS CAUSAS NO IMPUTABLES, LA
OTRA PARTE PODRÁ NOTIFICAR A DICHA PARTE, COMUNICÁNDOLE EL
INCUMPLIMIENTO Y SU INTENCIÓN DE DAR POR TERMINADO EL CONTRATO AL

TÉRMINO DEL PLAZO DE SESENTA (60) DÍAS, A NO SER QUE DENTRO DE

ESTE PLAZO DICHA PARTE GSUBSANE EL REFERIDO INCUMPLIMIENTO O

SI LA PARTE QUE RECIBE UNA NOTIFICACIÓN DE INCUMPLIMIENTO

CUESTIONA O NIEGA LA EXISTENCIA DE ÉSTE, DICHA PARTE PUEDE REFERIR
EL ASUNTO A ARBITRAJE CONFORME A LO DISPUESTO EN LA CLÁUSULA
VIGÉSIMO PRIMERA, DENTRO DE LOS TREINTA (30) DÍAS SIGUIENTES A LA
NOTIFICACIÓN. EN TAL CASO, EL CÓMPUTO DEL PLAZO DE SESENTA (60)
DÍAS QUEDARÁ EN SUSPENSO HASTA QUE EL LAUDO ARBITRAL SEA
NOTIFICADO A LAS PARTES, Y EL CONTRATO TERMINARÁ SI HABIENDO SIDO
CONFIRMADO EL INCUMPLIMIENTO, DICHA PARTE NO  SUBSANA EL
INCUMPLIMIENTO O NO DEMUESTRA A LA OTRA PARTE QUE ESTÁ EN VÍA DE
SUBSANACIÓN, DENTRO DE DICHO PLAZO.= == ============
EL CONTRATO PUEDE TERMINAR CON ANTERIORIDAD AL PLAZO DE VIGENCIA
DEL CONTRATO, POR ACUERDO EXPRESO DE LAS PARTES.= == ======
22.2 A LA TERMINACIÓN DEL CONTRATO CESARÁN TOTALMENTE TODOS LOS
DERECHOS Y OBLIGACIONES DE LAS PARTES, ESPECIFICADOS EN EL
CONTRATO Y SE TENDRÁ EN CONSIDERACIÓN: == ===========
A) QUE LOS DERECHOS Y LAS OBLIGACIONES DE LAS PARTES DERIVADOS
DE ESTE CONTRATO CON ANTERIORIDAD A DICHA TERMINACIÓN SEAN
RESPETADOS; INCLUYENDO, ENTRE OTROS, EL DERECHO DEL CONTRATISTA A
LOS HIDROCARBUROS EXTRAÍDOS Y A LAS GARANTÍAS ESTIPULADAS EN EL

CONTRATO;

B) QUE EN CASO DE INCUMPLIMIENTO INCURRIDO POR CUALQUIERA DE LAS
PARTES EN FECHA ANTERIOR A LA TERMINACIÓN, DE CUALQUIERA DE LAS
OBLIGACIONES ESTIPULADAS EN EL CONTRATO, ÉSTOS SEAN SUBSANADOS POR
LA PARTE INFRACTORA, SALVO LAS OBLIGACIONES QUE POR SU NATURALEZA
SE EXTINGUEN CON LA TERMINACIÓN DEL MISM0.= ==========

22.3 EL CONTRATO SE RESOLVERÁ DE PLENO DERECHO Y SIN PREVIO

22.3 L EN CASO QUE EL CONTRATISTA HAYA INCUMPLIDO CON LA
EJECUCIÓN DEL PROGRAMA MÍNIMO DE TRABAJO DE CUALQUIER PERÍODO DE
LA FASE DE EXPLORACIÓN, LUEGO DE HABER HECHO USO DE LAS PRÓRROGAS
CONTEMPLADAS EN EL ACÁPITE 3.4 DE SER EL CASO, Y SIN RAZONES
SATISFACTORIAS A PERUPETRO, SALVO QUE SE CUMPLA LO PREVISTO EN LOS

ACÁPITES 4.7 Y 4.13=====================-=
de
3
1]
0
z
X

¿Laa EN CASO QUE AL VENCIMIENTO DE LA FASE DE EXPLORACIÓN O
DEL PERÍODO DE RETENCIÓN, LO ÚLTIMO QUE SUCEDA, NO SE EFECTUARA

NINGUNA DECLARACIÓN DE DESCUBRIMIENTO COMERCIAL. == =======

20303 EN LOS CASOS ESPECÍFICOS SEÑALADOS EN LOS ACÁPITES 3.10,
4.2Y175.==========================*2>
22.3.4 EN CASO QUE EL CONTRATISTA HAYA SIDO DECLARADO EN

INSOLVENCIA, DISOLUCIÓN, LIQUIDACIÓN O QUIEBRA Y EL CONTRATISTA NO
CURSE LA NOTIFICACIÓN DESCRITA EN EL ACÁPITE 16.1, EN UN PLAZO DE
QUINCE (15) DÍAS ÚTILES, IDENTIFICANDO AL TERCERO QUE ASUMIRÁ SU

POSICIÓN CONTRACTUAL.

22325 EN CASO DE NO ENCONTRARSE VIGENTE LA GARANTÍA
CORPORATIVA A QUE SE REFIERE EL ACÁPITE 3.11 Y EL CONTRATISTA NO
CUMPLA CON SUSTITUIRLA EN UN PLAZO MÁXIMO DE QUINCE (15) DÍAS
ÚTILES SIGUIENTES A LA RECEPCIÓN POR EL CONTRATISTA DE LA
NOTIFICACIÓN DE PERUPETRO REQUIRIENDO LA SUSTITUCIÓN, O EN CASO DE
HABER SIDO DECLARADA LA INSOLVENCIA, DISOLUCIÓN, LIQUIDACIÓN O
QUIEBRA DE LA ENTIDAD QUE HAYA OTORGADO LA GARANTÍA A QUE SE
REFIERE EL ACÁPITE 3.11 Y EL CONTRATISTA NO CUMPLA CON NOTIFICAR A
PERUPETRO EN UN PLAZO MÁXIMO DE QUINCE (15) DÍAS ÚTILES SIGUIENTES
AL REQUERIMIENTO DE PERUPETRO, IDENTIFICANDO AL TERCERO QUE
ASUMIRÁ LA GARANTÍA CORPORATIVA, PREVIA CALIFICACIÓN Y ACEPTACIÓN
POR PERUPETRO.========================
220306 POR MANDATO DE UN LAUDO ARBITRAL QUE DECLARE, EN LOS
CASOS DEL ACÁPITE 22.1, UN INCUMPLIMIENTO Y ÉSTE NO SEA SUBSANADO
CONFORME A LO DISPUESTO EN EL REFERIDO ACÁPITE; O POR MANDATO DE
UN LAUDO ARBITRAL QUE DECLARE LA TERMINACIÓN DEL CONTRATO.= == =
2.4 DE ACUERDO A LO ESTABLECIDO POR EL ARTÍCULO 87% DE LA LEY N”
26221, EN CASO DE INCUMPLIMIENTO POR EL CONTRATISTA DE LAS
DISPOSICIONES SOBRE EL MEDIO AMBIENTE, OSINERG IMPONDRÁ LAS
SANCIONES PERTINENTES, PUDIENDO EL MINISTERIO DE ENERGÍA Y MINAS

LLEGAR HASTA LA TERMINACIÓN DEL CONTRATO, PREVIO INFORME AL
OSINERG.===========================
22.5 EN CASO QUE EL CONTRATISTA, O LA ENTIDAD QUE HAYA OTORGADO LA
GARANTÍA A QUE SE REFIERE EL ACÁPITE 3.11, SOLICITE PROTECCIÓN
CONTRA LAS ACCIONES DE ACREEDORES, PERUPETRO PODRÁ RESOLVER EL
CONTRATO EN CASO ESTIME QUE SUS DERECHOS BAJO EL CONTRATO NO SE
ENCUENTREN DEBIDAMENTE PROTEGIDOS. == =============
22.6 A LA TERMINACIÓN DEL CONTRATO, EL CONTRATISTA ENTREGARÁ EN
PROPIEDAD AL ESTADO, A TRAVÉS DE PERUPETRO, A MENOS QUE ÉSTE NO
LOS REQUIERA, SIN CARGO NI COSTO ALGUNO PARA ÉSTE, EN BUEN ESTADO
DE CONSERVACIÓN, MANTENIMIENTO Y FUNCIONAMIENTO, Y TENIENDO EN
CUENTA EL DESGASTE NORMAL PRODUCIDO POR EL USO, LOS INMUEBLES,
INSTALACIONES DE ENERGÍA, CAMPAMENTOS, MEDIOS DE COMUNICACIÓN,
DUCTOS Y DEMÁS BIENES DE PRODUCCIÓN E INSTALACIONES DE PROPIEDAD
DEL CONTRATISTA QUE PERMITAN LA CONTINUACIÓN DE LAS OPERACIONES
DE EXPLOTACIÓN. =======================
EN CASO DE HABER EXPLOTACIÓN CONJUNTA DE PETRÓLEO, GAS NATURAL NO
ASOCIADO Y/O GAS NATURAL NO ASOCIADO Y CONDENSADOS, AL TÉRMINO DEL
PLAZO ESTABLECIDO EN EL ACÁPITE 3.1 PARA LA FASE DE EXPLOTACIÓN DE
PETRÓLEO, El CONTRATISTA ENTREGARÁ EN PROPIEDAD AL ESTADO, A
TRAVÉS DE PERUPETRO, A MENOS QUE ÉSTE NO LOS REQUIERA, SIN CARGO
NI COSTO ALGUNO PARA ÉSTE, EN BUEN ESTADO DE CONSERVACIÓN,
MANTENIMIENTO Y FUNCIONAMIENTO Y TENIENDO EN CUENTA EL DESGASTE
NORMAL PRODUCIDO POR EL USO, LOS BIENES E INSTALACIONES PROPIOS DE
LA EXPLOTACIÓN DE PETRÓLEO, QUE NO SEAN NECESARIOS PARA LA
EXPLOTACIÓN DE GAS NATURAL NO ASOCIADO Y/O GAS NATURAL NO ASOCIADO
Y CONDENSADOS.= =======================
LOS BIENES E INSTALACIONES QUE CONSERVE EL CONTRATISTA PARA LA
EXPLOTACIÓN DEL GAS NATURAL NO ASOCIADO Y/O GAS NATURAL NO
ASOCIADO Y CONDENSADOS, QUE HAYAN ESTADO SIENDO UTILIZADOS TAMBIÉN
EN LA EXPLOTACIÓN DE PETRÓLEO, AÚN CUANDO CONTINUARAN EN PROPIEDAD

DEL CONTRATISTA, SERÁN APLICADOS A SERVIR AMBAS EXPLOTACIONES,
[

Damos A Murguía Cavero

RIO DE LIMA

xy

CELEBRÁNDOSE AL EFECTO UN CONVENIO ENTRE LAS PARTES.=======
EN CASO QUE EL CONTRATISTA HAYA ESTADO USANDO LOS BIENES E
INSTALACIONES DESCRITOS EN EL PRIMER PÁRRAFO DEL PRESENTE ACÁPITE
PERO QUE NO SEAN CONEXOS O ACCESORIOS EXCLUSIVAMENTE A LAS
OPERACIONES, ESTO ES, QUE TAMBIÉN HAYAN ESTADO SIENDO USADOS PARA
OPERACIONES EN OTRAS ÁREAS CON CONTRATO VIGENTE PARA LA
EXPLORACIÓN O EXPLOTACIÓN DE HIDROCARBUROS EN EL PAÍS, EL
CONTRATISTA CONTINUARÁ CON LA PROPIEDAD DE DICHOS BIENES, HACIENDO
USO DE ELLOS. ========================
22.7 A EFECTOS DE LO DISPUESTO EN EL ACÁPITE 22.6, DURANTE EL
ÚLTIMO AÑO DE VIGENCIA DEL CONTRATO, EL CONTRATISTA DARÁ LAS
FACILIDADES Y COLABORARÁ CON PERUPETRO EN TODO LO NECESARIO PARA
QUE, SIN INTERFERIR CON LAS OPERACIONES, PERUPETRO PUEDA REALIZAR
TODOS LOS ACTOS Y CELEBRAR TODOS LOS CONVENIOS QUE PERMITAN UNA
TRANSICIÓN ORDENADA Y NO INTERRUMPIDA DE LAS OPERACIONES QUE SE
VENGAN REALIZANDO A LA FECHA DE TERMINACIÓN DEL CONTRATO. = ===
ANEXO "A'=============================

DESCRIPCION DEL LOTE l6l=====================

COORDENADAS GEOGRÁFICAS COORDENADAS PLANAS U.T.M.

PUNTO [LATITUD SUR | LONGITUD METROS NORTE METROS ESTE
OESTE

Te 07*%38'21"855|75*39'18"436 |9'155,501.920|427,739.790
2 07*%38'23"643|75*%00'00“000 [|9'155,501.920|500,000.000
3 07%4122"808|75%00'00“000 |9'150,000.000|500,000.000
4 07%41'22"774|74*54'33"573 [|9'150,000.000[510,000.000
1) 08*19'337033|74*54'"33"067 |9'079,668.049|510,000.000
6 08*19'32"563|75*20'04“163 [|9'079,668.049|463,167.700
7 07*%58'01“873|75*20'03092 [|9'119,304.980|463,167.700
8 07%58'00"137|75%42'54"928 |9'119,304.980|421,167.700
9 07%54'41"381|75%42'54"584 |9'125,409.050|421,167.700

ANEXO “B"= =

MAPA DEL AREA DE CONTRATO — LOTE l6l===============

491,784.035 ha

7

| Pl
p py penca
|] A. ENERGY
: 163 3

POR LA PRESENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...

NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE PAN ANDEAN RESOURCES
e Á Murguía Cavero

|

O DE LIMA

A

N

PLC (PERU), SUCURSAL DEL PERU, EN ADELANTE LLAMADO EL CONTRATISTA,
ANTE PERUPETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE
DE SETENTA Y OCHO MIL Y 00/100 DÓLARES (US$ 78,000.00) A FIN DE
GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS OBLIGACIONES DEL
CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO DEL PRIMER PERÍODO
DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA CLÁUSULA CUARTA DEL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 161, SUSCRITO CON PERUPETRO (EN ADELANTE
LLAMADO CONTRATO).= =====================
LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
oo BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE SETENTA Y OCHO MIL Y 00/100 DÓLARES (US$ 78,000.00)
REQUERIDA EN SU SOLICITUD DE PAGO.= ==============
1. ESTA FIANZA ES SOLIDARIA, “SIN BENEFICIO DE EXCUSIÓN,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A
LA PRESENTACIÓN DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO) .... SOLICITANDO EL PAGO DE SETENTA Y OCHO MIL Y 00/100
DÓLARES (US$ 78,000.00), DECLARANDO QUE EL CONTRATISTA NO HA
CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN ANTES REFERIDA Y
ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIFICACIÓN, UNA
COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL
CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA OBLIGACIÓN ANTES
REFERIDA Y HNOTIFICÁNDOLE SU INTENCIÓN DE HACER EFECTIVA LA
FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL CONTRATISTA DEBERÁ
HABER SIDO ENTREGADA A ÉSTE POR LO MENOS VEINTE (20) DÍAS

CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE LA

RECLAMACIÓN DE PAGO A .... (ENTIDAD DEL SISTEMA FINANCIERO) ..... =
2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE
CON ANTERIORIDAD A ESA FECHA  ... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE  PERUPETRO LIBERANDO A

.« «+. (ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA
RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA
CARTA DE PERUBETRO.= == == == == SS SS SS OS OSO SS
3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL
SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PERÍODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR DE LA FECHA DE

LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

(ENTIDAD DEL SISTEMA FINANCIERO)...
A PARTIR DE LA FECHA DE LA EXPIRACIÓN O CANCELACIÓN NO SE PODRÁ
PRESENTAR RECLAMO ALGUNO POR LA PRESENTE FIANZA Y .... (ENTIDAD
DEL SISTEMA FINANCIERO) ..... Y EL CONTRATISTA QUEDARÁN LIBERADOS

DE TODA RESPONSABILIDAD U OBLIGACIÓN RESPECTO A LA PRESENTE

FIANZA.

ATENTAMENTE, =========================

POR LA PRESENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...

NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE PAN ANDEAN RESOURCES

PLC (PERU), SUCURSAL DEL PERU, EN ADELANTE LLAMADO EL CONTRATISTA,
Á Murguía Cavero

ARIO DE LIMA

ANTE PERUPETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE
DE NOVECIENTOS MIL Y 00/100 DÓLARES (US$ 900,000.00) A FIN DE
GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS OBLIGACIONES DEL
CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO DEL SEGUNDO PERÍODO
DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA CLÁUSULA CUARTA DEL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 161, SUSCRITO CON PERUPETRO (EN ADELANTE
LLAMADO CONTRATO) .= == == === ==============
LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
$u0DoO BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE NOVECIENTOS MIL Y 00/100 DÓLARES (US$ 900,000.00)
REQUERIDA EN SU SOLICITUD DE PAGO.===============
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A
LA PRESENTACIÓN DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO) .... SOLICITANDO EL PAGO DE NOVECIENTOS MIL Y 00/100
DÓLARES (US$ 900,000.00), DECLARANDO QUE EL CONTRATISTA NO HA
CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN ANTES REFERIDA Y
ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIFICACIÓN, UNA
COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL
CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA OBLIGACIÓN ANTES
REFERIDA Y NOTIFICÁNDOLE SU INTENCIÓN DE HACER EFECTIVA LA
FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL CONTRATISTA DEBERÁ
HABER SIDO ENTREGADA A ÉSTE POR LO MENOS VEINTE (20) DÍAS
CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE LA
RECLAMACIÓN DE PAGO A ....(ENTIDAD DEL SISTEMA FINANCIERO) ..... =
2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE
CON ANTERIORIDAD A ESA FECHA ... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE PERUPETRO LIBERANDO A
.... (ENTIDAD DEL SISTEMA FINANCIERO) .... Y AL CONTRATISTA DE TODA

RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA

CARTA DE PERUPETRO.

3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL
SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PERÍODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

(ENTIDAD DEL SISTEMA FINANCIERO)... = ==============
A PARTIR DE LA FECHA DE LA EXPIRACIÓN O CANCELACIÓN NO SE PODRÁ
PRESENTAR RECLAMO ALGUNO POR LA PRESENTE FIANZA Y .... (ENTIDAD
DEL SISTEMA FINANCIERO) ..... Y EL CONTRATISTA QUEDARÁN LIBERADOS
DE TODA RESPONSABILIDAD U OBLIGACIÓN RESPECTO A LA PRESENTE
FIANZA. = === =5=25=5====3>=>== 2 TC SS SS

(ENTIDAD DEL SISTEMA FINANCIERO)= ===============

ANEXO "C-3"

CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MINIMO DE TRABAJO

CARTA FIANZA N'"=======================

SEÑORES= ==========================

PERUPETRO S.A.= ==============2=========

POR LA PRESENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...
NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE PAN ANDEAN RESOURCES
PLC (PERU), SUCURSAL DEL PERU, EN ADELANTE LLAMADO EL CONTRATISTA,
ANTE PERUPETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE

DE UN MILLÓN CUATROCIENTOS VEINTIOCHO MIL Y 00/100 DÓLARES (US$
z
u
[a]
o|
xXx

1'428,000.00) A FIN DE GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS
OBLIGACIONES DEL CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO
DEL TERCER PERÍODO DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA
CLÁUSULA CUARTA DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 161, SUSCRITO CON
PERUPETRO (EN ADELANTE LLAMADO CONTRATO).============
LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
...... BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE UN MILLÓN CUATROCIENTOS VEINTIOCHO MIL Y 00/100 DÓLARES
(US$ 1'428,000.00) REQUERIDA EN SU SOLICITUD DE PAG0O.======
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A
LA PRESENTACIÓN DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO) .... SOLICITANDO EL PAGO DE UN MILLÓN CUATROCIENTOS
VEINTIOCHO MIL Y 00/100 DÓLARES (US$ 1'428,000.00), DECLARANDO QUE
EL CONTRATISTA NO HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN
ANTES REFERIDA Y ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y
JUSTIFICACIÓN, UNA COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA
POR PERUPETRO AL CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA
OBLIGACIÓN ANTES REFERIDA Y NOTIFICÁNDOLE SU INTENCIÓN DE HACER
EFECTIVA LA FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL
CONTRATISTA DEBERÁ HABER SIDO ENTREGADA A ÉSTE POR LO MENOS VEINTE
(20) DÍAS CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE
LA RECLAMACIÓN DE PAGO A .... (ENTIDAD DEL SISTEMA FINANCIERO) .....

2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE

CON ANTERIORIDAD A ESA FECHA  ... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE PERUPETRO LIBERANDO A
= ++. (ENTIDAD DEL SISTEMA FINANCIERO) .... Y AL CONTRATISTA DE TODA

RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA

CARTA DE PERUPETRO.======================
3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL
SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PERÍODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

(ENTIDAD DEL SISTEMA FINANCIERO)... == ==>=3==========
A PARTIR DE LA FECHA DE LA EXPIRACIÓN O CANCELACIÓN NO SE PODRÁ
PRESENTAR RECLAMO ALGUNO POR LA PRESENTE FIANZA Y .... (ENTIDAD
DEL SISTEMA FINANCIERO) ..... Y EL CONTRATISTA QUEDARÁN LIBERADOS

DE TODA RESPONSABILIDAD U OBLIGACIÓN RESPECTO A LA PRESENTE

ANEXO "C-4"==========================
CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO
CARTA FIANZA Ns =======================
LIMA)= ===========================

SEÑORES= ==========================

POR LA PRESENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...
NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE PAN ANDEAN RESOURCES
PLC (PERU), SUCURSAL DEL PERU, EN ADELANTE LLAMADO EL CONTRATISTA,
ANTE PERUPETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE
DE UN MILLÓN CUATROCIENTOS VEINTIOCHO MIL Y 00/100 DÓLARES (US$
1'428,000.00) A FIN DE GARANTIZAR El FIEL CUMPLIMIENTO DE LAS

OBLIGACIONES DEL CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO
ume Á Murguía Cavero

RIO DE LIMA

DEL CUARTO PERÍODO DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA
CLÁUSULA CUARTA DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 161, SUSCRITO CON
PERUPETRO (EN ADELANTE LLAMADO CONTRATO).= == =========
LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
mocaos BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE UN MILLÓN CUATROCIENTOS VEINTIOCHO MIL Y 00/100 DÓLARES
(US$ 1'428,000.00) REQUERIDA EN SU SOLICITUD DE PAG0.= =====
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A
LA PRESENTACIÓN DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO) .... SOLICITANDO EL PAGO DE UN MILLÓN CUATROCIENTOS
VEINTIOCHO MIL Y 00/100 DÓLARES (US$ 1'428,000.00), DECLARANDO QUE
EL CONTRATISTA NO HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN
ANTES REFERIDA Y ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y
JUSTIFICACIÓN, UNA COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA
POR PERUPETRO AL CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA
OBLIGACIÓN ANTES REFERIDA Y NOTIFICÁNDOLE SU INTENCIÓN DE HACER
EFECTIVA LA FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL
CONTRATISTA DEBERÁ HABER SIDO ENTREGADA A ÉSTE POR LO MENOS VEINTE
(20) DÍAS CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE
LA RECLAMACIÓN DE PAGO A ....(ENTIDAD DEL SISTEMA FINANCIERO) .....
2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE
CON ANTERIORIDAD A ESA FECHA  ... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE PERUPETRO LIBERANDO A
«+... (ENTIDAD DEL SISTEMA FINANCIERO) .... Y AL CONTRATISTA DE TODA
RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA
SARTAJDE PERDER O SS SS
3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A

FAVOR DE USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL
SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PERÍODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

(ENTIDAD DEL SISTEMA FINANCIERO)... = ==============
A PARTIR DE LA FECHA DE LA EXPIRACIÓN O CANCELACIÓN NO SE PODRÁ
PRESENTAR RECLAMO ALGUNO POR LA PRESENTE FIANZA Y .... (ENTIDAD
DEL SISTEMA FINANCIERO) .....+ Y EL CONTRATISTA QUEDARÁN LIBERADOS
DE TODA RESPONSABILIDAD U OBLIGACIÓN RESPECTO A LA PRESENTE
NS SIS

ATENTAMENTE, = === =====================

CARTA FIANZA PARA EL QUINTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO

CARTA FIANZA N% =======================

POR LA PRESENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...
NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE PAN ANDEAN RESOURCES
PLC (PERU), SUCURSAL DEL PERU, EN ADELANTE LLAMADO EL CONTRATISTA,
ANTE PERUPETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE
DE UN MILLÓN CUATROCIENTOS VEINTIOCHO MIL Y 00/100 DÓLARES (US$
1'428,000.00) A FIN DE GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS
OBLIGACIONES DEL CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO
DEL QUINTO PERÍODO DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA

CLÁUSULA CUARTA DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
10 DE LIMA

James A Murguía Cavero

|

y cdo

EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 161, SUSCRITO CON
PERUPETRO (EN ADELANTE LLAMADO CONTRATO). == ==========
LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
o... BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE UN MILLÓN CUATROCIENTOS VEINTIOCHO MIL Y 00/100 DÓLARES
(US$ 1'428,000.00) REQUERIDA EN SU SOLICITUD DE PAGO.= == == =
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE  EXCUSIÓN,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A
LA PRESENTACIÓN DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO) .... SOLICITANDO EL PAGO DE UN MILLÓN CUATROCIENTOS
VEINTIOCHO MIL Y 00/100 DÓLARES (US$ 1'428,000.00), DECLARANDO QUE
EL CONTRATISTA NO HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN
ANTES REFERIDA Y ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y
JUSTIFICACIÓN, UNA COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA
POR PERUPETRO AL CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA
OBLIGACIÓN ANTES REFERIDA Y NOTIFICÁNDOLE SU INTENCIÓN DE HACER
EFECTIVA LA FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL
CONTRATISTA DEBERÁ HABER SIDO ENTREGADA A ÉSTE POR LO MENOS VEINTE
(20) DÍAS CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE
LA RECLAMACIÓN DE PAGO A ....(ENTIDAD DEL SISTEMA FINANCIERO) .....
2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE
CON ANTERIORIDAD A ESA FECHA  ... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA GUNA CARTA DE  PERUPETRO LIBERANDO A
...- (ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA
RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA
CARTA E PES UP E TRONO A SÓ
3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL

SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PERÍODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

(ENTIDAD DEL SISTEMA FINANCIERO)... ===============
A PARTIR DE LA FECHA DE LA EXPIRACIÓN O CANCELACIÓN NO SE PODRÁ
PRESENTAR RECLAMO ALGUNO POR LA PRESENTE FIANZA Y .... (ENTIDAD
DEL SISTEMA FINANCIERO) ..... Y EL CONTRATISTA QUEDARÁN LIBERADOS

DE TODA RESPONSABILIDAD U OBLIGACIÓN RESPECTO A LA PRESENTE

GARANTIA CORPORATIVA= =====================

SEÑORES= ==========================

POR EL PRESENTE DOCUMENTO PAN ANDEAN RESOURCES PLC, DE CONFORMIDAD

CON EL ACÁPITE 3.11 DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 161 A SER SUSCRITO POR
PERUPETRO S.A. ("PERUPETRO") Y PAN ANDEAN RESOURCES PLC (PERU),
SUCURSAL DEL PERU, GARANTIZA SOLIDARIAMENTE ANTE PERUPETRO EL
CUMPLIMIENTO POR PAN ANDEAN RESOURCES PLC (PERU), SUCURSAL DEL
PERU, DE TODAS LAS OBLIGACIONES QUE ÉSTA ASUMA EN EL PROGRAMA
MÍNIMO DE TRABAJO DESCRITO EN EL ACÁPITE 4.6 DEL CONTRATO, ASÍ
COMO LA EJECUCIÓN POR PAN ANDEAN RESOURCES PLC (PERU), SUCURSAL
DEL PERU, DE CADA UNO DE LOS PROGRAMAS ANUALES DE EXPLOTACIÓN, TAL
COMO PUEDAN SER REAJUSTADOS O CAMBIADOS, QUE ÉSTA PRESENTE A

PERUPETRO EN CUMPLIMIENTO DEL ACÁPITE 5.3 DEL CONTRATO.= == ==
| uma cÁ Murguía Cavero

OVARIO DE LIMA

ESTA GARANTÍA SUBSISTIRÁ MIENTRAS SEAN EXIGIBLES LAS OBLIGACIONES
DE PAN ANDEAN RESOURCES PLC (PERU), SUCURSAL DEL PERU, DERIVADAS
DEL CONTRATO. PARA LOS EFECTOS DE ESTA GARANTÍA PAN ANDEAN
RESOURCES PLC, SE SOMETE A LAS LEYES DE LA REPÚBLICA DEL PERÚ,
RENUNCIA EXPRESAMENTE A TODA RECLAMACIÓN DIPLOMÁTICA Y SE SOMETE
AL PROCEDIMIENTO ARBITRAL PARA SOLUCIÓN DE CONTROVERSIAS
ESTABLECIDO EN LA CLÁUSULA VIGÉSIMO PRIMERA DEL CONTRATO.= == ==
ATENTAMENTE, == =======================

GARANTE CORPORATIVO= =====================
(PERSONA LEGALMENTE AUTORIZADA)= == =============

ANEXO "E"= ========X=========N=s======2=

EL PROPÓSITO DEL PRESENTE ANEXO ES EL DE ESTABLECER NORMAS Y
PROCEDIMIENTOS DE CONTABILIDAD QUE PERMITAN DETERMINAR LOS
INGRESOS, INVERSIONES, GASTOS Y COSTOS OPERATIVOS DEL CONTRATISTA
PARA EFECTOS DEL CÁLCULO DEL FACTOR Rr- A QUE SE REFIERE LA
CLÁUSULA OCTAVA DEL CONTRATO.=================
1.2 DEFINICIONES= ======================
LOS TÉRMINOS UTILIZADOS EN EL PRESENTE ANEXO QUE HAN SIDO
DEFINIDOS EN LA CLÁUSULA PRIMERA DEL CONTRATO, TENDRÁN EL
SIGNIFICADO QUE SE LES OTORGA EN DICHA CLÁUSULA. LOS TÉRMINOS
CONTABLES INCLUIDOS EN EL PRESENTE ANEXO, TENDRÁN EL SIGNIFICADO
QUE LES OTORGAN LAS NORMAS Y PRÁCTICAS CONTABLES ACEPTADAS EN EL
PERÚ Y EN LA INDUSTRIA PETROLERA INTERNACIONAL.= ========
1.3 NORMAS DE CONTABILIDAD= =================
A) EL CONTRATISTA LLEVARÁ SU CONTABILIDAD DE CONFORMIDAD CON LAS
NORMAS LEGALES VIGENTES, CON LOS PRINCIPIOS Y PRÁCTICAS CONTABLES

ESTABLECIDOS Y ACEPTADOS EN EL PERÚ Y EN LA INDUSTRIA PETROLERA
INTERNACIONAL, Y DE ACUERDO CON LO DISPUESTO EN EL PRESENTE

B) EL "MANUAL DE PROCEDIMIENTOS CONTABLES" AL QUE SE REFIERE EL

ACÁPITE 18.1 DEL CONTRATO, DEBERÁ CONSIDERAR LAS ESTIPULACIONES

e REGISTROS CONTABLES, INSPECCION Y AJUSTES= = = === ===
2.1 SISTEMAS DE CUENTAS= == ================
PARA EFECTOS DE LA DETERMINACIÓN DEL FACTOR Rp-:, EL CONTRATISTA
LLEVARÁ UN SISTEMA ESPECIAL DE CUENTAS PARA REGISTRAR EN ELLAS, EN
DÓLARES, LOS INGRESOS PERCIBIDOS Y EGRESOS EFECTUADOS, CON
RELACIÓN A LAS OPERACIONES DEL CONTRATO. ESTE SISTEMA CONSTARÁ DE

DOS CUENTAS PRINCIPALES; LA CUENTA DE INGRESOS DEL FACTOR Rs Y LA

CUENTA DE EGRESOS DEL FACTOR Rp1.= === ============

a, TIPO DE CAMBIO= = == ====
LAS TRANSACCIONES EFECTUADAS EN MONEDA NACIONAL, SERÁN REGISTRADAS
AL TIPO DE CAMBIO VENTA VIGENTE EN EL DÍA EN QUE SE EFECTUÓ EL
DESEMBOLSO O SE PERCIBIÓ EL INGRESO. LAS TRANSACCIONES EFECTUADAS
EN DÓLARES Y LA VALORIZACIÓN DE LA PRODUCCIÓN, SE REGISTRARÁN DE
CONFORMIDAD CON LO ESTIPULADO EN EL PUNTO 3.3 DEL PRESENTE ANEXO.=
2.3 DOCUMENTACION DE SUSTENTO= == === ===========
EL CONTRATISTA MANTENDRÁ EN SUS ARCHIVOS LA DOCUMENTACIÓN ORIGINAL

DE SUSTENTO DE LOS CARGOS EFECTUADOS A LAS CUENTAS DEL FACTOR Rr-:.

2.4 ESTADO DE CUENTAS DEL FACTOR Rr= =
DE HABER OPTADO EL CONTRATISTA POR LA APLICACIÓN DE LA METODOLOGÍA
DESCRITA EN EL ACÁPITE 8.3.2, PARA EL CÁLCULO DE LA REGALÍA, ÉSTE
PRESENTARÁ A PERUPETRO, DENTRO DE LOS TREINTA (30) DÍAS SIGUIENTES
A LA FECHA DE DECLARACIÓN DE DESCUBRIMIENTO COMERCIAL, UN ESTADO
MES A MES DE LAS CUENTAS DE INGRESOS Y EGRESOS DEL FACTOR Rm
CORRESPONDIENTE AL PERÍODO TRANSCURRIDO ENTRE LA FECHA DE
SUSCRIPCIÓN Y EL SEMESTRE ANTERIOR A LA FECHA DE DECLARACIÓN DE
DESCUBRIMIENTO COMERCIAL, ENTENDIÉNDOSE PARA TODO EFECTO EN ESTE

ACÁPITE, UN SEMESTRE DE ENERO A JUNIO Y EL OTRO DE JULIO A
S
5
3

A

NOTARIO DE LIMA

PECERA IS ES
EN ADELANTE, EL CONTRATISTA PRESENTARÁ A PERUPETRO, DENTRO DE LOS
QUINCE (15) DÍAS SIGUIENTES A LA TERMINACIÓN DEL MES DE ENERO Y
JULIO DE CADA AÑO CALENDARIO, UN ESTADO MES A MES DE LAS CUENTAS
DE INGRESOS Y EGRESOS DEL FACTOR Rr-“ CORRESPONDIENTE AL SEMESTRE

ANTERIOR. == ============

A) ESTADO DE LA CUENTA DE INGRESOS DEL FACTOR R y4========
EL ESTADO MES A MES DE LA CUENTA DE INGRESOS INCLUYE LA
VALORIZACIÓN DE LA PRODUCCIÓN FISCALIZADA CORRESPONDIENTE AL
SEMESTRE REPORTADO. ASIMISMO, CONTENDRÁ EN FORMA DETALLADA, Y
CLASIFICADAS POR NATURALEZA, TODAS LAS TRANSACCIONES POR LAS QUE
EL CONTRATISTA HA PERCIBIDO INGRESOS, INCLUYENDO LA FECHA EN QUE
ÉSTE SE PERCIBIÓ EFECTIVAMENTE, ASÍ COMO UNA DESCRIPCIÓN CORTA DE
LA TRANSACCIÓN, NÚMERO DEL COMPROBANTE CONTABLE, MONTO EN DÓLARES,
O EN MONEDA NACIONAL Y EN DÓLARES SI EL INGRESO SE PERCIBIÓ EN
MONEDA NACIONAL, Y EL TIPO DE CAMBIO CORRESPONDIENTE.= == ===
B) ESTADO DE LA CUENTA DE EGRESOS DEL FACTOR Ry4= =======
EL ESTADO MES A MES DE LA CUENTA DE EGRESOS CONTENDRÁ EN FORMA
DETALLADA Y CLASIFICADAS POR NATURALEZA, TODAS LAS TRANSACCIONES
POR LAS QUE EL CONTRATISTA HA EFECTUADO DESEMBOLSOS, INCLUYENDO LA
FECHA EN QUE ÉSTE SE REALIZÓ EFECTIVAMENTE, ASÍ COMO UNA
DESCRIPCIÓN CORTA DE LA TRANSACCIÓN, NÚMERO DEL COMPROBANTE
CONTABLE, MONTO EN DÓLARES, O EN MONEDA NACIONAL Y EN DÓLARES SI
EL DESEMBOLSO SE REALIZÓ EN MONEDA NACIONAL, INDICANDO EL TIPO DE
CAMBIO CORRESPONDIENTE. = ===================
2.5  INSPECCION CONTABLE Y AJUSTES= == ============
A) LOS LIBROS DE CONTABILIDAD Y LA DOCUMENTACIÓN ORIGINAL DE
SUSTENTO DE LAS TRANSACCIONES INCLUIDAS EN CADA ESTADO DE CUENTA
SERÁN PUESTOS A DISPOSICIÓN, EN HORAS DE OFICINA, DE LOS
REPRESENTANTES AUTORIZADOS DE PERUPETRO PARA SU INSPECCIÓN, CUANDO
ÉSTOS LO REQUIERAN. == ====================

LA INSPECCIÓN DE LOS LIBROS DE CONTABILIDAD Y DE LA DOCUMENTACIÓN
DE SUSTENTO, SE REALIZARÁ DE CONFORMIDAD CON LAS NORMAS DE
AUDITORIA GENERALMENTE ACEPTADAS, INCLUYENDO PROCEDIMIENTOS DE
MUESTREO, CUANDO EL CASO LO REQUIERA.= =============
B) LOS ESTADOS DE CUENTAS DEL FACTOR R T-1 SE CONSIDERARÁN
ACEPTADOS, SI PERUPETRO NO LOS OBJETARA, POR ESCRITO, EN EL PLAZO
MÁXIMO DE VEINTICUATRO (24) MESES COMPUTADOS A PARTIR DE LA FECHA
DE SU PRESENTACIÓN A PERUPETRO.= ===============
EL CONTRATISTA DEBERÁ RESPONDER DOCUMENTADAMENTE LAS OBSERVACIONES
FORMULADAS POR PERUPETRO DENTRO DE LOS TRES (3) MESES SIGUIENTES A
LA RECEPCIÓN DE LA COMUNICACIÓN CON LA QUE PERUPETRO FORMULÓ LAS
OBSERVACIONES. SI EL CONTRATISTA NO CUMPLIERA CON EL PLAZO ANTES
REFERIDO, LAS OBSERVACIONES DE PERUPETRO SE TENDRÁN POR ACEPTADAS.
Cc) TODA DISCREPANCIA DERIVADA DE UNA INSPECCIÓN CONTABLE DEBERÁ
SER RESUELTA POR LAS PARTES EN EL PLAZO MÁXIMO DE TRES (3) MESES,
COMPUTADOS A PARTIR DE LA FECHA EN QUE PERUPETRO RECIBIÓ LA
RESPUESTA DEL CONTRATISTA. VENCIDO EL REFERIDO PLAZO, LA
DISCREPANCIA SERÁ PUESTA A CONSIDERACIÓN DEL COMITÉ DE
SUPERVISIÓN, PARA QUE PROCEDA SEGÚN LO ESTIPULADO EN EL ACÁPITE
7.4 DEL CONTRATO. DE PERSISTIR LA DISCREPANCIA LAS PARTES PODRÁN
ACORDAR QUE DICHA DISCREPANCIA SEA REVISADA POR UNA FIRMA DE
AUDITORIA EXTERNA PREVIAMENTE ACEPTADA POR PERUPETRO, O QUE SE
PROCEDA DE CONFORMIDAD CON LO ESTIPULADO EN EL ACÁPITE 21.3 DEL
CONTRATO. EL FALLO ARBITRAL O EL DICTAMEN DE LOS AUDITORES
EXTERNOS, SERÁN CONSIDERADOS COMO DEFINITIVOS.==========
D) SI COMO RESULTADO DE LA INSPECCIÓN CONTABLE SE ESTABLECIERA
QUE EN UN DETERMINADO PERÍODO DEBIÓ APLICARSE UN FACTOR R T-1
DISTINTO AL QUE SE APLICÓ, SE PROCEDERÁ A REALIZAR LOS AJUSTES
CORRESPONDIENTES. TODO AJUSTE DEVENGARÁ INTERESES DE ACUERDO A LO
ESTABLECIDO EN EL ACÁPITE 8.5 DEL CONTRATO.= ==========

37 INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R T-1= = =

3.1 INGRESOS= =============s===========

SE RECONOCERÁN COMO INGRESOS Y SE REGISTRARÁN EN LA CUENTA DE
A Murguía Cavero
1O DE LIMA

(a
]

A) LA VALORIZACIÓN DE LA PRODUCCIÓN FISCALIZADA DE

HIDROCARBUROS, SEGÚN LO ESTIPULADO EN LA CLÁUSULA OCTAVA DEL

B) ENAJENACIÓN DE ACTIVOS QUE FUERON ADQUIRIDOS POR EL

CONTRATISTA PARA LAS OPERACIONES DEL CONTRATO, Y CUYO COSTO FUE
REGISTRADO EN LA CUENTA DE EGRESOS DEL FACTOR R T-1.=======
Cc) SERVICIOS PRESTADOS A TERCEROS EN LOS QUE PARTICIPA PERSONAL
CUYAS REMUNERACIONES Y BENEFICIOS SON REGISTRADOS A LA CUENTA DE
EGRESOS DEL FACTOR R T-1, Y/O EN LOS QUE SE UTILIZA BIENES CUYO
COSTO DE ADQUISICIÓN HA SIDO REGISTRADO EN LA CUENTA DE EGRESOS
DEL FACTOR R T-1.=======================
D) ALQUILER DE BIENES DE PROPIEDAD DEL CONTRATISTA CUYO COSTO DE
ADQUISICIÓN FUE REGISTRADO EN LA CUENTA DE EGRESOS DEL FACTOR R T-
1, O SUBARRIENDO DE BIENES CUYO ALQUILER ES CARGADO EN LA CUENTA
DE EGRESOS DEL FACTOR R T-1.==================
E) INDEMNIZACIONES OBTENIDAS DE SEGUROS TOMADOS CON RELACIÓN A
LAS ACTIVIDADES DEL CONTRATO Y A BIENES SINIESTRADOS, INCLUYENDO
LAS INDEMNIZACIONES DE SEGUROS POR LUCRO CESANTE. NO ESTÁN
CONSIDERADOS LOS INGRESOS OBTENIDOS COMO RESULTADO DE CONTRATOS DE
COBERTURA DE PRECIOS O “HEDGING”.================
E) OTROS INGRESOS QUE REPRESENTAN CRÉDITOS APLICABLES A CARGOS
EFECTUADOS A LA CUENTA DE EGRESOS DEL FACTOR R T-1.=======
3.2 EGRESOS= ========================-=
A PARTIR DE LA FECHA DE SUSCRIPCIÓN, SE RECONOCERÁN TODAS LAS
INVERSIONES, GASTOS Y COSTOS OPERATIVOS QUE SE ENCUENTREN
DEBIDAMENTE SUSTENTADOS CON EL COMPROBANTE DE PAGO

CORRESPONDIENTE. SIN EMBARGO, ESTE RECONOCIMIENTO ESTARÁ SUJETO A

A) EN CUANTO AL PERSONAL:= == ===============
LAS REMUNERACIONES Y BENEFICIOS (OTORGADOS AL PERSONAL DEL

CONTRATISTA ASIGNADO PERMANENTE O TEMPORALMENTE A LAS OPERACIONES.
PARA ELLO, EL CONTRATISTA DEBERÁ PONER A DISPOSICIÓN DE PERUPETRO
S.A., EN El MOMENTO QUE ÉSTE LO REQUIERA, LA PLANILLA Y LA
POLÍTICA DE PERSONAL DE LA EMPRESA.= ==============
SE REGISTRARÁN EN GENERAL TODAS LAS REMUNERACIONES Y BENEFICIOS
DEL PERSONAL OPERATIVO Y ADMINISTRATIVO DEL CONTRATISTA INCURRIDOS

EN LA EJECUCIÓN DE LAS OPERACIONES, CLASIFICÁNDOLOS SEGÚN SU

EN CASO QUE EL CONTRATISTA DESARROLLARA OTRAS ACTIVIDADES
DIFERENTES A LAS DEL CONTRATO, LOS COSTOS DEL PERSONAL ASIGNADO
TEMPORAL O PARCIALMENTE A LAS OPERACIONES, SE CARGARÁN A LA CUENTA
DE EGRESOS DE CONFORMIDAD CON LO ESTIPULADO EN EL LITERAL H) DE
ESTE PUNTO 3.2.========================

B) EN CUANTO A SERVICIOS DE AFILIADAS:

EN LOS SERVICIOS RECIBIDOS DE AFILIADAS, LOS COBROS SERÁN
COMPETITIVOS CON AQUELLOS EN LOS CUALES EL SERVICIO PUDIERA SER
PRESTADO POR OTRAS COMPAÑÍAS. = ================

e EN CUANTO A LOS MATERIALES Y EQUIPOS:

LOS MATERIALES Y EQUIPOS QUE ADQUIERA EL CONTRATISTA, SERÁN
REGISTRADOS EN LA CUENTA DE EGRESOS DEL FACTOR R T-1 DE ACUERDO
CON LO INDICADO A CONTINUACIÓN: === =============

= MATERIALES Y EQUIPOS NUEVOS (CONDICIÓN "A")

COMO CONDICIÓN "A" SERÁN CONSIDERADOS AQUELLOS MATERIALES Y
EQUIPOS NUEVOS, QUE ESTÁN EN CONDICIÓN DE SER UTILIZADOS SIN
REACONDICIONAMIENTO ALGUNO, Y SE REGISTRARÁN AL PRECIO DE LA
CORRESPONDIENTE FACTURA COMERCIAL MÁS AQUELLOS COSTOS GENERALMENTE
ACEPTADOS POR LA PRÁCTICA CONTABLE, INCLUYENDO LOS COSTOS
ADICIONALES DE IMPORTACIÓN SI FUERA EL CASO.===========
= MATERIALES Y EQUIPOS USADOS (CONDICIÓN "B")= =======
COMO CONDICIÓN "B" SERÁN CONSIDERADOS AQUELLOS MATERIALES Y
EQUIPOS QUE NO SIENDO NUEVOS ESTÁN EN CONDICIÓN DE SER UTILIZADOS
SIN REACONDICIONAMIENTO ALGUNO, Y SE REGISTRARÁN AL SETENTA Y

CINCO POR CIENTO (75%) DEL PRECIO AL QUE SE COTIZAN EN ESE MOMENTO
¡MA

ITARIO DE L

LOS MATERIALES Y EQUIPOS NUEVOS, O AL PRECIO DE COMPRA SEGÚN LA
CORRESPONDIENTE FACTURA COMERCIAL, LO QUE RESULTARE MENOR.= = ==
- MATERIALES Y EQUIPOS (CONDICIÓN "C")============
COMO CONDICIÓN "Cc" SERÁN CONSIDERADOS AQUELLOS MATERIALES Y
EQUIPOS QUE PUEDEN SER UTILIZADOS PARA SU FUNCIÓN ORIGINAL DESPUÉS
DE UN ADECUADO REACONDICIONAMIENTO, Y SE REGISTRARÁN AL CINCUENTA
POR CIENTO (50%) DEL PRECIO AL QUE SE COTIZAN EN ESE MOMENTO LOS
MATERIALES Y EQUIPOS NUEVOS, O AL PRECIO DE COMPRA SEGÚN LA
CORRESPONDIENTE FACTURA COMERCIAL, LO QUE RESULTARE MENOR.= == =
D) EN CUANTO A FLETES Y GASTOS DE TRANSPORTE:=========
SÓLO SE RECONOCERÁ LOS GASTOS DE VIAJE DEL PERSONAL DEL
CONTRATISTA Y DE SUS FAMILIARES, ASÍ COMO LOS GASTOS DE TRANSPORTE
DE EFECTOS PERSONALES Y MENAJE DE CASA, DE ACUERDO A LA POLÍTICA
INTERNA DE LA EMPRESA. ====================
EN EL TRANSPORTE DE EQUIPOS, MATERIALES Y SUMINISTROS NECESARIOS
PARA LAS OPERACIONES, EL CONTRATISTA EVITARÁ EL PAGO DE "FALSOS
FLETES". DE DARSE EL CASO, EL RECONOCIMIENTO DE TALES DESEMBOLSOS
ESTARÁ SUPEDITADO A LA EXPRESA ACEPTACIÓN POR ESCRITO DE

PERUPETRO.

E) EN GUBNTO “A LOS SEGUROS: == SS SO SS SS SS SIS SO OS
LAS PRIMAS Y COSTOS NETOS DE LOS SEGUROS COLOCADOS TOTAL O
PARCIALMENTE EN AFILIADAS DEL CONTRATISTA, SERÁN RECONOCIDOS
ÚNICAMENTE EN LA MEDIDA EN QUE ÉSTOS SE COBREN EN FORMA
COMPETITIVA RESPECTO A COMPAÑÍAS DE SEGUROS QUE NO TENGAN RELACIÓN
CON EL CONTRATESTA:= === SE ES SS O SS SO SIDO
NO SE DEBE CONSIDERAR LOS PAGOS EFECTUADOS COMO RESULTADO DE
CONTRATOS DE COBERTURA DE PRECIOS “HEDGING”.= ==========
F) EN CUANTO A LOS TRIBUTOS: >= == == SS == SIS E SS SS

SÓLO SE RECONOCERÁN LOS TRIBUTOS PAGADOS CON RELACIÓN A

LOS GASTOS DE INVESTIGACIÓN PARA EL DESARROLLO DE NUEVOS EQUIPOS,
MATERIALES, PROCEDIMIENTOS Y TÉCNICAS A UTILIZARSE EN LA BÚSQUEDA,
DESARROLLO Y PRODUCCIÓN DE HIDROCARBUROS, ASÍ COMO GASTOS DE
PERFECCIONAMIENTO DE LOS MISMOS, SERÁN RECONOCIDOS PREVIA
APROBACIÓN POR ESCRITO DE PERUPETRO.= =============
H) EN CUANTO A LA ASIGNACIÓN PROPORCIONAL DE GASTOS EN GENERAL:=
SI EL CONTRATISTA DESARROLLARA OTRAS ACTIVIDADES ADEMÁS DE LAS DEL
CONTRATO, O TUVIESE SUSCRITO CON PERUPETRO MÁS DE UN CONTRATO, LOS
COSTOS DEL PERSONAL TÉCNICO Y ADMINISTRATIVO, LOS GASTOS DE
MANTENIMIENTO DE OFICINAS ADMINISTRATIVAS, LOS GASTOS Y COSTOS DE
OPERACIÓN DE ALMACENES, ASÍ COMO OTROS GASTOS Y COSTOS INDIRECTOS,
SE CARGARÁN A LA CUENTA DE EGRESOS DEL FACTOR R T-1 SOBRE UNA BASE
DE ASIGNACIÓN PROPORCIONAL DE GASTOS QUE OBEDECERÁ A UNA POLÍTICA
PREVIAMENTE PROPUESTA POR EL CONTRATISTA Y ACEPTADA POR PERUPETRO.
3.3 OPORTUNIDAD DEL REGISTRO == ==============
A) LOS INGRESOS CORRESPONDIENTES A LA VALORIZACIÓN DE LA
PRODUCCIÓN FISCALIZADA DE HIDROCARBUROS DE UN DETERMINADO MES
CALENDARIO, SE REGISTRARÁN COMO INGRESOS DEL MES CALENDARIO EN EL
QUE LOS HIDROCARBUROS FUERON FISCALIZADOS.===========
B) LOS INGRESOS A QUE SE REFIEREN LOS LITERALES B), C), D), E) Y
F) DEL PUNTO 3.1 DEL PRESENTE ANEXO, SE CARGARÁN A LA CUENTA DE
INGRESOS EN EL MOMENTO EN QUE EFECTIVAMENTE SE PERCIBIERON.= == =
c) LOS EGRESOS SE REGISTRARÁN EN EL MOMENTO EN QUE SE EFECTUÓ EL
PAGO CORRESPONDIENTE.= ====================
4. INGRESOS Y EGRESOS NO RECONOCIDOS= ============
4.1 INGRESOS NO RECONOCIDOS= == ===============
PARA EFECTOS DEL CÁLCULO DEL FACTOR R T-1, NO SE RECONOCERÁN COMO
INGRESOS, LOS SIGUIENTES: == =================
A) INGRESOS FINANCIEROS EN GENERAL.= =============
B) INGRESOS PERCIBIDOS POR LA PRESTACIÓN DE SERVICIOS O
ENAJENACIÓN DE BIENES DE PROPIEDAD DEL CONTRATISTA, EFECTUADAS

ANTES DE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.= = =

RIO DE LIMA

Á Murguía Cavero

pa

Cc) INGRESOS PERCIBIDOS POR ACTIVIDADES NO RELACIONADAS CON LAS
OPERACIONES DES CONTRATO SS
4.2 EGRESOS NO RECONOCIDOS= = === === === =======
PARA EFECTOS DEL CÁLCULO DEL FACTOR R T-1, NO SE RECONOCERÁN COMO
EGRESOS LOS DESEMBOLSOS EFECTUADOS POR LOS SIGUIENTES CONCEPTOS:=
A) LAS INVERSIONES, GASTOS Y COSTOS  INCURRIDOS POR EL
CONTRATISTA ANTES DE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.= = = =
B) LOS GASTOS DE INTERESES SOBRE PRÉSTAMOS, INCLUYENDO LOS
INTERESES SOBRE CRÉDITOS DE LOS PROVEEDORES.===========
Cc) LOS GASTOS FINANCIEROS EN GENERAL.= ============
D) LOS COSTOS INCURRIDOS POR LA TOMA DE INVENTARIOS EN CASO DE
EFECTUARSE ALGUNA CESIÓN DE DERECHOS DEL CONTRATISTA EN VIRTUD DEL
CA
E) DEPRECIACIÓN Y AMORTIZACIÓN DE ACTIVOS.= == =======
E) MONTOS QUE SE PAGUEN COMO CONSECUENCIA DEL INCUMPLIMIENTO DE
OBLIGACIONES DEL CONTRATO, ASÍ COMO LAS MULTAS, SANCIONES E
INDEMNIZACIONES IMPUESTAS POR LAS AUTORIDADES, INCLUSIVE LAS
IMPUESTAS COMO RESULTADOS DE JUICIOS. == ============
G) MULTAS, RECARGOS Y REAJUSTES DERIVADOS DEL INCUMPLIMIENTO EN
EL PAGO OPORTUNO DE TRIBUTOS VIGENTES EN EL PAÍS.========
H) IMPUESTO A LA RENTA APLICABLE AL CONTRATISTA Y EL IMPUESTO
APLICABLE A LAS UTILIDADES DISPONIBLES PARA EL TITULAR DEL
EXTERIOR, SI FUERA EL CAS0.S= ======S=========5=+=
1) IMPUESTO GENERAL A LAS VENTAS Y DE PROMOCIÓN MUNICIPAL,
EXCEPTO CUANDO CONSTITUYA GASTO DE ACUERDO A LA LEY DEL IMPUESTO A

LA RENTA.

J) LAS DONACIONES EN GENERAL, EXCEPTO AQUELLAS PREVIAMENTE
APROBADAS POR PERUPETRO. == === ==============

K) GASTOS DE PUBLICIDAD, EXCEPTO AQUELLOS PREVIAMENTE APROBADOS

L) LOS COSTOS Y GASTOS DE TRANSPORTE Y COMERCIALIZACIÓN DE LOS
HIDROCARBUROS MÁS ALLÁ DEL PUNTO DE FISCALIZACIÓN DE LA

PRODUCCIÓN.= = =

LL) LAS INVERSIONES EN INSTALACIONES PARA EL TRANSPORTE Y
ALMACENAMIENTO DE LOS HIDROCARBUROS PRODUCIDOS EN EL ÁREA DE
CONTRATO, DESPUÉS DEL PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN.= =

M) OTROS GASTOS E INVERSIONES NO VINCULADOS CON LAS OPERACIONES

De REVISION DEL PROCEDIMIENTO CONTABLE= = == === =====
LAS DISPOSICIONES DEL PRESENTE PROCEDIMIENTO CONTABLE PODRÁN SER
MODIFICADAS POR ACUERDO DE LAS PARTES, CON LA INDICACIÓN DE LA
FECHA A PARTIR DE LA CUAL EMPEZARÁ A REGIR. ===========

ANEXO

UNIDADES DE TRABAJO EXPLORATORIO (UTE)= == === == =====

TABLA DE EQUIVALENCIAS= =====================

ACTIVIDAD UTE

SÍSMICA 2D — KM 1.00
SÍSMICA 3D -— KM2 3.00
REPROCESAMIENTO 2D — KM 0.02
GRAVIMETRÍA — KM 0.02
MAGNETOMETRÍA -— KM 0.02
ESTUDIOS POR PERÍODO 20.00

POZOS EXPLORATORIOS

PROFUNDIDAD — M

o - 1,000 0.10 X M
1,001 - 2,000 0.13 X M
2,001 — 3,000 0.18 X M
3,001 - 4,000 0.22 X M
4,001 A MÁS 0.25 X M

NOTA.- PARA EFECTO DE VALORIZACIÓN DE LAS FIANZAS ESTABLECIDAS EN
EL ACÁPITE 3.10, SE DEBE USAR LA SIGUIENTE EQUIVALENCIA: 1 UTE =
SS 000 SS SS SS SS
USTED, SEÑOR NOTARIO, SE SERVIRA AGREGAR LOS INSERTOS QUE SE
MENCIONAN Y DEMAS CLAUSULAS DE LEY Y ELEVAR A ESCRITURA PUBLICA LA
PRESENTE MINUTA, CUIDANDO DE PASAR LOS PARTES CORRESPONDIENTES AL
REGISTRO PUBLICO DE HIDROCARBUROS. == === =5=====S5=3S

LIMA, 16 DE ABRIL DE 2009.

FIRMADO POR PERUPETRO S.A.: EL SEÑOR MILTON UBALDO RODRIGUEZ
CORNEJO. = == =========================5
FIRMADO POR PAN ANDEAN RESOURCES PLC (PERU) SUCURSAL DEL PERU, EL
SEÑOR JORGE MAURICIO GONZALEZ SFEIR.===============
FIRMADO POR PAN ANDEAN RESOURCES PLC EL SEÑOR OSCAR EDUARDO
ARRIETA NORTE DAS DS DS DS SS SS SSI

FIRMADO POR BANCO CENTRAL DE RESERVA DEL PERU EL SEÑOR RENZO

GUILLERMO ROSSINI MIÑAN Y SEÑOR MANUEL MONTEAGUDO VALDEZ. =

AUTORIZA LA PRESENTE MINUTA EL DR. OSCAR ARRIETA ORJEDA, ABOGADO
INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL
NUMERO: (6197. === ===> == 5555 SS === =>=>=>=
INSERTO NUMERO UNO: DECRETO SUPREMO No. 038-2009-EM, PUBLICADO EN

EL DIARIO OFICIAL EL PERUANO DE FECHA DIECISEIS DE ABRIL DE DOS

DECRETO SUPREMO No. 038-2009-EM= == ===============

APRUEBAN CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE

QUE, ES POLITICA DEL GOBIERNO PROMOVER EL DESARROLLO DE LAS
ACTIVIDADES HIDROCARBURIFERAS, A FIN DE GARANTIZAR EL FUTURO

ABASTECIMIENTO DE COMBUSTIBLES SOBRE LA BASE DE LA LIBRE

QUE, MEDIANTE EL DECRETO SUPREMO No. 042-2005-EM, SE APROBO EL

TEXTO UNICO ORDENADO DE LA LEY ORGANICA DE HIDROCARBUROS, QUE
REGULA LAS ACTIVIDADES DE HIDROCARBUROS EN EL TERRITORIO

QUE, EL ARTICULO llo. DEL TEXTO UNICO ORDENADO DE LA LEY ORGANICA

DE HIDROCARBUROS, ESTABLECE QUE LOS CONTRATOS PODRAN CELEBRARSE, A
CRITERIO DEL CONTRATANTE, PREVIA NEGOCIACION DIRECTA O POR
CONVOCATORIA; Y QUE LOS MISMOS SE APROBARAN POR DECRETO SUPREMO
REFRENDADO POR EL MINISTERIO DE ECONOMIA Y FINANZAS Y EL MINISTRO
DE ENERGIA Y MINAS, EN UN PLAZO NO MAYOR DE 60 (SESENTA) DIAS DE
INICIADO EL TRAMITE DE APROBACION ANTE EL MINISTERIO DE ENERGIA Y

MINAS POR LA ENTIDAD CONTRATANTE, DE ACUERDO A LO DISPUESTO EN SU

REGLAMENTO, APROBADO MEDIANTE DECRETO SUPREMO No. 045-2008-EM;
QUE, MEDIANTE ACUERDO DE DIRECTORIO No. 042-2008, DE FECHA 17 DE
ABRIL DE 2008, EL DIRECTORIO DE PERUPETRO S.A. APROBO LAS BASES
DEL PROCESO DE SELECCION No. PERUPETRO - CONT-001-2008 PARA LA
SELECCION DE EMPRESAS Y ASIGNACION DE LOTES PARA CONTRATOS DE
LICENCIA PARA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS; == == =
QUE, LA COMISION DE TRABAJO DE PERUPETRO S.A. ENCARGADA DEL
PROCESO DE SELECCION No. PERUPETRO-CONT-001-2008 PARA LA SELECCION
DE EMPRESAS Y ASIGNACION DE LOTES PARA CONTRATOS DE LICENCIA PARA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS, EN FECHA 10 DE
SETIEMBRE DE 2008, OTORGO LA BUENA PRO A PAN ANDEAN RESOURCES PLC,

POR EL LOTE 161;

QUE EL ARTICULO 150 DEL TEXTO UNICO ORDENADO DE LA LEY ORGANICA DE
HIDROCARBUROS, ESTABLECE QUE LAS EMPRESAS EXTRANJERAS, PARA
CELEBRAR CONTRATOS AL AMPARO DE DICHA LEY, DEBERAN ESTABLECER
SUCURSAL O CONSTITUIR UNA SOCIEDAD CONFORME A LA LEY GENERAL DE
SOCIEDADES, FIJAR DOMICILIO EN LA CAPITAL DE LA REPUBLICA DEL PERU
Y NOMBRAR MANDATARIO DE NACIONALIDAD PERUANA;= ==========
QUE, DE ACUERDO A LA CONSTANCIA DE CALIFICACION EMITIDA POR
PERUPETRO S.A. SE CERTIFICA QUE PAN ANDEAN RESOURCES PLC POSEE LA
NECESARIA CAPACIDAD LEGAL, TECNICA, ECONOMICA Y FINANCIERA PARA

ASUMIR, A TRAVES DE PAN ANDEAN RESOURCES PLC (PERU), SUCURSAL DEL
NOT

10 DE LIMA

PERU, EL 100% DE PARTICIPACION EN EL CONTRATO DE LICENCIA EN EL
pu Sd, SS US O SS A A SS O DS SA
QUE, MEDIANTE ACUERDO DE DIRECTORIO No. 139-2008, DE FECHA 31 DE
OCTUBRE DE 2008, EL DIRECTORIO DE FPERUPETRO S.A. APROBO EL
PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION Y

EXPLOTACION DE HIDROCARBUROS EN EL LOTE 161, ELEVANDOLO AL PODER

QUE, EL ARTICULO 200. DEL TEXTO UNICO ORDENADO DE LA LEY ORGANICA
DE HIDROCARBUROS, DISPONE QUE LA EXTENSION Y DELIMITACION DEL AREA
INICIAL DE CONTRATO SE DETERMINARA EN CADA CONTRATO EN FUNCION AL
POTENCIAL HIDROCARBURIFERO, ZONA GEOGRAFICA, PROGRAMA DE TRABAJO
MINIMO GARANTIZADO Y AREA EN QUE EFECTIVAMENTE SE REALIZARAN LAS
ACTIVIDADES DE EXPLORACION O EXPLOTACION DE HIDROCARBUROS O AMBAS
ASTIIDADE SS SS AS
QUE DE ACUERDO CON LO ESTABLECIDO EN LOS ARTICULOS 630 Y 660 DEL
TEXTO UNICO ORDENADO DE LA LEY ORGANICA DE HIDROCARBUROS, EN EL
DECRETO LEGISLATIVO No. 668 Y DEMAS NORMAS APLICABLES, ES
PROCEDENTE OTORGAR LAS GARANTIAS SEÑALADAS POR ESTOS DISPOSITIVOS;
DE CONFORMIDAD CON LO DISPUESTO EN LOS NUMERALES 8) Y 24) DEL
ARTICULO 1180 DE LA CONSTITUCION POLITICA DEL PERU Y EL TEXTO
UNICO ORDENADO DE LA LEY ORGANICA DE HIDROCARBUROS, APROBADO POR
DECRETO SUPREMO No. 042-2005-EM;= =========5=======
DECRET A IS
ARTICULO lo.- DEL LOTE OBJETO DEL CONTRATO = == =========
APROBAR LA CONFORMACION, EXTENSION, DELIMITACION Y NOMENCLATURA
DEL AREA INICIAL DEL LOTE 161, UBICADO EN LA PROVINCIA DE UCAYALI
DEL DEPARTAMENTO DE LORETO Y LAS PROVINCIAS DE PADRE ABAD Y
CORONEL PORTILLO DEL DEPARTAMENTO DE UCAYALI, ADJUDICANDOLO A
PERUPETRO S.A. Y  DECLARANDOLO MATERIA DE  SUSCRIPCION DEL
DNTRATO E ESO E SÓ

EL MAPA Y MEMORIA DESCRIPTIVA DE DICHO LOTE FORMAN PARTE

INTEGRANTE DEL PRESENTE DECRETO SUPREMO.== ============
ARTICULO 2o0.- DE LA APROBACION DEL CONTRATO = == == === === =
APROBAR EL CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION
DE HIDROCARBUROS EN EL LOTE 161, QUE CONSTA DE UNA (01) CLAUSUAL
PRELIMINAR, VEINTIDOS (22) CLAUSULAS Y DIEZ (10) ANEXOS, A
CELEBRARSE ENTRE PERUPETRO S.A. Y PAN ANDEAN RESOURCES PLC (PERU),
SUCURSAL DEL PERU, CON INTERVENCION DEL BANCO CENTRAL DE RESERVA
DEL PERU, PARA GARANTIZAR A LA EMPRESA CONTRATISTA LO ESTABLECIDO
EN LOS ARTICULOS 630 Y 660 DEL TEXTO UNICO ORDENADO DE LA LEY
ORGANICA DE HIDROCARBUROS, APROBADO POR DECRETO SUPREMO No. 042-
IES SS E SSA SIA DS SS SS ADS AS A
ARTICULO 30.- DE LA AUTORIZACION PARA SUSCRIBIR EL CONTRATO= = = =
AUTORIZAR A PERUPETRO S.A. A SUSCRIBIR CON PAN ANDEAN RESOURCES
PLC (PERU), SUCURSAL DEL PERU, EL CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 161,

APROBADO POR EL PRESENTE DECRETO SUPREMO.= ============

ARTICULO 4o0.- DEL REFRENDO ====================
EL PRESENTE DECRETO SUPREMO SERA REFRENDADO POR EL MINISTRO DE
ECONOMIA Y FINANZAS Y POR EL MINISTRO DE ENERGIA Y MINAS.= == ==
DADO EN LA CASA DE GOBIERNO, EN LIMA, A LOS QUINCE DIAS DEL MES DE
ABRIL DEL AÑO DOS MIL NUEVE.===================

ALAN GARCIA PERE

PRESIDENTE CONSTITUCIONAL DE LA REPUBLICA.= ===========
LUIS CARRANZA UGARTE =======================

MINISTRO DE ECONOMIA Y FINANZAS.

PEDRO SANCHEZ GAMARRA = =======================
MINISTRO DE ENERGIA Y MINAS.= = === ====X==========

INSERTO NUMERO DOS: ACUERDO DE DIRECTORIO No. 139-2008 = == ==

TRANSCRIPCIÓN= ==========================
PONGO EN SU CONOCIMIENTO QUE EN LA SESIÓN NO. 23-2008, REALIZADA

EL DÍA 31 DE OCTUBRE DEL 2008, EL DIRECTORIO ADOPTÓ EL ACUERDO
2

N

| no Á Murguía Cavero
e N

APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y

EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 161. =========
ACUERDO DE DIRECTORIO NO. 139-2008= == =============
SAN BORJA 31 DE OCTUBRE DEL 2008= ================
VISTO EL MEMORANDO NO. CONT-GFCN-2209-2008 DE 31 DE OCTUBRE DLE
2008, POR EL QUE SE SOLICITA APROBACIÓN DEL PROYECTO DE CONTRATO

DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

QUE, EL ARTICULO 11” DEL TEXTO ÚNICO ORDENADO DE LA LEY NO. 26221,

LEY ORGÁNICA DE HIDROCARBUROS, APROBADO POR DECRETO SUPREMO NO.
042-2005-EM, ESTABLECE QUE LOS CONTRATOS PODRÁN CELEBRARSE A
CRITERIO DEL CONTRATANTE, PREVIA NEGOCIACIÓN DIRECTA O POR
CONVOCATORIA; Y, QUE LOS CONTRATOS SE APROBARÁN POR DECRETO
SUPREMO REFRENDADO POR LOS MINISTROS DE ECONOMIA Y FINANZAS Y DE
ENERGÍA Y MINAS, EN UN PLAZO NO MAYOR DE 60 (SESENTA) DÍAS DE
INICIADO EL TRÁMITE DE APROBACIÓN ANTE EL MINISTERIO DE ENERGÍA Y
MINAS POR LA ENTIDAD CONTRATANTE CONCORDANTE CON TO DISPUESTO EN
SU REGLAMENTO, APROBADO POR DECRETO SUPREMO NO. 045-2008-EM; = =
QUE, MEDIANTE ACUERDO DE DIRECTORIO NO. 042-2008, DE 17 DE ABRIL
DEL 2008, SE APROBARON LAS BASES DEL PROCESO DE SELECCIÓN NO.
PERUPETRO-CONT-001-2008, PARA LA SELECCIÓN DE EMPRESAS Y
ASIGNACIÓN DE LOTES PARA CONTRATOS DE LICENCIA PARA EXPLORACIÓN Y

EXPLOTACIÓN DE HIDROCARBUROS;

QUE, COMO RESULTADO DEL MENCIONADO PROCESO DE SELECCIÓN NO.
PERUPETRO-CONT- CON FECHA 10 DE SETIEMBRE DEL 2008, LA COMISIÓN DE
TRABAJO DE PERUPETRO S.A., ENCARGADA DEL REFERIDO PROCESO DE

SELECCIÓN, OTORGÓ LA BUENA PRO A PAN ANDEAN RESOURCES PLC, POR EL

QUE, EL ARTICULO 15? DEL TEXTO ÚNICO ORDENADO DE LA LEY NO. 26221,
LEY ORGÁNICA DE HIDROCARBUROS, APROBADO POR DECRETO SUPREMO NO.

042-2005-EM, ESTABLECE QUE LAS EMPRESAS EXTRANJERAS, PARA CELEBRAR
CONTRATOS AL AMPARO DE DICHA LEY, DEBERÁN ESTABLECER SUCURSAL O
CONSTITUIR UNA SOCIEDAD CONFORME A LA LEY GENERAL DE SOCIEDADES,
FIJAR DOMICILIO EN LA CAPITAL DE LA REPÚBLICA DEL PERÚ Y NOMBRAR
MANDATARIO DE NACIONALIDAD PERUANA;= ===============
QUE, LAS COMISIONES DE TRABAJO DE PERUPETRO S.A. Y DE PAN ANDEAN
RESOURCES PLC (PERU), SUCURSAL DEL PERU RUBRICARON EL PROYECTO DE
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 161, DE CONFORMIDAD CON TO ESTABLECIDO EN
LAS BASES DEL CITADO PROCESO DE SELECCIÓN;= ===========
QUE, EN EL INFORME TÉCNICO - LEGAL - ECONÓMICO NO. GFCN-2213-2008,
SE CONCLUYE SEÑALANDO QUE EL PROYECTO DE CONTRATO DE LICENCIA PARA
LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 161, SE
AJUSTA AL MODELO DE CONTRATO INCLUIDO COMO ANEXO "B", EN LAS BASES
DEL PROCESO DE SELECCIÓN NO. PERUPETRO-CONT-001-2008; Y, CUMPLE
CON LAS DISPOSICIONES DEL TEXTO ÚNICO ORDENADO DE LA LEY NO.
26221, LEY ORGÁNICA DE HIDROCARBUROS, APROBADO POR DECRETO SUPREMO
NO. 042-2005-EM, Y SUS REGLAMENTOS; Y, SE ELEVA A LA GERENCIA
GENERAL PARA LOS TRÁMITES QUE CORRESPONDAN CONFORME A LEY; ===
DE CONFORMIDAD CON EL ARTICULO 44” DEL ESTATUTO SOCIAL DE
RERUPLETRO NS ASS SS SS

EL DIRECTORIO, PER UNANIMIDAD;

La APROBAR EL PROYECTO DE CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 161, A
SUSCRIBIRSE ENTRE PERUPETRO S.A. Y PAN ANDEAN RESOURCES PLC
(PERU), —SUCURSAL DEL PERU; ASI COME, EL PROYECTO DE DECRETO
SUPREMO QUE APROBARIA EL MENCIONADO CONTRATO; LOS QUE SE ADJUNTAN
AL PRESENTE ACUERDO Y FORMAN PARTE INTEGRANTE DEL MISMO. ====
Za ELEVAR AL SEÑOR MINISTRO DE ENERGLA Y MINAS LOS PROYECTOS DE
DECRETO SUPREMO Y DE CONTRATO DE LICENCIA, REFEDDOS EN EL NUMERAL
1. PRECEDENTE, PARA SU CORRESPONDIEME TRÁMDE DE APROBACIÓN, PER

DECRETO SUPREMO, DE CONFORMIDAD CON EL ARTICULO 11” DEL TEXTO
las e Á Murquía Cavero

ÚNICO ORDENADO DE LA LEY NO. 26221, LEY ORGÁNICA DE HIDROCARBUROS,
APROBADO PER DECRETD SUPREMO NO. 042-2005-EM, Y SU REGLAMENTO,
APROBADO PER DECRETO SUPREMO NO. 045-2008-FM.= ==========
Ele AUTORIZAR AL GERENTE GENERAL DE PERUPETRO S.A., A SUSCRIBIR
EL CONTRATO INDICADO EN EL NUMERAL 1. QUE ANTECEDE, UNA VEZ QUE SE
HAYA EXPEDIDO EL CORRESPONDIENTE DECRETO SUPREMO. =======
4. EXONERAR EL PRESENTE ACUERDO DEL TRÁMITE DE LECTURA Y

APROBACIÓN DE ACTA.========================

nl

LO QUE TRANSCRIBE A USTED PARA SU CONOCIMIENTO Y DEMÁS FINES.

SAN BORJA, 31 DE OCTUBRE DEL 2008

UN SELLO: PERUPETRO - GERENCIA GENERAL - 13 NOV. 2008.- PARA:
CONT. > LEGAL.= === ==>>=>==55>=>=>=12 === ===
SIGUE UNA FIRMA ILEGIBLE.- 13.11.08.===============
INSERTO NUMERO TRES: ACUERDO DE DIRECTORIO No. 016-2009. == == =
PERUPETRO = =* === === =>=>=>5>==5=5=>5 => === ===
TRANSCRIPCIÓN ===========================
PONGO EN SU CONOCIMIENTO QUE EN LA SESION No. 04-2009, REALIZADA

EL DIA 27 DE FEBRERO DEL 2009, EL DIRECTORIO APROBO EL ACUERDO

DISPONEN QUE EL ING. JOSE COZ REASUMA LA GERENCIA DE CONTRATOS Y
ENCARGAN LA GERENCIA GENERAL DE PERUPETRO S.A. AL SEÑOR MILTON
RODRIGUEZ== ===============222====2=N2====

ACUERDO DE DIRECTORIO No. 016-2009

SAN BORJA, 27 DE FEBRERO DEL 2009 ========»======s==

CONSIDERANDO:= ===== === =========»=======
QUE, MEDIANTE ACUERDO DE DIRECTORIO No. 006-2009, DE 12 DE FEBRERO
DEL 2009, SE ENCARGO LA GERENCIA GENERAL DE PERUPETRO S.A. AL
SEÑOR MILTON UBALDO RODRIGUEZ CORNEJO, GERENTE DE PLANEAMIENTO Y
PRESUPUESTO DE PERUPETRO S.A. EN ADICION A SUS FUNCIONES, CON
FECHA EFECTIVA 09 DE FEBRERO DEL 2009; DEBIDO A QUE, EL ING. JOSE
COZ CALDERON, ENCARGADO DE LA GERENCIA GENERAL DE PERUPETRO S.A.

HABIA SOLICITADO HACER USO DE SU DESCANSO VACACIONAL, POR EL
PERIODO COMPRENDIDO ENTRE EL DIA 09 DE FEBRERO Y EL 01 DE MARZO
DEL 2009;

QUE, POR RAZONES DE CARACTER PERSONAL, EL ING. JOSE COZ CALDERON,
HA SOLICITADO REASUMIR SUS FUNCIONES COMO GERENTE DE CONTRATOS DE
PERUPETRO S.A., PUESTO QUE VENIA DESEMPEÑANDO HASTA EL 28 DE
Pcia DA AE = 22222 SO DOLO DA A
QUE, SE HA CONSIDERADO PERTINENTE CONTINUAR ENCARGANDO LA GERENCIA
GENERAL DE PERUPETRO S.A., AL SEÑOR MILTON RODRIGUEZ CORNEJO;= = =

DE CONFORMIDAD CON EL ARTICULO 4%4o DEL ESTATUTO SOCIAL DE

EL DIRECTORIO, POR UNANIMIDAD¿= =================

ACORDO:========================== =
1. DISPONER QUE EL ING. JOSE ANTONIO COZ CALDERON, REASUMA SUS
FUNCIONES COMO GERENTE DE CONTRATOS DE PERUPETRO S.A.=======
2. ENCARGAR LA GERENCIA GENERAL DE PERUPETRO S.A., AL SEÑOR
MILTON UBALDO RODRIGUEZ CORNEJO, GERENTE DE PLANEAMIENTO Y
PRESUPUESTO DE PERUPETRO S.A., EN ADICION A SUS FUNCIONES, A
PARTIR DEL DIA 02 DE MARZO DEL 2009.===============
3. ENCARGAR A LA ADMINISTRACION SE ADOPTEN LAS ACCIONES QUE
CORRESPONDAN, A FIN DE DAR CUMPLIMIENTO AL PRESENTE ACUERDO.= = =
4.  EXONERAR EL PRESENTE ACUERDO DEL TRAMITE DE LECTURA Y
APROBACION DE ACTA.========================

LO QUE TRANSCRIBO A USTED PARA SU CONOCIMIENTO Y DEMAS FINES.= =

SAN BORJA, 27 DE FEBRERO DEL 2009.================
SIGUE UNA FIRMA ILEGIBLE.- ABAJO DICE: DANIEL SABA DE ANDREA —
PRESIDENTE DEL DIRECTORIO - PERUPETRO S.A.— UN SELLO ILEGIBLE.== =
SIGUE UNA FIRMA ILEGIBLE.- ABAJO DICE: ISABEL TAFUR MARIN -
SECRETARIAS GENERAL SS SS SIS
EN LA PARTE SUPERIOR: UN SELLO DE RECEPCION PERUPETRO GERENCIA

GENERAL 6 MAR. 2009— RECIBIDO.- UNA RUBRICA. SIGUE OTRO SELLO DE

RECEPCION: PERUPETRO - GERENCIA LEGAL 06 MAR. 2009 -— RECIBIDO.-

DE LIMA

o

INSERTO NUMERO CUATRO: CARTA ==================

BANCO CENTRAL DE RESERVA DEL PERU =

GERENCIA GENERAL= ========================
CARTA No. 005-2009-BCR:

LIMA, 27 DE ENERO DEL 2009 ===================

JOSE COZ CALDERON=

GERENTE GENERAL (E) =======================

PERUPETRO S.A.

TENGO EL AGRADO DE DIRIGIRME A USTED CON RELACION A SU CARTA No.
GGRL-CONT-074-2009, REFERIDA A LAS  CLAUSULAS DE DERECHOS
FINANCIEROS DE LOS PROYECTOS DE CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS DE LOS LOTES 147, 149,
152, 153, 155, 156, 159, 160, 161, 162, 163, 2-51 Y 2-32,
APROBADOS POR SU DIRECTORIO, EN SESION No. 23-2008 DEL 31 DE

OCTUBRE DE 2008.= = =

AL RESPECTO, DEBO MANIFESTARLE QUE ESTE BANCO CENTRAL HA APROBADO
SU INTERVENCION EN LOS REFERIDOS CONTRATOS, TENIENDO EN CUENTA QUE
EL TEXTO DE LAS CLAUSULAS DE DERECHOS FINANCIEROS DE LOS LOTES
156, 161, 162, 163, Z-51 Y Z-52, DE LOS PROYECTOS DE CONTRATO
ADJUNTOS A SU CARTA, SON IGUALES A LOS MODELOS APROBADOS POR
NUESTRO DIRECTORIO EL 18 DE NOVIEMBRE DE 1993, PARA EL CASO DE UNA
SOLA EMPRESA; IGUALMENTE EL TEXTO DE LAS CLAUSULAS DE DERECHOS
FINANCIEROS DE LOS LOTES 147, 149, 152, 153, 155, 159 Y 160,

CORRESPONDEN AL MODELO APROBADO POR NUESTRO DIRECTORIO EL 09 DE

MAYO DE 1996, PARA EL CASO DE CONSORCIOS.
ASIMISMO, PARA LA SUSCRIPCION DE DICHOS CONTRATOS HEMOS SIDO
DESIGNADOS EL QUE SUSCRIBE, COMO GERENTE GENERA DE BANCO CENTRAL Y
EL GERENTE JURIDICO, DOCTOR MANUEL MONTEAGUDO VALDEZ Y EN CASO DE
IMPEDIMENTO DE ALGUNOS DE NOSOTROS, LO HARAN EL SUBGERENTE LEGAL

EN ASUNTOS CONTENCIOSOS ADMINISTRATIVOS, DOCTOR HECTOR ROLANDO
HERRERA SOARES, O EL DOCTOR JAVIER MARTIN QUINTEROS ZARZOZA,
SUBGERENTE DE ASESORIA LEGAL EN ASUNTOS FINANCIEROS (E).= = ===
HAGO USO DE LA OCCASION PARA EXPRESARLE LA SEGURIDAD DE MI MAYOR

CONSIDERACION.=

SIGUE UNA FIRMA ILEGIBLE.- ABAJO DICE: RENZO ROSSINI MIÑAN -

GERENTE GENERA. SIGUE UN SELLO: BANCO CENTRAL DE RESERVA DEL PERU

— GERENCIA GENERAL.= == ==================
SIGUE UNA RUBRICA 4/2/2009.- SIGUE UNA FIRMA ILEGIBLE.- 03/02/09.=
EN LA PARTE SUPERIOR UN SELLO: PERU PETRO RECEPCION 0962 09 FEB 3
12:26.- SIGUE UN SELLO DE RECEPCION: PERUPETRO - GERENCIA DE

CONTRATOS 4 FEB. 2009 RECIBIDO.- SIGUE OTRO SELLO DE RECEPCION:

PERUPETRO - GERENCIA GENERAL 3 FEB. 2009 -— RECIBIDO.= ===

INSERTO NUMERO CINCO: CERTIFICACION:= == ============

DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE

RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL
ARTICULO 3lo. DE LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA:= =
QUE EN EL ACTA No. 4059, CORRESPONDIENTE A LA SESION DE DIRECTORIO
CELEBRADA EL 14 DE OCTUBRE DE 2004, CON ASISTENCIA DE LOS
DIRECTORES SEÑORES JAVIER SILVA RUETE (PRESIDENTE), KURT BURNEO
FARFAN, LUIS CARRANZA UGARTE, OSCAR DANCOURT MASIAS Y DANIEL
SCHYDLOWSKY ROSENBERG, FIGURA UN ACUERDO DEL TENOR LITERAL

SIGUIENTE:

“NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)= ============

EL DIRECTORIO ACORDO NOMBRAR AL SEÑOR RENZO ROSSINI MIÑAN

COMO GERENTE GENERAL.= == === ==================
LIMA, 22 DE DICIEMBRE DE 2004.==================
SIGUE UNA FIRMA ILEGIBLE.=====================

INSERTO NUMERO SEIS: CERTIFICACION= === == === =======
e Á Murguía Cavero

1O DE LIMA

BANCO CENTRAL DE RESERVA DEL PERU ================

SECRETARIA GENERAL:
DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL

ARTICULO 310. DE LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA

EN EL ACTA No. 4126, CORRESPONDIENTE A LA SESION DE DIRECTORIO
CELEBRADA EL 15 DE DICIEMBRE DEL AÑO 2005, CON ASISTENCIA DE LOS
DIRECTORES SEÑORES OSCAR DANCOURT MASIAS (VICEPRESIDENTE EN
EJERCICIO DE LA PRESIDENCIA), KURT BURNEO FARFAN, GONZALO GARCIA
NUÑEZ, EDUARDO IRIARTE JIMENEZ Y DANIEL SCHYDLOWSKY ROSENBERG Y LA
AUSENCIA DEL SEÑOR LUIS CARRANZA UGARTE POR ENCONTRARSE DE
LICENCIA, SE ACORDO APROBAR CON VIGENCIA A PARTIR DEL 1 DE ENERO
DE 2006, EL MANUAL DE ORGANIZACION Y FUNCIONES DEL BANCO CENTRAL
DE RESERVA DEL PERU, EN EL QUE SE DENOMINO A LA OFICINA LEGAL COMO
GERENCIA JURIDICA Y EN EL ACTA No. 4128, CORRESPONDIENTE A LA
SESION DE DIRECTORIO CELEBRAA EL 22 DE DICIEMBRE DEL AÑO 2005, CON
ASISTENCIA DE LOS DIRECTORES SEÑORES OSCAR DANCOURT MASIAS
(VICEPRESIDENTE EN EJERCICIO DE LA PRESIDENCIA); KURT BURNEO
FARFAN, EDUARDO IRIARTE JIMENEZ Y DANIEL SCHYDLOWSKY ROSENBERG Y
LA AUSENCIA DE LOS SEÑORES LUIS CARRANZA UGARTE Y GONZALO GARCIA
NUÑEZ POR ENCONTRARSE DE LICENCIA, SE ACORDO APROBAR CON VIGENCIA
A PARTIR DEL 1 DE ENERO DE 2006, LA ASIGNACION DEL DOCTOR MANUEL
MONTEAGUDO VALDEZ AL PUESTO DE GERENTE JURIDICO.= ========
ASIMISMO, CERTIFICO QUE EL DOCTOR MANUEL MONTEAGUDO VALDEZ SE
DESEMPEÑA COMO JEFE DE LA OFICINA LEGAL HASTA EL 31 DE DICIEMBRE
DE 2005 Y DE CONFORMIDAD CON LOS ACUERDOS ANTERIORES, A PARTIR DEL
1 DE ENERO DE 2006 COMO GERENTE JURIDICO.=============
LIMA, 9 DE “AGOSTO DE 2006. == >= 255 === == Sl ===
SIGUE UNA ELIRMA ILEGIBLE == === SO ES O SES OS
INSERTO NUMERO SIETE: PARTIDA REGISTRAL = === =========

SUNARP - SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PUBLICOS == =
ZONA REGISTRAL No. IX SEDE LIMA - OFICINA REGISTRAL LIMA No.
PARTIDA 11014549= == === =====S5==>=55==2 22m 2
INSCRIPCION DE SOCIEDADES ANONIMAS = ===============
BANCO CENTRAL DE RESERVA DEL PERU=================
REGISTRO DE PERSONAS JURIDICAS ==================
RUBRO: NOMBRAMIENTO DE MANDATARIOS= ==============>==
CODO59 === === ==» == == ====>=32 552-222 ===
EN EL ACTA No. 4250, CORRESPONDIENTE A LA SESION DE DIRECTORIO DEL
10/01/2008, SE ACORDO QUE LA SUSCRIPCION DE LOS CONTRATOS DE
FOMENTO A LA INVERSION EN PETROLEO, MINERIA Y GAS NATURAL, EN LOS
QUE INTERVIENE EL BANCO CENTRAL DE CONFORMIDAD CON LAS LEYES DE LA
MATERIA, LA EFECTUAN EL GERENTE GENERAL RENZO GUILLERMO ROSSINI
MIÑAN (D.N.I. No. 08727483) Y EL GERENTE VvJURIDICO MANUEL
MONTEAGUDO VALDEZ (D.N.I. No. 10275927) Y EN CASO DE IMPEDIMENTO
DE ALGUNO DE ELLOS, LO SUSTITUYEN EL SUBGERENTE DE ASESORIA LEGAL
EN ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (D.N.I. No. 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA
(D.N.I. No. 08638533), SUPERVISOR DEL AREA LEGAL FINANCIERA, AMBOS
DE LA GERENCIA JURIDICA.- ASI CONSTA DE LA CERTIFICACION EXPEDIDA
POR DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERU, CON FECHA 15/01/2008.- EL TITULO FUE PRESENTADO
EL 17/01/2008 A LAS 01:31:54 PM. HORAS, BAJO EL No. 2008-00036652
DEL TOMO DIARIO 0492. DERECHOS S/. 84.00 CON RECIBO(S) NUMERO(S)
00000325-14 Y 00000494-17.- LIMA, 24 DE ENERO DE 2008.= = === =
SIGUE UNA FIRMA Y SELLO DEL REGISTRADOR PUBLICO: ILEGIBLES.= ===
CONCILUS IO N.= FORMALIZADO EL INSTRUMENTO, SE ADVIRTIO A
LOS OTORGANTES SOBRE SUS EFECTOS LEGALES Y SE INSTRUYERON DE SU
OBJETO POR LA LECTURA QUE DE TODO EL HICIERON, AFIRMANDOSE Y
RATIFICANDOSE EN EL CONTENIDO DEL MISMO SIN MODIFICACION ALGUNA. =
LA PRESENTE ESCRITURA PUBLICA SE INICIA EN LA FOJA CON NUMERO DE
SERIE 0111020 Y TERMINA EN LA FOJA CON NUMERO DE SERIE 0111073, DE

LO QUE DOY FE.- SE DEJA CONSTANCIA QUE LA FECHA DE FIRMA DE LOS
COMPARECIENTES SE SEÑALAN DEBAJO DE SUS NOMBRES, SIENDO LA DE
CONCLUSIÓN DEL PROCESO LA ULTIMA FECHA. FIRMADO: MILTON UBALDO
RODRIGUE CORNEJO.- UNA IMPRESIÓN DACTILAR. FIRMA HOY: DIECISEIS DE
ABRIL DEL AÑO DOS MIL NUEVE. JORGE MAURICIO GONZALEZ SFEIR.- UNA
IMPRESIÓN DACTILAR. FIRMA HOY; DIECISEIS DE ABRIL DEL AÑO DOS MIL
NUEVE. OSCAR EDUARDO ARRIETA ORJEDA.- UNA IMPRESIÓN DACTILAR.
FIRMA HOY: DIECISEIS DE ABRIL DEL AÑO DOS MIL NUEVE. RENZO
GUILLERMO ROSSINI MIÑAN.- UNA IMPRESIÓN DACTILAR. FIRMA HOY:
VEINTE DE ABRIL DEL AÑO DOS MIL NUEVE.- MANUEL MONTEAGUDO VALDEZ .
UNA IMPRESIÓN DACTILAR. FIRMA HOY: VEINTE DE ABRIL DEL DOS MIL
NUEVE. FIRMADO: DR. JAIME ALEJANDRO MURGUIA CAVERO, ABOGADO
NOTARIO DE ESTA CAPITAL. FIRMA HOY: VEINTE DE ABRIL DEL DOS MIL
NUEVE ...-> -——— F'. SGM
INSCRIPCION: REGISTRADO EL CONTRATO DE LICENCIA EN EL ASIENTO 1-A

EN LA PARTIDA No. 12311656 DEL REGISTRO DE PERSONAS JURIDICAS DE
LIMA.- LIMA, 08/05/2009.

CONCUERDA

EL ORIGINAL DE SU REFERENCIA, EXPIDIENDO ESTE SEGUNDO TESTIMONIO
DE CONFORMIDAD CON LA LEY VEINTISEIS MIL DOS.

LIMA, DIEZ DE AGOSTO DEL DOS MIL NUEVE.

-//1CSC//00014109//CTRL:1283225436//

ma Á Murguía Cavero
Impresión de Asiento Página 1 de 2

Oficina: LIMA. Partida: 12311656. Pag. 1/2

SUNARP ZONA REGISTRAL N* IX. SEDE LIMA
OFICINA REGISTRAL LIMA
ON TcOS | N' Partida: 12311656

CONTRATO DE LICENCIA PARA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN
ELL E 161

| INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS

REGISTRO DE PERSONAS JURÍDICAS
RUBRO : CONSTITUCIÓN

A00001

CONSTITUCIÓN DE CONTRATO DE LICENCIA:

Por ESCRITURA PÚBLICA del 16/04/2009 otorgada ante NOTARIO JAIME

ALEJANDRO MURGIA CAVERO en la ciudad de LIMA comparecen:

+» PERUPETRO S.A. representada por Milton Ubaldo Rodriguez Cornejo

+ PAN ANDEAN RESOURCES PLC (PERU) SUCURSAL DEL PERU
representada por su Gerente General Jorge Muricio Gonzalez Sfeir (as. A-00001
de la partida 11861932 Registro de Personas Jurídicas de la Z.R. N” IX - Sede
Lima) “contratistas”

» PAN ANDEAN RESOURCES PLC representada por su Apoderado Oscar
Eduardo Arrieta Orjeda (as. A-00001 de la partida 11858179 Registro de Personas
Jurídicas de la Z.R, N* TX - Sede Lima) en adelante

» BCR representada por Renzo Guillermo Rossini Miñan y Manuel Monteagudo
Valdez conforme a consta de la Carta No. 0005-2009-BCRP del 27 de enero de
2009

para suscribir un CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y

EXPLOTACIÓN DE HIDROCARBUROS LOTE 161 (la cual se encuentra

ubicada en las provincias de Ucayali del departamento de Loreto y Padre Abad y

Coronel Portillo del departamento de Ucayali) en los términos y condiciones

siguientes:

Objeto del Contrato:

1, Perupetro autoriza al contratista la realización de las operaciones de acuerdo a lo
establecido en la Ley N* 26221, la legislación pertinente y las estipulaciones del
contrato, con el objeto común de descubrir y producir hidrocarburos en el área del
contrato,

- El contratista tendrá derecho a la propiedad sobre los hidrocarburos extraídos del
área del contrato.

3. El contratista ejecutará las operaciones de acuerdo a los términos que se estipulan
en el contrato y las llevará a cabo, directamente o a través de subcontratistas. En
caso de operaciones de campo fuera del área de contrato se requerirá aprobación
de Perupetro.

4. Perupetro ejerce la supervisión de acuerdo a ley y de conformidad con el contrato.

5. Los representantes de Perupetro realizarán la supervisión en cualquier momento,
previa notificación, debiendo identificarse y estar autorizados para tal función por
Perupetro. El contratista proporcionará todas las facilidades, que razonablemente
estén a su alcance en sus operaciones...

6. El contratista proporcionará y será responsable de todos los recursos técnicos y
económico financieros que se requieran para la ejecución de las operaciones.

8)

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N"124-97-SUNARP

https://enlinea.sunarp.2ob.pe/webann/extranetPublicidad.do?state=impresion 13/01/2010
Impresión de Asiento Página 1 de 2

Oficina: LIMA. Partida: 12311856. Pag. 2/2

SUNARP ZONA REGISTRAL N* IX. SEDE LIN
OFICINA REGISTRAL LIM,
pa N" Partida: 12311656

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA E UA EXPLOTACION DE HIDROCARBUROS EN
LOTE 161

7. Cada una de las empresas que conforman el contratista será responsable
solidariamente de todas las obligaciones derivadas del contrato que correspondan
al contratista..

Plazo, Condiciones y Garantía del contrato:

1. El plazo para la fase de exploración de hidrocarburos es de 7 años, el que se puede

extender de acuerdo a ley.... El plazo para la fase de explotación de Gas Natural
no Asociado y de Gas Natural No Asociado y Condensados, es el que reste
después de terminada la fase de exploración hasta completar el plazo de 40
años

La fase de exploración se divide en cinco periodos....

. Durante la fase de exploración el contratista comunicará a Perupetro con 30 dias
de anticipación al vencimiento del periodo en curso, su intención de continuar con
el siguiente periodo.....

4. Si durante los periodos indicados en el punto 3.2 el contratista se viera impedido,
por razones técnicas o económicas debidamente sustentadas, de concluir los
respectivos programas mínimos de trabajo descritos en el acápite 4.6 podrá
extender dichos periodos hasta por un máximo de 6 meses.

Así y en extenso consta en el título que se archiva.

El título fue presentado el 24/04/2009 a las 03:17:45 PM horas, bajo el N* 2009-

00282874 del Tomo Diario 0492. Derechos cobrados S/.1,420.00 nuevos soles con

Recibo(s) Número(s) 00014998-35  00021252-33.- Lima, 08 de mayo de

2009**03908113

mu

Página Número 2
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP.

https://enlinea.sunarp.gob.pe/webapp/extrane/Publicidad.do?state=impresion 13/01/2010
